 
Exhibit 10.56(a)



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





AMENDED AND RESTATED SECURED SUPER-PRIORITY
DEBTOR IN POSSESSION CREDIT AGREEMENT


DATED AS OF APRIL 1, 2009


among


FRONTIER AIRLINES HOLDINGS, INC.,
a Debtor and Debtor in Possession,


as a Borrower,


FRONTIER AIRLINES, INC.,
a Debtor and Debtor in Possession,


as a Borrower,


LYNX AVIATION, INC.,
a Debtor and Debtor in Possession,


as a Borrower,




THE LENDERS SIGNATORY HERETO FROM TIME TO TIME,
as Lenders,


and


WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION
as Administrative Agent









 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

 

1. AMOUNT AND TERMS OF CREDIT

 



1.1 Credit Facilities.  
 
1.2
Prepayments. 
 
  1.3
Priority and Application of Payments. 
    1.4 Use of Proceeds.     1.5
Interest and Applicable Margins. 
    1.6
Commitment Fees. 
    1.7
Receipt of Payments. 
    1.8
Loan Account and Accounting. 
    1.9
Indemnity. 
    1.10
Access. 
    1.11
Taxes. 
    1.12
Capital Adequacy; Increased Costs; Illegality. 
 











 
2.
CONDITIONS PRECEDENT 
 
     

2.1
Conditions Precedent to Effectiveness. 
 

 
3.
REPRESENTATIONS AND WARRANTIES 
 
     

 
3.1
Corporate Existence; Compliance with Law. 
 

 
3.2
Executive Offices, Collateral Locations, FEIN. 
 

 
3.3
Corporate Power, Authorization, Enforceable Obligations.

 
3.4
Financial Statements, Projections and Reports. 
 

 
3.5
Material Adverse Effect; Burdensome Restrictions; Default. 
 

 
3.6
Ownership of Property; Real Estate; Liens. 
 

 
3.7
Labor Matters. 
 

 
3.8
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness. 
 

 
3.9
Government Regulation. 
 

 
3.10
Margin Regulations. 
 

 
3.11
Taxes. 
 

 
3.12
ERISA. 
 

 
3.13
No Litigation. 
 

 
3.14
Intellectual Property. 
 

 
3.15
Full Disclosure. 
 

 
3.16
Environmental Matters. 
 

 
3.17
Insurance. 
 

 
3.18
Use of Proceeds. 
 

 
3.19
Deposit. 
 

3.20
Compliance With Industry Standards. 
 

 
3.21
Secured, Super-Priority Obligations. 
 

 
3.22
Certificated Air Carrier. 
 

 
3.23
Slots and Gate Interests. 
 

 
3.24
Section 1110 Assets. 
 

3.25
Patriot Act. 
 
  3.26
Cross Collateralization.
 


 
4.
FINANCIAL STATEMENTS AND INFORMATION 
 
     

 
4.1
Reports and Notices. 
 

 
4.2
Communication with Accountants. 
 

 
5.
AFFIRMATIVE COVENANTS 
 
     

 
5.1
Maintenance of Existence and Conduct of Business. 
 

 
5.2
Payment of Taxes. 
 

 
5.3
Books and Records. 
 

 
5.4
Insurance. 
 

 
5.5
Compliance with Laws. 
 

 
5.6
Intellectual Property. 
 

 
5.7
Environmental Matters. 
 

 
5.8
Further Assurances. 
 

 
5.9
Additional Collateral Documents. 
 

 
5.10
[Intentionally Omitted]. 
 

 
5.11
Slot Utilization. 
 
  5.12
ERISA/Labor Matters.
 


 
5.13
Maintenance of Liens and Collateral. 
 

 
5.14
Use of Proceeds. 
 

 
5.15
Cash Management Systems. 
 

 
5.16
Access. 
 

 
6.
NEGATIVE COVENANTS 
 
     

 
6.1
Mergers. 
 

 
6.2
Investments. 
 

 
6.3
Indebtedness. 
 

 
6.4
Affiliate Transactions. 
 

 
6.5
Capital Structure and Business. 
 

 
6.6
Guaranteed Indebtedness. 
 

 
6.7
Liens. 
 

 
6.8
Sale of Stock and Assets. 
 

 
6.9
Financial Covenants. 
 

 
6.10
Hazardous Materials. 
 

 
6.11
Sale-Leasebacks. 
 

 
6.12
Restricted Payments. 
 

 
6.13
Change of Corporate Name or Location; Change of Fiscal Year. 
 

 
6.14
Limitation on Negative Pledge Clauses. 
 

 
6.15
No Speculative Transactions. 
 

 
6.16
Real Estate Purchases and Leases. 
 

 
6.17
Subsidiaries. 
 

 
6.18
Material Contracts. 
 

 
7.
TERM 
 
     

 
7.1
Termination. 
 

 
7.2
Survival of Obligations Upon Termination of Financing Arrangements. 
 

 
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES 
 
     

 
8.1
Events of Default. 
 

 
8.2
Remedies. 
 

 
8.3
Waivers by Borrowers. 
 

 
8.4
Liquidation Budget. 
 

 
9.
JOINT AND SEVERAL LIABILITY 
 
     

 
10.
SECURITY 
 
     

 
10.1
Security. 
 

 
10.2
Perfection of Security Interests. 
 

 
10.3
Rights of Lenders; Limitations on Lenders’ Obligations.

 
10.4
Covenants of the Borrowers with Respect to Collateral.

 
10.5
Performance by Administrative Agent of the Borrowers’ Obligations. 
 

 
10.6
Limitation on the Administrative Agent’s duty in Respect of Collateral. 
 

 
10.7
Remedies; Rights Upon Default. 
 

 
10.8
The Administrative Agent’s Appointment as Attorney-in-Fact. 
 

 
10.9
Release of Collateral. 
 

 
11.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF ADMINISTRATIVE AGENT 
 
     

 
11.1
Assignment and Participations. 
 

 
11.2
Appointment of Administrative Agent 
 

 
11.3
Rights as a Bank. 
 

 
11.4
Exculpatory Provisions. 
 

 
11.5
Reliance by Administrative Agent. 
 

 
11.6
Delegation of Duties. 
 

 
11.7
Resignation of Administrative Agent. 
 

 
11.8
Non-Reliance on Administrative Agent and Other Lenders. 
 

11.9
Collateral and Guaranty Matters. 
 
  11.10
Indemnification.
 


 
12.
SUCCESSORS AND ASSIGNS 
 
     

 
12.1
Successors and Assigns. 
 

 
13.
MISCELLANEOUS 
 
     

 
13.1
Complete Agreement; Modification of Agreement. 
 

 
13.2
Amendments and Waivers. 
 

 
13.3
Fees and Expenses. 
 

 
13.4
No Waiver. 
 

 
13.5
Remedies. 
 

 
13.6
Severability. 
 

 
13.7
Conflict of Terms. 
 

 
13.8
Confidentiality. 
 

13.9
GOVERNING LAW. 
 
  13.10
Notices.
    13.11
Section Titles.
    13.12
Counterparts.
    13.13
WAIVER OF JURY TRIAL.
    13.14
[Reserved]
    13.15
Advice of Counsel.
    13.16
No Strict Construction.
    13.17
Patriot Act.
 













INDEX OF APPENDICES


Annex A (Recitals)
- Definitions
Annex B (Section 5.15)
- Cash Management System
Annex C (Section 2.1(c))
- Closing Checklist
Annex D (Section 4.1)
- Financial Statements and Projections – Reporting
Annex E (Section 6.9)
- Financial Covenants
Annex F (Section 13.10)
- Notice Addresses
Annex G (Definitions)
- Commitments
       
Disclosure Schedule 3.1
- Type of Entity; State of Organization
 
Disclosure Schedule 3.2
- Corporate Information and Collateral Locations
 
Disclosure Schedule 3.6
- Real Estate and Leases
 
Disclosure Schedule 3.7
- Labor Matters
 
Disclosure Schedule 3.8
- Ventures, Subsidiaries and Affiliates; Outstanding Stock
 
Disclosure Schedule 3.11
- Tax Matters
 
Disclosure Schedule 3.12(a)
- ERISA Plans
 
Disclosure Schedule 3.14
- Intellectual Property
 
Disclosure Schedule 3.16
- Environmental Matters
 
Disclosure Schedule 3.17
- Insurance
 
Disclosure Schedule 3.19
- Deposit and Disbursement Accounts
 
Disclosure Schedule 3.21
- Existing Liens
 
Disclosure Schedule 3.23
- Slots
 
Disclosure Schedule 3.24
- Section 1110 Assets
 
Disclosure Schedule 3.26
- Cross – Collateralization
 
Disclosure Schedule 6.2
- Existing Investments
 
Disclosure Schedule 6.3
- Existing Indebtedness
 
Disclosure Schedule 6.7
- Existing Liens
 
Disclosure Schedule 6.14
- Negative Pledge Clauses
 
Disclosure Schedule 10.1
- Commercial Tort Claims
 
Disclosure Schedule 10.4
- Pledged Collateral
       
Exhibit A
- Form of Note
 
Exhibit B
- Form of Pledge Amendment
 
Exhibit C
- Form of Copyright Security Agreements
 
Exhibit D
- Form of Trademark Security Agreements




 
 
 

--------------------------------------------------------------------------------

 

This AMENDED AND RESTATED SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT
AGREEMENT (this “Agreement”), dated as of April 1, 2009, among Frontier Airlines
Holdings, Inc., a Delaware corporation (in its individual capacity, “Frontier
Holdings,” and in its capacity as agent on behalf of the Borrowers, “Borrower
Agent”), Frontier Airlines, Inc., a Colorado corporation (“Frontier Airlines”),
and Lynx Aviation, Inc., a Colorado corporation (“Lynx,” and, together with
Frontier Holdings and Frontier Airlines, the “Borrowers” or the “Borrower”),
each as a debtor and debtor in possession under chapter 11 of the Bankruptcy
Code; Wells Fargo Bank Northwest, National Association, acting in its capacity
as administrative agent and collateral agent for the Lenders (as defined below)
(in such capacity, the “Administrative Agent”); and the Lenders signatory hereto
from time to time.


RECITALS


WHEREAS, on April 10, 2008, (the “Petition Date”), each of the Borrowers filed
voluntary petitions for relief (collectively, the “Cases”) under chapter 11 of
the Bankruptcy Code with the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”); and


WHEREAS, the Borrowers are continuing to operate their respective businesses and
manage their respective properties as debtors and debtors in possession under
sections 1107(a) and 1108 of the Bankruptcy Code; and


WHEREAS, certain of the parties hereto have previously entered into a Secured
Super-Priority Debtor in Possession Credit Agreement dated as of August 4, 2008,
as amended pursuant to Amendment No. 1 thereto dated November 15, 2008 (the
“Existing DIP Credit Agreement”); and


WHEREAS, the parties hereto have agreed to amend and restate the Existing DIP
Credit Agreement in its entirety to read as set forth below; and


WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Schedules, Exhibits and other attachments (collectively, “Appendices”)
hereto, or expressly identified in this Agreement, are incorporated herein by
reference, and taken together with this Agreement, shall constitute but a single
agreement. These Recitals shall be construed as part of this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:


1. AMOUNT AND TERMS OF CREDIT
 
1.1 Credit Facilities.
 
    (a) Loan.
 
        (i) Subject to the terms and conditions hereof, on the Effective Date,
after giving effect to the last paragraph of Section 2.1, (x) term loans in an
aggregate amount of $12,500,000 owed to the Continuing Lender that are
outstanding under the Existing DIP Credit Agreement shall continue to remain
outstanding hereunder (the “Existing Loans”) and (y) each Lender agrees to make
to the Borrowers, jointly and severally, term loans (collectively, the “New
Loan” or the “New Loans” and, together with the Existing Loans, the “Loan” or
the “Loans”) in an amount equal to the excess of such Lender’s Commitment over
the amount of such Lender’s Existing Loans. The Loans shall be evidenced by
promissory notes substantially in the form of Exhibit A (each a “Note” and
collectively the “Notes”). Each Note shall represent the joint and several
obligation of each Borrower to pay the amount of the applicable Lender’s Loan,
together with interest thereon as prescribed in Section 1.5. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Commitments shall terminate upon the funding of the New Loan pursuant to Section
2.1
 
        (ii) The aggregate outstanding principal balance of the Loan shall be
due and payable in full in immediately available funds on the Maturity Date, if
not sooner paid in full. No payment with respect to the Loan may be reborrowed.
 
        (iii) Each payment of principal with respect to the Loan shall be paid
to the Administrative Agent for the ratable benefit of each Lender, ratably in
proportion to each such Lender’s respective Commitment.
 
1.2 Prepayments.
 
    (a) Voluntary Prepayments. Borrowers may at any time on at least three (3)
Business Days prior written notice to the Administrative Agent, voluntarily
prepay the Loans; provided that (i) any such prepayment shall be in a minimum
amount of $2,500,000 and integral multiples of $2,500,000 in excess of such
amount; and (ii) any such prepayment shall be applied pursuant to Section 1.3;
 
    (b) Mandatory Prepayments.
 
(i) Upon the issuance by any Borrower of any of its Stock to any Person other
than another Borrower (or the receipt of any capital contribution by any
Borrower from any Person other than another Borrower), the Borrowers shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by any Borrower.
 
(ii) Immediately upon the receipt by any Borrower of any Net Cash Proceeds from
any Asset Sale, the Borrowers shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds, provided, however, that (A) sales
of Subject Assets shall be subject to the terms in the immediately succeeding
clauses (iii) and (iv); (B) with respect to Asset Sales (other than Subject
Assets which are addressed in clause (iii) and (iv) below) permitted pursuant to
clauses (c), (d), (e), (f), (g), (i) (except as set forth in clause (v) below),
(j), or (k) of Section 6.8 hereof, the Borrowers shall not be required to make
any prepayment of Loans with any Net Cash Proceeds received from such Asset
Sales; (C) with respect to Asset Sales permitted by Section 6.8(a) (other than
Subject Assets which are addressed in clause (iii) and (iv) below), the
Borrowers shall not be required to make prepayments of Loans with any Net Cash
Proceeds received from such Asset Sales unless and until the gross proceeds from
such Asset Sales, in the aggregate, exceed $2,000,000 (measured from the Closing
Date); and (D) with respect to Asset Sales permitted by Section 6.8(b) (other
than Subject Assets which are addressed in clause (iii) and (iv) below), the
Borrowers shall not be required to make prepayments of Loans with any Net Cash
Proceeds received from such Asset Sales unless and until the gross proceeds from
such Asset Sales, in the aggregate, exceed $3,000,000 (measured from the Closing
Date).
 
        (iii) Upon the sale of any Subject Asset (excluding Subject Assets
consisting of spare parts (which are addressed in clause (iv) below)), Borrowers
shall prepay an aggregate principal amount of Loans equal to 75% of the Net Cash
Proceeds of such Subject Asset; provided that, the Borrowers shall not be
required to make prepayments of Loans with any Net Cash Proceeds received from
the sales of A318 aircraft permitted by Section 6.8(n) except to the extent the
Net Cash Proceeds of such Asset Sales, in the aggregate, exceed $1,200,000.
 
        (iv) Upon the sale of any spare part or any rotable or expendable that
either (x) is outside the ordinary course of business or (y) generates Net Cash
Proceeds in an aggregate amount in any month in excess of $100,000, Borrowers
shall prepay an aggregate principal amount of Loans equal to 75% of such Net
Cash Proceeds.
 
        (v) Upon the sale-leaseback, synthetic lease or similar transaction with
respect to Q400 engines permitted by Section 6.8(i) and the proviso to Section
6.8, the Borrowers shall prepay an aggregate principal amount of Loans equal to
50% of the Net Cash Proceeds of such Asset Sales.
 
        (vi) Immediately upon the receipt by any Borrower of any Net Cash
Proceeds from any Property Loss Event, the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds.
 
    (c) No Implied Consent. Nothing in this Section 1.2 shall be construed to
constitute the Administrative Agent’s or Lender’s consent to any transaction
that is not permitted by other provisions of this Agreement or the other Loan
Documents.
 
1.3 Priority and Application of Payments.
 
The Borrowers hereby irrevocably waive the right to direct the application of
any and all payments received from or on behalf of any Borrower, and the
Borrowers and the Lenders hereby irrevocably agree that the Administrative Agent
shall have the continuing exclusive right to apply any and all such payments
against the Obligations as follows: first, to Fees and reimbursable expenses of
the Administrative Agent then due and payable pursuant to any of the Loan
Documents; second, to interest then due and payable on the Loan; third, to
prepay the remaining principal amount of the Loan, until the Loan shall have
been paid in full; and fourth, to all other Obligations then due and payable to
the Lenders. All payments and prepayments shall be applied ratably to the
portion thereof held by each Lender as determined by its Pro Rata Share.


1.4 Use of Proceeds.
 
The Borrowers shall utilize the proceeds of the Loans to repay certain of the
amounts outstanding under the Existing DIP Credit Agreement as contemplated by
Section 2.1(g) and to provide general working capital and to pay ordinary
operating costs and expenses of the Borrowers to the extent, and only to the
extent, such costs and expenses are consistent in all material respects with the
Projections and permitted by the Bankruptcy Code or the Bankruptcy Court.


1.5 Interest and Applicable Margins.
 
    (a) (i)  Subject to clause (e) below, the Borrowers may, at their option (an
“Interest Election”) elect to pay interest on the Loans on each Interest Payment
Date (i) entirely in cash (“Cash Interest”) or (ii) entirely by increasing the
outstanding principal amount of the Loans on the relevant Interest Payment Date
by the amount of interest accrued from the effective date of any such Interest
Election until such Interest Payment Date (“PIK Interest”).  The Borrowers must
make an Interest Election by delivering a notice to the Administrative Agent no
later than 5 Business Days prior to the effective date of any Interest Election,
which notice shall specify (x) whether such Interest Election is made under
clause (i) or (ii) of this Section 1.5(a) and (y) the effective date of such
Interest Election.  An Interest Election shall remain in effect until the
earlier of (A) the delivery by the Borrowers of a new Interest Election and (B)
the Maturity Date. In the event no Interest Election is made, interest on the
Loans shall be PIK Interest.
 
    (b) Subject to clause (e) below, Loans shall bear interest from the
Effective Date at a rate per annum equal to (i) in the case of Cash Interest,
13.00% per annum and (ii) in the case of PIK Interest, 15.00% per annum.  Cash
Interest on each Loan shall be payable on each Interest Payment Date.  PIK
Interest on each Loan shall be payable by increasing the outstanding principal
amount of the Loans by the amount of PIK Interest on each Interest Payment Date.
Any interest so added to the principal amount of the Loans shall bear interest
as provided in this Section 1.5 from the date on which such interest has been so
added. The obligation of the  Borrowers to pay PIK Interest shall be
automatically evidenced by this Agreement or, if applicable, any Notes issued
pursuant to this Agreement.  Unless the context otherwise requires, for all
purposes hereof, references to “principal amount” of the Loans refers to the
face amount of the Loans and not the gross proceeds funded hereunder and
includes any PIK Interest so capitalized and added to the principal amount of
the Loans from the date on which such interest has been so added.
 
    (c) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.
 
    (d) All computations of interest shall be made by the Administrative Agent
on the basis of a 365/366 day year, in each case for the actual number of days
occurring in the period for which such interest is payable.
 
    (e) So long as (i) an Event of Default has occurred and is continuing under
Section 8.1(a), (f), (h), (l), (m) or (n) or (ii) any other Event of Default has
occurred and is continuing and the Administrative Agent shall have given written
notice to the Borrowers, the Loans and all other outstanding Obligations shall
bear interest at 2.00% per annum above the rate otherwise applicable to the
Loans (the “Default Rate”). Interest at the Default Rate shall accrue from the
initial date of such Event of Default until that Event of Default is cured or
waived and shall be payable in cash on each Interest Payment Date.
 
1.6 Commitmemt Fees.
               
The Borrowers shall pay to the Administrative Agent for the benefit of each
Lender in accordance with its Pro Rata Share a commitment fee (the “Commitment
Fee”) equal to $1,000,000, earned and payable on the Effective Date.
 
1.7 Receipt of Payments.
 
The Borrowers shall make each payment under this Agreement not later than 2:00
p.m. (New York City time) on the day when due in immediately available funds in
Dollars to any account specified in writing by Administrative Agent to
Borrowers. For purposes of computing interest as of any date, all payments shall
be deemed received on the Business Day on which immediately available funds
therefor are received in the Collection Account prior to 2:00 p.m. New York
City time. Payments received after 2:00 p.m. New York City time on any Business
Day or on a day that is not a Business Day shall be deemed to have been received
on the following Business Day.
 
1.8 Loan Account and Accounting.
 
The Administrative Agent shall maintain a loan account (the “Loan Account”) on
its books to record the Loan, all payments made by the Borrowers with respect to
such Loan, and all other debits and credits as provided in this Agreement with
respect to such Loan or any other Obligations with respect to such Loan. All
entries in the Loan Account shall be made in accordance with the Administrative
Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded on the Administrative Agent’s most
recent printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to the Administrative Agent
and the Lenders by the Borrowers; provided, that any failure to so record or any
error in so recording shall not limit or otherwise affect the Borrowers’ duty to
pay the Obligations with respect to the Loan. The Administrative Agent shall
render to the Borrower Agent a monthly accounting of transactions with respect
to each Loan setting forth the balance of the Loan Account for the immediately
preceding month. Each Lender may rely on the Loan Account as evidence of the
amount of Obligations with respect to the Loan from time to time owing to it.
Unless the Borrowers notify the Administrative Agent in writing of any objection
to any such accounting (specifically describing the basis for such objection),
within thirty (30) days after the date thereof, each and every such accounting
shall be presumptive evidence of all matters reflected therein. Only those items
expressly objected to in such notice shall be deemed to be disputed by the
Borrowers.


1.9 Indemnity.
 
Each Borrower shall, commencing on the Closing Date, jointly and severally
indemnify and hold harmless each of the Administrative Agent, Lenders and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents, and
associated with Electronic Transmissions or E-Systems as well as failures caused
by the Borrowers’ equipment, software, services or otherwise used in connection
therewith (collectively, “Indemnified Liabilities”); provided, that no such
Borrower shall be liable for any indemnification to an Indemnified Person to the
extent that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence, bad faith or
willful misconduct as finally determined by a court of competent jurisdiction.
NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY
LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON
OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR
INDIRECT, PUNITIVE, EXEMPLARY, SPECIAL OR CONSEQUENTIAL DAMAGES THAT MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.


1.10 Access.
 
Each Borrower shall, during normal business hours, from time to time upon two
(2) Business Days prior notice to the Borrower Agent as frequently as the
Administrative Agent reasonably determines to be appropriate at the Borrowers’
sole cost and expense: (i) provide the Administrative Agent and any of its
officers, employees and agents access to its officers and employees, and with
prior notice and the opportunity to be present, advisors of each Borrower, (ii)
permit the Administrative Agent, and any of its officers, employees and agents,
to inspect, audit and make extracts from any Borrower’s Books and Records
(subject to requirements under any confidentiality agreements, if applicable)
and (iii) permit the Administrative Agent, and any of its officers, employees
and agents, to have access to properties, facilities and to the Collateral and
to inspect, audit, review, evaluate, conduct field examinations and make test
verifications and counts of the Accounts, Inventory and other Collateral of any
Borrower; provided, that (x) so long as no Event of Default has occurred and is
continuing, such access and inspections referred to in clauses (i) through (iii)
above shall not be permitted more frequently than twice in any Fiscal Year and
(y) during the existence of any Event of Default, Administrative Agent shall
have all rights of access described above at any time and without having to give
any notice to any Person. The Borrowers shall make available to the
Administrative Agent and its counsel reasonably promptly originals or copies of
all Books and Records (subject to requirements under any confidentiality
agreements, if applicable) of any Borrower that the Administrative Agent may
reasonably request. The Borrowers shall deliver any document or instrument
necessary for the Administrative Agent, as it may from time to time request, to
obtain records from any service bureau or other Person that maintains records
for any Borrower and shall maintain supporting documentation on media, including
computer tapes and discs owned by the Borrowers.


1.11 Taxes.
 
    (a) Any and all payments by the Borrowers hereunder or under the Notes shall
be made, in accordance with this Section 1.11, free and clear of and without
deduction for any and all present or future Taxes. If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under the Notes, (i) unless such Taxes are imposed as the result of
a determination that an applicable Certificate of Exemption (as defined in
Section 1.11(c)) did not entitle a Foreign Person (as defined in Section
1.11(c)) to an exemption from such Taxes at the time such Foreign Person became
a Lender hereunder, the sum payable shall be increased as much as shall be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 1.11) the
Administrative Agent or Lenders, as applicable, receive an amount equal to the
sum they would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. As promptly as reasonably practicable after any such payment of
Taxes, the Borrowers shall furnish to the Administrative Agent the original or a
certified copy of a receipt evidencing payment thereof.
 
    (b) The Borrowers shall, jointly and severally, indemnify and, within ten
(10) days of demand therefor, pay the Administrative Agent and each Lender for
the full amount of Taxes paid by the Administrative Agent or such Lender, as
appropriate, with respect to payments received from any Borrower hereunder and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted unless such Taxes are imposed as the result of a determination that
establishes that an applicable Certificate of Exemption did not in fact entitle
a Foreign Person to an exemption from such Taxes at the time such Foreign Person
became a Lender hereunder.
 
    (c) Each Person organized under the laws of a jurisdiction outside the
United States (a “Foreign Person”) as to which payments to be made under this
Agreement or under the Notes are completely exempt from United States
withholding tax under an applicable statute or tax treaty shall provide to the
Borrower Agent and the Administrative Agent a properly completed and executed
IRS Form W-8ECI or Form W-8BEN or other applicable form, certificate or document
prescribed by the IRS or the United States certifying as to such Foreign
Person’s entitlement to such complete exemption (a “Certificate of Exemption”).
Any Foreign Person that seeks to become a Lender under this Agreement shall
provide a Certificate of Exemption to the Borrower Agent and the Administrative
Agent prior to becoming a Lender hereunder. No Foreign Person may become a
Lender hereunder if such Foreign Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender. For the avoidance of doubt, (i) any
Sale described in Section 11.1(a) to a Foreign Person shall only become
effective upon delivery by the party to whom such Sale is made to the Borrower
Agent and the Administrative Agent of a Certificate of Exemption, and (ii) any
participant or SPV described in Section 11.1(e) shall not be entitled to any
benefit under Section 1.11 unless such participant or SPV delivers to the
Borrower Agent and the Administrative Agent a Certificate of Exemption. In
addition, any Lender that is not a Foreign Person and that is a partnership or
trust for U.S. federal income tax purposes shall not be entitled to any payment
by the Borrowers pursuant to Section 1.11(b) with respect to any Taxes paid by
such Lender with respect to any Foreign Person that is a partner or owner of an
interest in such Lender unless such Lender had obtained a Certificate of
Exemption from such Foreign Person at the later of the times (i) such Lender
became a Lender hereunder and (ii) such Foreign Person became a partner or owner
of an interest in such Lender.
 
    (d) Each Lender agrees that, as promptly as reasonably practicable after it
becomes aware of any circumstance that would result in any additional payment by
the Borrowers pursuant to Section 1.11(a) or (b), such Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to mitigate any Taxes that would
result in such payments by the Borrowers. If the Borrowers are required to pay
additional amounts to or for the account of any Lender pursuant to this Section
1.11, then such Lender (other than an Initial Lender), at the request of the
Borrowers and at the Borrowers’ expense, will change the jurisdiction of its
lending office if such change (i) will eliminate or reduce any such additional
payment which may thereafter accrue and (ii) as determined by such Lender in its
sole discretion, is not otherwise materially disadvantageous to such Lender,
provided, that the mere existence of fees, charges, costs or expenses that the
Borrowers have offered and agreed to pay on behalf of a Lender shall not be
deemed to be disadvantageous to such Lender.
 
1.12 Capital Adequacy; Increased Costs; Illegality.
 
    (a) If any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Closing Date, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender’s capital as a consequence of its obligations
hereunder, then the Borrowers shall from time to time, upon demand by such
Lender to the Borrower Agent (with a copy of such demand to the Administrative
Agent) pay to the Administrative Agent, for the account of such Lender,
additional amounts sufficient to compensate such Lender for such reduction. A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by such Lender to the Borrower Agent and to the
Administrative Agent shall be presumptive evidence of the matters set forth
therein.
 
    (b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) other than in respect
of taxes (including income taxes) or (ii) the compliance with any guideline or
request from any central bank or other non-tax Governmental Authority (whether
or not having the force of law), in each case occurring after the Closing Date,
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining any Loan, then the Borrowers shall from time to
time, upon demand by such Lender to the Borrower Agent (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower Agent and to the Administrative Agent by such Lender,
shall be presumptive evidence of the matters set forth therein. Each Lender
agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
the affected Lender shall, to the extent not inconsistent with such Lender’s
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by the Borrowers
pursuant to this Section 1.12(b).
 
    (c) Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period, provided, that the Borrowers shall not be required to compensate a
Lender pursuant to this Section 1.12 for any increased costs or reductions
incurred more than two hundred seventy (270) days prior to the date that such
Lender notifies the Borrower Agent of the circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor.
 


2. CONDITIONS PRECEDENT
 
2.1 Conditions Precedent to Effectiveness.
 
The obligation of each Continuing Lender to continue the Existing Loan and to
make its New Loan shall not become effective until the date (the “Effective
Date”) on which each of the following conditions precedent is satisfied or
provided for in a manner reasonably satisfactory to the Administrative Agent, or
duly waived in writing in accordance with Section 13.2, whereupon each Lender
shall be obligated to fund the New Loan within 1 Business Day of receipt of the
notice referred to in Section 2.1(j) below.
 
    (a) Amended and Restated Credit Agreement. The Administrative Agent shall
have received counterparts of this Agreement duly executed by each of Borrowers,
the Administrative Agent and the Lenders.
 
    (b) Final DIP Order. The Bankruptcy Court shall have entered the Final DIP
Order, which order shall be in effect and unstayed as of the Effective Date and
which order shall not have been reversed, modified or amended as a whole or in
part without the prior written consent of the Administrative Agent.
 
    (c) Final Claim Order.  The Bankruptcy Court shall have entered the Final
Claim Order, which order shall be in effect and unstayed as of the Effective
Date and shall not have been reversed, modified or amended as a whole or in part
without the prior written consent of the Continuing Lenders.
 
    (d) Loan Documents. The Administrative Agent shall have received such
documents, instruments and agreements listed on Annex C.
 
    (e) Approvals. The Administrative Agent shall have received (i) satisfactory
evidence that the Borrowers have obtained all required consents and approvals of
all Persons, including all requisite Governmental Authorities, to the execution,
delivery, performance and consummation of this Agreement and the other Loan
Documents, or (ii) an officer’s certificate in form and substance reasonably
satisfactory to the Administrative Agent affirming that no such consents or
approvals are required.
 
    (f) Payment of Fees. The Borrowers shall have paid to the Administrative
Agent the Fees required to be paid on the Effective Date and shall have
reimbursed the Administrative Agent for all reasonable and documented fees,
costs and expenses of closing presented as of the Effective Date to the extent
required by this Agreement (including, for the avoidance of doubt, the
administrative agency fee invoiced to the Borrowers prior to the date hereof).
 
    (g) Payment of Amounts under Existing DIP Credit Agreement.  The Borrowers
shall have paid to the Administrative Agent (i) an amount equal to all accrued
fees, principal, interest and other amounts payable to the Departing Lenders
under the Existing DIP Credit Agreement, such that no amount shall remain
outstanding for the account of any Departing Lender under the Existing DIP
Credit Agreement and (ii) an amount equal to all fees and interest accrued under
the Existing DIP Credit Agreement (including PIK Interest accrued from and after
the Closing Date, even if previously converted to principal) and payable to the
Continuing Lender, such that no amount under the Existing DIP Credit Agreement
shall remain outstanding for the account of the Continuing Lender other than the
principal amount of the Existing Loans (which, for the sake of clarity, will be
governed by the terms of this Agreement on and after the Effective Date).
 
    (h) No Material Adverse Effect. There has been no Material Adverse Effect
since the date of any Borrower’s Form 10-K or 10-Q most recently filed prior to
the Effective Date as updated by subsequent public filings prior to the
Effective Date and other written materials provided to the Administrative Agent
or the Initial Lenders prior to the Effective Date (including, without
limitation, the Projections, and revenue build and cash flow data delivered
prior to the Effective Date).
 
    (i) Motions and Filings. The Administrative Agent’s reasonable determination
that all motions, orders and other pleadings or related documents to be filed or
submitted to the Bankruptcy Court in connection with the Loan Documents and the
transactions contemplated thereby shall be consistent with the terms hereof.
 
    (j) Notice of Borrowing.  The Borrower Agent shall have delivered a notice
of borrowing in form and substance reasonably satisfactory to the Administrative
Agent not later than 4 Business Days following the entry of the Final DIP Order.
 
    (k) Representations and Warranties.  All representations and warranties in
this Agreement and each other Loan Document shall be true and correct in all
material respects (except to the extent any representation or warranty is
qualified by materiality, Material Adverse Effect or word of like import, in
which case such representation or warranty shall be true and correct in all
respects) as of the Effective Date except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct as of such earlier date.
 
    (l) No Default or Event of Default.  No Default or Event of Default shall
have occurred and be continuing.
 
On the Effective Date, without further action by any party to the Existing DIP
Credit Agreement or this Agreement, (i) the Existing DIP Credit Agreement shall
be automatically amended and restated in its entirety to read as this Agreement
reads and each Lender and each Departing Lender (as defined below) shall be
deemed to have consented thereto, (ii) the Commitment of each Lender shall be
the amount set forth opposite the name of such Lender on Annex G hereto, and
(iii) any Lender party to the Existing DIP Credit Agreement but not listed on
Annex G hereto (a “Departing Lender”) shall cease to be a Lender party to this
Agreement and shall have no further obligations hereunder.  On and after the
Effective Date, the rights and obligations of the parties hereto shall be
governed by the terms hereof.  The rights and obligations of the parties to the
Existing DIP Credit Agreement with respect to the period prior to the Effective
Date shall continue to be governed by the provisions of the Existing DIP Credit
Agreement as in effect prior to the Effective Date.
 
3. REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrowers executing this Agreement, jointly and severally, make the
following representations and warranties (on the Effective Date) to the
Administrative Agent and each Lender with respect to all Borrowers, each and all
of which shall survive the execution and delivery of this Agreement.  Unless
otherwise expressly set forth herein, each reference in this Article 3 to
Disclosure Schedules shall mean the Disclosure Schedules delivered on the
Effective Date.


3.1 Corporate Existence; Compliance with Law.
 
Each Borrower (a) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation or organization set forth in
Disclosure Schedule 3.1; (b) is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect; (c) has the requisite power and authority to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease and to conduct its business as now conducted or
proposed to be conducted; (d) subject to the specific representations regarding
Environmental Laws, has all licenses, permits, consents or approvals from or by,
and has made all filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (e) is in compliance with its
charter and bylaws or partnership or operating agreement, as applicable; and (f)
subject to specific representations set forth herein regarding ERISA,
Environmental Laws, tax and other laws, is in compliance with all applicable
provisions of law, except to the extent permitted by the Bankruptcy Code or
where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


3.2 Executive Offices, Collateral Locations, FEIN.
 
Each Borrower’s name (as it appears in official filings in its state of
incorporation or organization), state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and the location of each Borrower’s chief
executive office, principal place of business and location and the hangars,
terminals, maintenance facilities, warehouses and premises at which any
Collateral is located are set forth in Disclosure Schedule 3.2, and none of such
Collateral has been kept at any location other than the locations listed on
Disclosure Schedule 3.2 within four (4) months preceding the Effective Date (or
since its acquisition if less than four (4) months prior to the Closing Date).
In addition, Disclosure Schedule 3.2 lists the federal employer identification
number of each Borrower. Each Borrower has only one jurisdiction of existence,
incorporation or organization, as applicable.


3.3 Corporate Power, Authorization, Enforceable Obligations.
 
Upon the entry by the Bankruptcy Court of the Final DIP Order, the execution,
delivery and performance by each Borrower of the Loan Documents to which it is a
party and the creation of all Liens provided for therein: (a) are within such
Person’s power; (b) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (c) do not contravene
any provision of such Person’s charter, bylaws or partnership or operating
agreement as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, or require any
payment to be made under, any material lease, material agreement, material
indebtedness or other material instrument entered into or assumed by such Person
after the commencement of the Cases to which such Person is a party or by which
such Person or any of its property is bound; (f) do not result in the creation
or imposition of any Lien upon any of the property of such Person other than
those in favor of the Administrative Agent for the benefit of the Lenders,
pursuant to the Loan Documents and the Final DIP Order; and (g) do not require
the consent or approval of any Governmental Authority or any other Person,
except (i) those referred to in Section 2.1(e), all of which will have been duly
obtained, made or complied with prior to the Effective Date and (ii) any
consents, notices or approvals pursuant to the Federal Assignment of Claims Act
of 1940 or any applicable state, county or municipal law restricting the
assignment of any Accounts for which the Account Debtor is the United States
government or a political subdivision thereof or any state, county or
municipality or department, agency or instrumentality thereof. Each of the Loan
Documents shall be duly executed and delivered by each Borrower and each such
Loan Document shall constitute a legal, valid and binding obligation of such
Borrower enforceable against it in accordance with its terms.


3.4 Financial Statements, Projections and Reports.
 
Except for the Projections, all Financial Statements concerning the Borrowers
and their Subsidiaries that are referred to below have been prepared in
accordance with GAAP consistently applied throughout the periods covered (except
as disclosed therein and except, with respect to unaudited Financial Statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the consolidated financial position of the
Borrowers and their Subsidiaries as at the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended.


    (a) Financial Statements. The following Financial Statements have been
delivered on the Effective Date:
 
        (i) The audited consolidated balance sheet at March 31, 2008, of the
Borrowers and their Subsidiaries and the related consolidated statements of
operations, stockholders equity and other comprehensive income (loss) and for
the Fiscal Year then ended, reported on by KPMG LLP.
 
        (ii) The unaudited consolidated balance sheet at December 31, 2008 of
the Borrowers and their Subsidiaries and the related consolidated statements of
operations and cash flows for the three (3) months then ended.
 
    (b) Projections. The Projections delivered to Lenders prior to the Effective
Date have been prepared by the Borrowers and reflect projections for the period
beginning on March 1, 2009 on a month-by-month basis at least through December
31, 2009. The Projections are based upon the same accounting principles (other
than adjustments related to the impact of the Cases) as those used in the
preparation of the financial statements described above and are based on
assumptions believed by the Borrowers to be reasonable at the time such
Projections were delivered in light of conditions and facts known to the
Borrowers as of the date thereof (it being understood that projections by their
nature are inherently uncertain, the Projections are not a guaranty of future
performance, and actual results may differ materially from the Projections).
 
3.5 Material Adverse Effect; Burdensome Restrictions; Default.
 
Since March 31, 2008, (a) no Borrower has incurred any obligations, contingent
or noncontingent liabilities, liabilities for Charges, long-term leases or non
ordinary course forward or long-term commitments that are material and are not
reflected in the Projections delivered to Lenders prior to the Effective Date
and that have not been approved by the Bankruptcy Court pursuant to section 363
of the Bankruptcy Code (to the extent such approval is required by section 363
of the Bankruptcy Code), (b) no contract, lease or other agreement or instrument
has been entered into or assumed by any Borrower or has become binding upon any
Borrower’s assets and no law or regulation applicable to any Borrower has been
adopted that has or could reasonably be expected to have a Material Adverse
Effect and (c) no Borrower is in default and to the best of the Borrowers’
knowledge no third party is in default under any material contract, lease or
other agreement or instrument, that alone or in the aggregate could reasonably
be expected to have a Material Adverse Effect.


3.6 Ownership of Property; Real Estate; Liens.
 
    (a) Each Borrower warrants that it has good, marketable, legal and valid
title to, or legal and valid leasehold interests in, all of its personal
property constituting Collateral.
 
    (b) No Borrower owns any real property. The leases and other agreements
listed in Disclosure Schedule 3.6 constitute all of the Material Real Estate
Contracts. Each Borrower has valid and enforceable leasehold interests in all of
its material leased real estate, excluding any leased Real Estate that is
occupied on a month to month or “at will” basis. True, correct and complete
copies of all Material Real Estate Contracts have been delivered to the Initial
Lenders to the extent reasonably requested by the Initial Lenders (and not
previously delivered to them). None of the properties and assets of any Borrower
is subject to any Liens other than Permitted Liens.
 
3.7 Labor Matters.
 
Except as set forth on Disclosure Schedule 3.7: (a) no strikes, work stoppages
or other material labor disputes exist, are pending, or to the knowledge of any
Borrower, threatened, against any Borrower, except those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; (b) hours
worked by and payment made to employees of each Borrower to such Borrower’s
knowledge, comply with each federal, state, local or foreign law applicable to
such matters except to the extent that noncompliance could not reasonably be
expected to have a Material Adverse Effect; (c) there is no organizing activity
involving any Borrower pending or, to any Borrower’s knowledge, threatened by
any labor union or group of employees, that, in the aggregate, would reasonably
be expected to have a Material Adverse Effect; (d) there are no representation
proceedings pending or, to any Borrower’s knowledge, threatened with the
National Mediation Board, and no labor organization or group of employees of any
Borrower has made a pending demand for recognition, that, in the aggregate,
would reasonably be expected to have a Material Adverse Effect; and (e) there
are no material complaints or charges against any Borrower pending or, to any
Borrower’s knowledge, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment by any Borrower of any
individual, that, in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  Disclosure Schedule 3.7 sets forth each domestic
collective bargaining agreement to which any Borrower is a party or to which any
Borrower is otherwise bound, and the Borrowers have delivered true and complete
copies of all such agreements to Administrative Agent.


3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
 
Except as set forth in Disclosure Schedule 3.8, no Borrower has any
Subsidiaries, is engaged in any joint venture or partnership with any other
Person, or is an Affiliate of any other Person. All of the issued and
outstanding Stock of each Borrower (other than Frontier Holdings) is owned by
each of the Stockholders, fully paid and non-assessable and in the amounts set
forth in Disclosure Schedule 3.8. Except as set forth in Disclosure Schedule
3.8, there are no outstanding rights to purchase, options, warrants or similar
rights or agreements pursuant to which any Borrower may be required to issue,
sell, repurchase or redeem any of its Stock or other equity securities or any
Stock or other equity securities of its Subsidiaries. All outstanding
Indebtedness and Guaranteed Indebtedness of each Borrower (except for the
Obligations) is described in Section 6.3 (including Disclosure Schedule 6.3).


3.9 Government Regulation.
 
No Borrower is or, after giving effect to the making of the Loans by Lenders to
the Borrowers and the application of the proceeds thereof, will be required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940.


3.10 Margin Regulations.
 
No Borrower is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). None of
the proceeds of the Loans or other extensions of credit under this Agreement
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board.


3.11 Taxes.
 
    (a) Except as provided on Disclosure Schedule 3.11, all material federal,
state, local, foreign and other tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Borrower have been filed with the appropriate Governmental Authority, all such
returns, reports and statements are true and correct in all material respects
and, subject to the automatic stay or their status as pre-petition claims, all
Charges shown to be due and payable on such returns, reports and statements have
been or will be timely paid prior to the date on which any fine, penalty,
interest or late charge may be added thereto for nonpayment thereof, excluding
Charges or other amounts being contested in accordance with Section 5.2(b).
Proper and accurate amounts have been withheld by each Borrower from amounts
paid to its respective employees for all periods in full and complete compliance
in all material respects with all applicable federal, state, local and foreign
laws and such withholdings have been or will be timely paid, subject to the
automatic stay, to the respective Governmental Authorities. Except as provided
on Disclosure Schedule 3.11 and other than pursuant to any lease to which it is
a party, to each Borrower’s knowledge, none of the Borrowers and their
respective predecessors are liable for any Charges: (a) under any agreement
(including any tax sharing agreements) or (b) as a transferee.
 
    (b) No Borrower has agreed or been requested to make any adjustment under
IRC Section 481(a), by reason of a change in accounting method or otherwise,
which would reasonably be expected to have a Material Adverse Effect.
 
3.12 ERISA.
 
    (a) Disclosure Schedule 3.12(a) lists as of the Closing Date all Pension
Plans and all Retiree Welfare Plans. Copies of all such listed Plans, together
with a copy of the latest form IRS/DOL 5500-series for each such Plan have been
made available to the Administrative Agent. Except with respect to Multiemployer
Plans, each Qualified Plan has been determined by the IRS to qualify under
Section 401 of the IRC, the trusts created thereunder have been determined to be
exempt from tax under the provisions of Section 501 of the IRC and to the
knowledge of any Borrower, nothing has occurred that would cause the loss of
such qualification or tax-exempt status. Except for noncompliance to the extent
permitted under the Bankruptcy Code, each Plan is in compliance in all material
respects both with its terms and with the applicable provisions of ERISA and the
IRC. Each Borrower and all ERISA Affiliates have made all contributions and paid
all amounts due as required under the terms of the Plan or by either Section
412, 430, 431 or 432 of the IRC or Section 302, 303, 304 or 305 of ERISA prior
to the date of commencement of the Cases.
 
    (b) None of the Borrowers nor any ERISA Affiliate, nor any predecessor of
any such Person sponsors, maintains or contributes to, or has in the past
sponsored, maintained or contributed to a Title IV Plan, or otherwise has or in
the past has had any liability or obligation with respect of a Title IV Plan
that can be enforced against the Borrower or any ERISA affiliate.  Except as set
forth in Disclosure Schedule 3.12(b) or which would reasonably be expected not
to have a Material Adverse Effect, (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) there are no pending, or to the knowledge of
any Borrower, threatened, material claims (other than claims for benefits in the
normal course), sanctions, actions or lawsuits, asserted or instituted against
any Plan or any fiduciary or sponsor thereof or any Borrower with respect to any
Plan; and (iii) except in the case of any ESOP, Stock of all Borrowers and their
ERISA Affiliates makes up, in the aggregate, no more than 10% of the fair market
value of the assets of any Plan measured on the basis of fair market value as of
the latest valuation date of any Plan.
 
    (c) With respect to any Multiemployer Plan, (i) as of the date of this
Agreement, neither any Borrower nor any ERISA Affiliate has made or suffered a
“complete withdrawal” or a “partial withdrawal” (as respectively defined in
Sections 4203 and 4205 of ERISA), (ii) as of the date of this Agreement, no
event has occurred that presents a material risk of a partial withdrawal other
than in connection with the commencement of the Cases, (iii) neither any
Borrower nor any ERISA Affiliate has any contingent liability under Section 4204
of ERISA, and, to the knowledge of any Borrower, no circumstances exist that
present a material risk that any such Multiemployer Plan will go into
reorganization, and (iv) as of the date of this Agreement and as of any date
that a Loan is made, neither any Borrower nor any ERISA Affiliate would incur
withdrawal liability in excess of $1,000,000 in the aggregate if a complete
withdrawal by the Borrowers and the ERISA Affiliates occurred under each
Multiemployer Plan as of such date.  No Multiemployer Plan has incurred an
accumulated funding deficiency, whether or not waived that could reasonably be
expected to have a Material Adverse Effect.  Except as could not reasonably be
expected to have a Material Adverse Effect, no Multiemployer Plan is, or is
reasonably expected to be, in “endangered status” or “critical status” within
the meaning of Section 432 of the IRC.
 
3.13 No Litigation.
 
Other than the Cases, no action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Borrower, threatened
against any Borrower, before any Governmental Authority or before any arbitrator
or panel of arbitrators (collectively, “Litigation”) that, individually or in
the aggregate, (a) challenges any Borrower’s right or power to enter into or
perform any of its obligations under the Loan Documents to which it is a party,
or the validity or enforceability of any Loan Document or any action taken
thereunder or (b) could reasonably be expected to have a Material Adverse
Effect.


3.14 Intellectual Property.
 
Each Borrower owns or has rights to use all Intellectual Property necessary to
continue to conduct its business as now conducted by it or presently proposed to
be conducted by it, and each U.S. registered Patent, U.S. registered Trademark,
U.S. registered Copyright and U.S. License in effect is listed, together with
application or registration numbers, as applicable, in Disclosure Schedule 3.14.
To the knowledge of any Borrower, each Borrower conducts its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person in any material respect. Except as set forth in Disclosure
Schedule 3.14, no Borrower is aware of any infringement claim by any other
Person with respect to any material Intellectual Property.


3.15 Full Disclosure.
 
No information contained in this Agreement, any of the other Loan Documents,
Financial Statements or other written reports from time to time prepared by any
Borrower and delivered hereunder or any written statement prepared by any
Borrower and furnished by or on behalf of any Borrower to the Administrative
Agent or any Lender pursuant to the terms of this Agreement (other than any
Projections) contains or will contain, when taken as a whole, any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made and as of the date when
made. Projections from time to time delivered hereunder are or will be based
upon the estimates and assumptions stated therein, all of which the Borrowers
believed at the time of delivery to be reasonable in light of the conditions and
facts known to any Borrower as of such delivery date (it being understood that
projections by their nature are inherently uncertain, such Projections are not a
guaranty of future performance and actual results may differ materially from
those set forth in such Projections).


3.16 Environmental Matters.
 
    (a) Except as set forth in Disclosure Schedule 3.16 or for any matter for
which notice has been given under Section 5.7, and except for any matter that
would not reasonably be expected to result in any Borrower incurring
Environmental Liabilities in excess of $250,000 individually or $1,000,000 in
the aggregate prior to the Maturity Date: (i) no Borrower has caused or suffered
to occur any material Release of Hazardous Materials on, at, in, under, above,
to, from or about any of its owned or material leased real estate (the “Real
Estate”); (ii) the Borrowers are and have been in material compliance with all
Environmental Laws; (iii) the Borrowers have obtained, and are in material
compliance with, all Environmental Permits required by Environmental Laws for
the operations of their respective businesses as presently conducted or as
proposed to be conducted, which compliance includes obtaining, maintaining and
complying with required Environmental Permits and all such Environmental Permits
are valid, uncontested and in good standing; (iv) there are no existing
circumstances or conditions, including any Releases of Hazardous Materials,
which is reasonably likely to result in a material Environmental Liability; (v)
there is no unstayed Litigation arising under or related to any Environmental
Laws, Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses or injunctive relief against, or that alleges criminal
misconduct by, any Borrower; (vi) no notice has been received by any Borrower
alleging that any Borrower has any material Environmental Liability; and (vii)
the Borrowers have provided to the Administrative Agent material written
information pertaining to any Environmental Liabilities of any Borrower.
 
    (b) Each Borrower hereby acknowledges and agrees that the Administrative
Agent (i) is not now, and has not ever been, in control of any of the Real
Estate or any Borrower’s affairs so as to subject the Administrative Agent to
any liability under Environmental Laws, including CERCLA, and (ii) does not have
the capacity through the provisions of the Loan Documents to influence any
Borrower’s conduct with respect to the ownership, operation or management of any
of its Real Estate or compliance with Environmental Laws or Environmental
Permits.
 
    (c) None of the items set forth on Disclosure Schedule 3.16 either
individually or in the aggregate would be reasonably likely to have a Material
Adverse Effect.
 
3.17 Insurance.
 
Disclosure Schedule 3.17 sets forth a list that is correct and complete in all
material respects that lists the name of insurer, coverage, policy number and
term of each insurance policy (collectively, the “Policies”) to which any of the
Borrowers is a party or by which any of their assets or any of their employees,
officers or directors (in such capacity) are covered by property, fire and
casualty, professional liability, public and product liability, workers’
compensation, extended coverage, business interruption, directors’ and officers’
liability insurance and other forms of insurance provided to any of the
Borrowers in connection with their respective businesses.  All Postpetition
premiums required to be paid with respect to the Policies covering all periods
up to and including the Closing Date have been paid.  Except as set forth on
Disclosure Schedule 3.17 hereto, all such Policies are in full force and
effect.  Except as set forth on Disclosure Schedule 3.17 hereto, none of the
Borrowers has received any notice of default, cancellation or termination with
respect to any provision of any such Policies, or any notice that the Insurer is
unwilling to renew any such Policy following the currently scheduled expiration
of such Policy or intends to materially modify any term of any such renewed
Policy as compared to the existing Policy.  With respect to its directors’ and
officers’ liability insurance policies, none of the Borrowers has failed to give
any notice or present any claim thereunder in due and timely fashion or as
required by any such Policies so as to jeopardize full recovery under such
Policies.  Except as set forth on Disclosure Schedule 3.17 hereto, none of the
Borrowers have any claims pending under the Policies in a stated amount in
excess of $5,000,000.


3.18 Use of Proceeds.
 
The proceeds of the Loans are being used by the Borrowers for the purposes
specified in Section 1.4.


3.19 Deposit.
 
Disclosure Schedule 3.19 lists all banks and other financial institutions at
which any Borrower maintains deposit or other accounts in the United States, and
such Schedule correctly identifies the name, address and telephone number of
each depository, the name in which the account is held and the complete account
number therefor.


3.20 Compliance With Industry Standards.
 
Each Borrower maintains its Books and Records, aircraft, engines, spare parts
and other assets and properties that are used in the conduct of its business in
compliance in all material respects with applicable law, including but not
limited to all rules, regulations and standards of the FAA or any other
applicable Aviation Authority.


3.21 Secured, Super-Priority Obligations.
 
    (a) On and after the Effective Date, the provisions of the Loan Documents
and the Final DIP Order are effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, legal, valid and perfected Liens on and
security interests (having the priority provided for herein and in the Final DIP
Order) in all right, title and interest of each Borrower in the Collateral,
enforceable against each Borrower that owns an interest in such Collateral,
except to the extent the perfection of such lien would require the recording of
a memorandum of lease or a leasehold mortgage in the applicable real estate
records.
 
    (b) Pursuant to subsections 364(c)(2) and (3) of the Bankruptcy Code and the
Final DIP Order, all amounts owing by the Borrowers under the Loan will be
secured by a first priority perfected Lien on the Collateral, subject only to
(i) valid, perfected, nonavoidable and enforceable Liens existing as of the
Closing Date and listed on Disclosure Schedule 3.21, (ii) valid liens in
existence on the Closing Date to the extent perfected subsequent to such date as
permitted by Section 546(b) of the Bankruptcy Code and listed on Disclosure
Schedule 3.21, (iii) the Carve-Out and (iv) Permitted Liens permitted pursuant
to Section 6.7(a), 6.7(c), 6.7(e), 6.7(f), 6.7(g), 6.7(h), 6.7(i), 6.7(j),
6.7(k), 6.7(m), 6.7(n) or 6.7(o).
 
    (c) Pursuant to section 364(c)(1) of the Bankruptcy Code and the Final DIP
Order, all obligations of the Borrowers at all times will constitute allowed
Super-Priority Claims in each of the Cases having priority over all
administrative expenses of the kind specified in sections 503(b) or 507(b) of
the Bankruptcy Code, subject only to the Carve Out and the First Data Claim
(which claim shall be pari passu or junior to the Obligations in favor of
Administrative Agent).
 
    (d) The Final DIP Order and the transactions contemplated hereby and
thereby, are in full force and effect and have not been vacated, reversed,
modified, amended or stayed, in each case, without the prior written consent of
the Administrative Agent.
 
3.22 Certificated Air Carrier.
 
Each Air Carrier is a Certificated Air Carrier and possesses all necessary
certificates, franchises, licenses, permits, rights, designations,
authorizations, exemptions, concessions and consents that are material to the
operation of the routes flown by it and the conduct of its business and
operations as currently conducted (the “Permits”). Each Air Carrier is a
“citizen of the United States” as defined in Section 40102(a)(15) of Title 49.
Neither the DOT nor FAA nor any other Aviation Authority has taken any action or
proposed or, to such Air Carrier’s knowledge, threatened to take any action, to
amend, modify, suspend, revoke, terminate, cancel, or otherwise affect such
Permits, in each case, in a materially adverse manner.


3.23 Slots and Gate Interests.
 
Subject to transfers, exchanges and other dispositions permitted by this
Agreement, Borrowers are utilizing, or causing to be utilized, in all material
respects, the Slots and Gate Interests as required by the applicable
Governmental Authority including each applicable Airport Authority.  Other than
with respect to Slots at New York LaGuardia Airport and except as could not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, none of the Borrowers has received any notice from any
Governmental Authority, including any Airport Authority, or is aware of any
other event or circumstance, that would be reasonably likely to impair its right
to hold and use Gate Interests or Slots.  With respect to Slots at New York
LaGuardia Airport, none of the Companies has received any notice from any
Governmental Entity, including any Airport Authority, or is aware of any other
event or circumstance, that would be reasonably likely to impair in any material
respect its right to hold and use such Slots.  Each Borrower’s Slots are
described on Disclosure Schedule 3.23.
 
3.24 Section 1110 Assets.
 
Each Borrower’s Section 1110 Assets are described on Disclosure Schedule 3.24.
 
3.25 Patriot Act.
 
To the extent applicable, each Borrower is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the Untied States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”).  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
3.26 Cross Collateralization.
 
Except as set forth on Schedule 3.26, no model A319 or A320 Subject Aircraft
secures any purchase money Indebtedness of the Borrowers with respect to, or
Indebtedness for borrowed money of the Borrowers secured by, any model A318
Subject Aircraft or any aircraft lease obligations of the Borrowers.
 
4. FINANCIAL STATEMENTS AND INFORMATION
 
4.1 Reports and Notices.
 
The Borrowers hereby agree that from and after the Closing Date and until the
Termination Date, they shall deliver to the Administrative Agent and Lenders, as
required, the Financial Statements, notices, Projections and other information
at the times, to the Persons and in the manner set forth in Annex D.


4.2 Communication with Accountants.
 
Each Borrower authorizes (a) the Administrative Agent and the Initial Lenders
and (b) so long as an Event of Default has occurred and is continuing, each
Lender, to communicate, with prior notice to the Borrower Agent and the
Borrowers’ opportunity to be present, directly with its independent registered
public accountants and authorizes and shall instruct those accountants to
communicate to the Administrative Agent and such Lender, with notice to the
Borrower Agent, information relating to any Borrower with respect to the
business, results of operations and financial condition of any Borrower as the
Administrative Agent or such Lender shall reasonably request.


5. AFFIRMATIVE COVENANTS
 
Each Borrower agrees that from and after the Closing Date and until the
Termination Date:


5.1 Maintenance of Existence and Conduct of Business.
 
Except as otherwise required by the Bankruptcy Code, each Borrower shall (a)
except as otherwise permitted by Section 6.1 or Section 6.8, do or cause to be
done all things necessary to preserve and keep in full force and effect its
legal existence, all rights, permits, licenses, approvals and privileges
(including all Permits) necessary in the conduct of its business, and its
material rights and franchises entered into or assumed after the commencement of
the Cases, and (b) at all times maintain, preserve and protect all of its assets
and properties (including all Collateral) used or useful and necessary in the
conduct of its business, and keep the same in good repair, working order and
condition in all material respects (taking into consideration ordinary wear and
tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices except as otherwise permitted in the applicable Loan
Documents.


5.2 Payment of Taxes.
 
    (a) Unless payment thereof is precluded by the Cases and subject to Section
5.2(b), each Borrower shall pay and discharge or cause to be paid and discharged
promptly all Taxes arising after the Petition Date payable by it, including
Taxes imposed upon it, its income and profits, or any of its operations, its
property (real, personal or mixed) and all Taxes with respect to tax, social
security and unemployment withholding with respect to its employees, before any
thereof shall become past due, except in each case, where the failure to pay or
discharge such Charges would not result in aggregate liabilities in excess of
$500,000.
 
    (b) Each Borrower may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Borrower, in accordance with GAAP; (ii) no Lien shall be
imposed to secure payment of such Charges, Taxes or claims that is superior to
any of the Liens securing payment of the Obligations and such contest is
maintained and prosecuted continuously and with diligence and operates to
suspend collection or enforcement of such Charges, Taxes and claims (except
where the failure to pay or discharge such Charges would not result in aggregate
liabilities or Liens in excess of $500,000); (iii) none of the Collateral
becomes subject to forfeiture or loss as a result of such contest; and (iv) such
Borrower shall promptly pay or discharge such contested Charges, Taxes or claims
and all additional charges, interest, penalties and expenses and shall deliver
to the Administrative Agent evidence reasonably acceptable to the Administrative
Agent of such compliance, payment or discharge, if such contest is terminated or
discontinued adversely to such Borrower or the conditions set forth in this
Section 5.2(b) are no longer met.
 
    (c) Notwithstanding the foregoing, this Section 5.2 shall not be construed
to require any Borrower to pay any obligation arising under any agreement with
respect to Section 1110 Assets unless such Borrower is authorized by the
Bankruptcy Court to make such payment.
 
5.3 Books and Records.
 
Each Borrower shall keep adequate Books and Records with respect to its business
activities in which proper entries, reflecting all financial transactions, are
made in accordance with GAAP and on a basis consistent with the Financial
Statements referred to in Section 3.4(a).


5.4 Insurance.
 
The Borrowers shall, at their sole cost and expense, maintain with financially
sound and reputable insurance companies that are not Affiliates of the Borrowers
(except with respect to health, medical and workers compensation
self-insurance), insurance or reinsurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
companies of a same or similar size engaged in the same or similar business, of
such types and in such amounts (giving effect to health, medical and workers
compensation self insurance) as are customarily carried under similar
circumstances by such other companies (including, without limitation, casualty
insurance or reinsurance on its aircraft as required by any security agreement
or lease relating thereto or as may otherwise be required under any Section 1110
Agreements). Such policies of insurance as in effect on the Closing Date are
described, collectively, in Disclosure Schedule 3.17.  Except to the extent that
doing so would cause a default under, or otherwise breach or contravene, any
existing agreement to which any Borrower is party, Borrowers shall use
commercially reasonable efforts to (i) name Administrative Agent, on behalf of
Lenders as an additional insured, as its interests may appear, on each such
policy of insurance and (ii) have each casualty insurance policy contain a loss
payable clause or endorsement, satisfactory in form and substance to
Administrative Agent, that names Administrative Agent, on behalf of the Lenders
as the loss payee thereunder and provides for at least thirty days prior written
notice to Administrative Agent of any modification or cancellation of such
policy.
 
5.5 Compliance with Laws.
 
Except as otherwise permitted by the Bankruptcy Code, each Borrower shall comply
with all federal, state, local and foreign laws and regulations applicable to
it, including labor laws, and Environmental Laws and Environmental Permits, and
laws and regulations of any Aviation Authority applicable to it, except to the
extent that the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect (including, without
limitation, as a result of the loss of any material Permit).


5.6 Intellectual Property.
 
Subject to Section 6.8(g), each Borrower shall own or have rights to use all
Intellectual Property necessary to continue to conduct its business as now
conducted by it or presently proposed to be conducted by it. Each Borrower shall
do or cause to be done all things necessary to preserve and keep in full force
and effect at all times all material registered Patents, Trademarks, trade
names, Copyrights and service marks necessary in the conduct of its business.
Each Borrower shall conduct its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect.


5.7 Environmental Matters.
 
Except as otherwise required by the Bankruptcy Code, each Borrower shall and
shall cause each Person within its control to: (a) conduct its operations and
keep and maintain its Real Estate in compliance with all Environmental Laws and
Environmental Permits other than noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (b) implement any and all
investigation, remediation, removal and response actions that are necessary to
comply in all material respects with Environmental Laws and Environmental
Permits pertaining to the presence, generation, treatment, storage, use,
disposal, transportation or Release of any Hazardous Material on, at, in, under,
above, to, from or about any of its Real Estate; (c) notify the Administrative
Agent promptly after such Borrower becomes aware of any violation of
Environmental Laws or Environmental Permits or any Release on, at, in, under,
above, to, from or about any Real Estate that is reasonably likely to result in
any Borrower incurring Environmental Liabilities in excess of $250,000
individually or $1,000,000 in the aggregate in a Fiscal Year; and (d) promptly
forward to the Administrative Agent a copy of any order, notice, request for
information or any communication or report received by such Borrower in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in any Borrower incurring Environmental Liabilities in excess
of $250,000 individually or $1,000,000 in the aggregate in a Fiscal Year. If the
Administrative Agent at any time has a reasonable basis to believe that there
may be a violation of any Environmental Laws or Environmental Permits by any
Borrower or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, that, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Borrower shall, upon the Administrative Agent’s
written request (i) cause the performance of such environmental audits including
subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at the Borrowers’ expense, as the Administrative Agent
may from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to the Administrative Agent
and shall be in form and substance reasonably acceptable to the Administrative
Agent, and (ii) permit the Administrative Agent or their representatives to have
access to all Real Estate (subject, in the case of leased Real Estate, to the
terms of the applicable lease or other agreement which governs rights of access
to leased Real Estate) for the purpose of conducting such environmental audits
and testing as the Administrative Agent deems appropriate, including subsurface
sampling of soil and groundwater; provided, that the Administrative Agent shall
use commercially reasonable efforts to cause such audits or testing to be
conducted in a manner that does not unreasonably interfere with the operations
of the relevant Borrower. Borrower shall reimburse the Administrative Agent for
the reasonable costs of such audits and tests and the same will constitute a
part of the Obligations secured hereunder.


5.8 Further Assurances.
 
Subject to Section 5.9(b), each Borrower agrees that it shall, at such
Borrower’s expense and upon the reasonable request of the Administrative Agent,
duly execute and deliver, or cause to be duly executed and delivered, to the
Administrative Agent such further instruments and do and cause to be done such
further acts as may be necessary or reasonably requested by Administrative Agent
to carry out more effectively the provisions and purposes of this Agreement and
each Loan Document.


5.9 Additional Collateral Documents.
 
    (a) To the extent not delivered to the Administrative Agent on or before the
Closing Date (including in respect of after-acquired property, other than real
estate and interests in real estate that are not owned Real Estate), the
Borrowers agree to do promptly each of the following, unless otherwise agreed by
the Administrative Agent:
 
                (i) deliver to the Administrative Agent such duly executed
supplements and amendments to this Agreement, in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent reasonably deems necessary in order to ensure that each Subsidiary of a
Borrower is a Borrower hereunder;
 
(ii) deliver to the Administrative Agent such duly executed supplements and
amendments to any of the Collateral Documents, in each case in form and
substance reasonably satisfactory to the Administrative Agent and as the
Administrative Agent reasonably deems necessary in order to (A) effectively
grant to the Administrative Agent for the benefit of the Lenders, a valid,
perfected and enforceable security interest in all assets, personal property or
property interests that constitute Collateral owned by any Borrower and (B)
effectively grant to the Administrative Agent for the benefit of the Lenders, a
valid, perfected and enforceable security interest in all Stock and debt
Securities of any Borrower (other than Frontier Holdings) and each direct
Subsidiary of each Borrower;
 
(iii) deliver to the Administrative Agent all certificates, instruments and
other documents representing all Collateral required to be pledged and delivered
under the Collateral Documents and all other Stock and other debt Securities
being pledged pursuant to the joinders, amendments and supplements executed
pursuant to clause (ii) above;
 
(iv) if any Borrower discovers that it owns any fee simple interest in real
estate, then within thirty (30) days of such discovery, execute and deliver to
the Administrative Agent, a mortgage granting the Administrative Agent for the
benefit of the Lenders a valid, perfected and enforceable first priority Lien on
such real estate and, if reasonably required by the Administrative Agent, as
soon as reasonably practicable but in any case within sixty (60) days of such
discovery, environmental audits, mortgage title insurance policy, real property
survey, local counsel opinion(s), supplemental casualty insurance and flood
insurance, and such other documents, instruments or agreements reasonably
requested by the Administrative Agent, in each case, in form and substance
reasonably satisfactory to the Administrative Agent;
 
(v) upon any aircraft, engines or spare parts of any Borrower becoming free and
clear of liens, and otherwise ceasing to constitute Excluded Collateral, deliver
to the Administrative Agent a mortgage with respect to such aircraft, engines or
spare parts as applicable, in form and substance reasonably satisfactory to the
Administrative Agent;
 
(vi) to take such other actions as the Administrative Agent reasonably deems
necessary to ensure the validity or continuing validity of the obligations of
all existing and future Borrowers pursuant to clause (i) above or to create,
maintain, perfect or protect the security interest required to be granted
pursuant to clause (ii) above, including the filing of financing statements or
other recordations in such jurisdictions as may be required by the Collateral
Documents, the Code, the DOT, the FAA or applicable law, or as may be reasonably
requested by the Administrative Agent; and
 
(vii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above in connection with
the addition of any Borrower or Collateral acquired after the Closing Date,
which opinions shall be in form and substance consistent with those delivered on
the Closing Date and from counsel reasonably satisfactory to the Administrative
Agent.
 
    (b) Notwithstanding the foregoing, (i) the Administrative Agent shall not
take any security interest in or require any actions to be taken with respect to
(A) prior to the occurrence of an Event of Default, those assets as to which the
Administrative Agent shall determine, in its reasonable discretion, that the
cost of obtaining such security interest or taking such action are excessive in
relation to the benefit to the Administrative Agent and the Lenders afforded
thereby and (B) any property to the extent that the granting of such a security
interest would constitute a breach or violation of a valid and effective
restriction in place as of the Closing Date in favor of a third party
(including, without limitation, mandatory consent rights; and the parties agree
that the Administrative Agent shall not require any action to be taken with
respect to such consent rights), that would result in the termination of any
Borrower’s interest in such property or give rise to any indemnification
obligations or any rights to terminate or commence the exercise of remedies
under such restrictions but only to the extent and for so long as such
restriction is not terminated or rendered unenforceable or otherwise rendered
ineffective by any applicable law, and (ii) Liens required to be granted and
actions required to be taken pursuant to this Section 5.9 shall all be subject
to exceptions and limitations (including Liens permitted pursuant to Section
6.7) consistent with those set forth herein as in effect on the Closing Date and
(iii) the Administrative Agent shall not require any Borrower to record any
leasehold mortgage or similar instruments with respect to any leased real
property. Nothing in this Section 5.9(b) shall obligate the Administrative Agent
or any Lender to release its Lien on any Collateral.
 
5.10 [Intentionally Omitted].
 
5.11 Slot Utilization.
 
Subject to transfers, exchanges and other dispositions permitted by this
Agreement, each Air Carrier will utilize (or arrange for utilization by leasing
or exchanging Slots with other air carriers) the Slots in a manner consistent in
all material respects with applicable regulations, rules, laws and contracts in
order to preserve its right to hold and operate the Slots, taking into account
any waivers or other relief granted to any Borrower by the, any other applicable
Governmental Authority or any Airport Authority.


5.12 ERISA/Labor Matters.
 
The Borrowers shall furnish the Administrative Agent (with sufficient copies for
each of Lenders) each of the following:


    (a) promptly and in any event within ten (10) days after any Borrower, any
Subsidiary of the Borrowers or any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Multiemployer Plan, a written statement of an
officer of any Borrower describing such waiver request and the action, if any,
such Borrower, its Subsidiaries and ERISA Affiliates propose to take with
respect thereto and a copy of any notice filed with the PBGC or the IRS
pertaining thereto;
 
    (b) promptly and in any event within three (3) days after any Borrower, any
Subsidiary of the Borrowers or any ERISA Affiliate receives any adverse
communication from a Governmental Authority that could result in an increase to
or accelerate the payment of any liability with respect to a Pension Plan, a
copy of such notice;
 
    (c) simultaneously with the date that any Borrower (i) commences or
terminates negotiations with any collective bargaining agent for the purpose of
materially changing any collective bargaining agreement; (ii) reaches an
agreement with any collective bargaining agent prior to ratification for the
purpose of materially changing any collective bargaining agreement; (iii)
ratifies any agreement reached with a collective bargaining agent for the
purpose of materially changing any collective bargaining agreement; or (iv)
becomes subject to a “cooling off period” under the auspices of the National
Mediation Board, notification of the commencement or termination of such
negotiations, a copy of such agreement or notice of such ratification or a
“cooling off period,” as the case may be;
 
    (d) promptly and in any event within five (5) business days after any
Borrower or any ERISA Affiliate knows or has reason to know that any ERISA Event
has occurred, a statement describing such ERISA Event and the action, if any,
that such Borrower or ERISA Affiliate has taken and proposes to take with
respect thereto and, on the date any records, documents or other information
must be furnished to the PBGC or other applicable Governmental Authority with
respect to such ERISA Event, a copy of such records, documents and information;
and
 
    (e) promptly and in any event within five (5) business days after receipt
thereof by any Borrower or any ERISA Affiliate from a sponsor of a Multiemployer
Plan, copies of each notice concerning (i)(A) the imposition of withdrawal
liability by such Multiemployer Plan or (B) the reorganization or termination,
within the meaning of Title IV of ERISA, of any such Multiemployer Plan and (ii)
the amount of liability incurred or that may be incurred by any Borrower or any
ERISA Affiliate in connection with any event described in clause (i).
 
5.13 Maintenance of Liens and Collateral.
 
Each Borrower, subject to Section 5.9, shall do or cause to be done all things
necessary to preserve and keep in full force and effect at all times the Liens
securing the Obligations as provided in the Loan Documents.


5.14 Use of Proceeds.
 
The proceeds of the Loans will be used by the Borrowers for the purposes
specified in Section 1.4.


5.15 Cash Management Systems.
 
Each Borrower will establish and will maintain until the Termination Date, the
Cash Management Systems as described in Annex B (the “Cash Management Systems”).


5.16 Access.
 
Each Borrower shall provide the Administrative Agent access to its properties
and to the Collateral in accordance with Section 1.10.


6. NEGATIVE COVENANTS
 
Each Borrower agrees that from and after the Closing Date until the Termination
Date:


6.1 Mergers.
 
No Borrower shall directly or indirectly, by operation of law or otherwise,
merge or consolidate with any Person or (other than investments permitted by
Section 6.2) acquire Stock of any Person.


6.2 Investments.
 
Except as otherwise expressly permitted by this Section 6.2, no Borrower shall
make or permit to exist any Investment except (without duplication):


    (a) each Borrower may hold Investments comprised of notes payable, or stock
or other securities issued by Account Debtors to such Borrower pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;
 
    (b) each Borrower may maintain its existing investments in its Subsidiaries
as of the Closing Date summarized on Disclosure Schedule 3.8 or 6.2;
 
    (c) each Borrower may make investments, subject to Section 5.15, in
Permitted Investments;
 
    (d) each Borrower may maintain its Investments existing as of the Closing
Date summarized on Disclosure Schedule 6.2;
 
    (e) Investments may be made by any Borrower in any other Borrower;
 
    (f) each Borrower may make Investments consisting of (i) currency swap
agreements, currency future or option contracts and other similar agreements
designed to hedge against fluctuations in foreign interest rates and currency
values, (ii) interest rate swap, cap or collar agreements and interest rate
future or option contracts, and (iii) fuel hedges and other derivatives
contracts, in each case, to the extent that such agreement or contract is
permitted by Section 6.3 and Section 6.15 and entered into in the ordinary
course of business and not for speculation;
 
    (g) Investments in fuel consortia in the ordinary course of business
consistent with past practice and consistent with industry practice; and
 
    (h) the Borrowers may make other Investments in an aggregate amount
outstanding at any one time not to exceed $2,500,000 for all Investments made
pursuant to this clause (h).
 
6.3 Indebtedness.
 
    (a) Subject to clause (b) below, no Borrower shall create, incur, assume or
permit to exist any Indebtedness, except (without duplication):
 
        (i) Indebtedness secured by purchase money security interests and
Capital Leases (including in the form of sale-leaseback, synthetic lease or
similar transactions or created in connection with the restructuring of any
lease or financing of Section 1110 Assets which existed on the Closing Date) to
the extent such Indebtedness was incurred (x) in connection with the
restructuring of existing leases as provided in the parenthetical above or
finances the acquisition or construction of aircraft, equipment and real estate,
in each case consistent in all material respects with the Projections or (y)
with respect to the acquisition of up to three Q400 aircraft or any
sale-leaseback, synthetic lease or similar transactions with respect to engines
for Q400 aircraft; provided, that with respect to clause (x) and (y) above, the
amount of such Indebtedness does not exceed 100% of the purchase price or
construction cost (including any capitalized interest and issuance fees) of the
subject asset;
 
        (ii) the Loans and the other Obligations;
 
        (iii) Indebtedness existing as of the Closing Date described in
Disclosure Schedule 6.3 (including, for the avoidance of doubt, Indebtedness
that may be incurred from time to time under revolving lines of credit referred
to on Disclosure Schedule 6.3);
 
        (iv) Indebtedness consisting of intercompany loans and advances made
among the Borrowers, provided, (i) all such Indebtedness shall be evidenced by
promissory notes and all such notes shall be subject to a first priority Lien in
favor of Administrative Agent and (ii) all such Indebtedness shall be unsecured;
 
        (v) Indebtedness owed to any Lender (or any of its affiliates) or any
other Person in connection with Investments permitted under Section 6.2(f);
 
        (vi) Indebtedness in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing house transfers of funds (but subject to compliance
with Section 5.15);
 
        (vii) (i) Indebtedness to credit card processors in connection with
credit card processing services incurred in the ordinary course of business and
consistent with past practices and (ii) the First Data Claim (which claim shall
be pari passu or junior to the Obligations);
 
        (viii) Indebtedness in respect of letters of credit, surety and appeal
bonds in an aggregate outstanding amount not to exceed $3,500,000;
 
        (ix) Indebtedness constituting a Permitted Refinancing of Indebtedness
referred to in clauses (i) or (iii) above (other than Indebtedness in respect of
the WestLB Facility);
 
        (x) unsecured Indebtedness (including letters of credit) incurred
subsequent to the Closing Date to provide credit support for (x) obligations
arising in the ordinary course of business and consistent with past practices in
connection with credit card processing services and (y) the Indebtedness
described in clause (vi) above;
 
        (xi) Indebtedness secured solely by the Subject Aircraft;
 
        (xii) other unsecured Indebtedness incurred subsequent to the Closing
Date in an aggregate amount not to exceed $2,500,000 outstanding at any time;
 
        (xiii) to the extent such Indebtedness is Guaranteed Indebtedness,
Indebtedness permitted by Section 6.6;
 
        (xiv) Indebtedness financing the making of deposits or predelivery
payments in connection with the acquisition of aircraft, engines and spare
parts, in each case to the extent such acquisition is consistent with the
Projections that is expected to be financed with Indebtedness permitted pursuant
to Section 6.3(a)(i); and
 
        (xv) Indebtedness in respect of letters of credit issued to replace
letters of credit issued pursuant the WestLB Facility in an aggregate face
amount not to exceed $12,500,000.
 
    (b) Notwithstanding the foregoing, under no circumstance shall Lynx create,
incur, assume or permit to exist any Indebtedness other than (i) Indebtedness
existing on the Closing Date and described on Disclosure Schedule 6.3, (ii)
unsecured Indebtedness at all times less than $250,000 in the aggregate
outstanding, (iii) Indebtedness described in Section 6.3(a)(i) with respect to
aircraft, engines and spare parts, (iv) Indebtedness described in Section
6.3(a)(iv) owing to Holdings, (v) Indebtedness constituting a Permitted
Refinancing of Indebtedness referred to in clauses (i) or (iii) above, (vi)
Indebtedness described in clause (a)(ii) and (vii) Indebtedness arising in the
ordinary course of business consistent with past practices.
 
    (c) No Borrower shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount in
respect of any Postpetition Indebtedness prior to its scheduled maturity, other
than (i) the Obligations; (ii) Indebtedness secured by a Lien permitted under
Section 6.7 if the asset securing such Indebtedness on a first-priority basis
has been sold or otherwise disposed of in accordance with Section 6.8; (iii)
Indebtedness subject to any Permitted Refinancing; (iv) Indebtedness outstanding
under the WestLB Facility upon the termination of such facility in an amount not
to exceed $16,000,000 (which amount includes letters of credit issued under the
WestLB Facility that are replaced with new letters of credit permitted by
Section 6.3(a)(xv)); (v) other Indebtedness not in excess of $1,000,000; (vi)
Indebtedness incurred subsequent to the Closing Date permitted under Section
6.3(a) (other than Indebtedness permitted under Section 6.3(a)(iii) or any
Permitted Refinancing thereof); and (vii) as otherwise permitted in Section
6.12.
 
6.4 Affiliate Transactions.
 
None of the Borrowers will sell or transfer any property or assets to, or
otherwise engage in any other material transactions with, any of its Affiliates
(other than the other Borrowers), except transactions (a) at prices and on terms
and conditions no less favorable to such Borrower than could be obtained on an
arm’s length basis from unrelated third parties and (b) any dividends, other
distributions or payments permitted by Section 6.12.


6.5 Capital Structure and Business.
 
No Borrower shall amend its charter or bylaws in a manner that would adversely
affect the Administrative Agent or Lenders, or such Borrower’s duty or ability
to repay the Obligations. No Borrower shall engage in any business other than
the businesses currently engaged in by it and businesses that are reasonably
related thereto. No Borrower shall make any changes to its equity capital
structure as in existence on the Closing Date.


6.6 Guaranteed Indebtedness.
 
No Borrower shall create, incur, assume or permit to exist any Guaranteed
Indebtedness, except (without duplication) (a) by endorsement of instruments or
items of payment for deposit to the general account of any Borrower in the
ordinary course of business, (b) Guaranteed Indebtedness incurred for the
benefit of any other Borrower if the primary obligation is expressly permitted
by this Agreement, (c) Guaranteed Indebtedness to the extent constituting
Indebtedness permitted by Section 6.3 and (d) to the extent existing on the
Closing Date as set forth in Disclosure Schedule 6.3.


6.7 Liens.
 
No Borrower shall create, incur, assume or permit to exist any Lien on or with
respect to the Collateral or any of its other properties or assets (whether now
owned or hereafter acquired), except for:
    (a) Permitted Encumbrances;
 
    (b) Liens in existence as of the Closing Date and summarized on Disclosure
Schedule 6.7;
 
    (c) Liens created after the Closing Date by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness, in each case, permitted in Section 6.3(a)(i); provided, that
(A) such Liens attach only to the assets (including related leases and subleases
thereof and other assets integral to the use thereof including security deposits
from any sublessee collaterally assigned for the benefit of lessors) subject to
such purchase money debt, (B) such Indebtedness is incurred within one hundred
eighty (180) days following such purchase and does not exceed 100% of the
purchase price of the subject assets and (C) either (x) such Indebtedness does
not exceed $1,000,000 in the aggregate outstanding at any time or (y) such Liens
are created (1) in connection with purchase money Indebtedness financing for the
acquisition of aircraft, engines, spare parts and related equipment, and such
acquisition is consistent with the Projections or (2) with respect to the
acquisition of up to three Q400 aircraft or any sale-leaseback, synthetic lease
or similar transaction with respect to engines for Q400 aircraft;
 
    (d) Liens securing Indebtedness permitted by Section 6.3(a)(vi);
 
    (e) Liens on the Excluded Accounts and amounts on deposit therein in favor
of the beneficiaries of the amounts on deposit therein to the extent such Liens
secure obligations owed to such beneficiaries and such obligations are otherwise
permitted pursuant this Agreement;
 
    (f) any interest or title of a licensor, lessor or sublessor granted to
others, but only to the extent permitted by any of the Collateral Documents;
 
    (g) customary banker’s Liens on the Exempt Accounts and amounts on deposit
therein in favor of the depositary institutions where such Exempt Accounts are
maintained to secure fees, overdrafts, returned checks, similar obligations;
 
    (h) (i) Liens in respect of rights of setoff, recoupment and holdback in
favor of credit card processors securing obligations in connection with credit
card processing services incurred in the ordinary course of business and
consistent with past practices and (ii) Liens securing obligations owed to First
Data as described in the First Data Order;
 
    (i) Liens on cash deposits securing (i) obligations with respect to letters
of credit issued pursuant to (or issued to replace letters of credit issued
pursuant to) the WestLB Facility in an amount not to exceed $13,500,000 and (ii)
other obligations permitted by Section 6.3 in an aggregate amount not in excess
of $3,500,000;
 
    (j) Liens on cash deposits pledged as collateral for Indebtedness permitted
under Section 6.3(a)(v) in connection with Investments permitted under Section
6.2(f);
 
    (k) Liens securing a Permitted Refinancing of Indebtedness, to the extent
such Indebtedness being refinanced was originally secured in accordance with
this Section 6.7; provided that such Lien does not attach to any additional
property or assets of Borrower or any Subsidiary;
 
    (l) Liens securing the Loans and the other Obligations;
 
    (m) Liens created after the Closing Date in connection with operating
Leases; provided, that, such Liens attach only to the assets subject to such
Lease (including any sublease thereof, other assets integral to the use thereof
and security deposits from any sublessee collaterally assigned for the benefit
of lessors);
 
    (n) other Liens so long as the value of the property subject to such Liens,
and the Indebtedness and other obligations secured thereby, do not exceed, in
the aggregate, $500,000; and
 
    (o) Liens securing Indebtedness permitted by Section 6.3(a)(xiv), to the
extent such lien is solely with respect to the aircraft, engines or spare parts
to be purchased and the purchase contract relating thereto.
 
6.8 Sale of Stock and Assets.
 
No Borrower shall sell, transfer, convey, assign or otherwise dispose of any of
its properties or other assets, including the Stock of any of its Subsidiaries
(whether in a public or a private offering or otherwise) or any of its Accounts
(any such disposition being an “Asset Sale”), other than the following (without
duplication):


    (a) sales and other dispositions of assets in the ordinary course of
business, swaps, exchanges, interchange or pooling of assets, in the ordinary
course of business ;
 
    (b) sales or dispositions of surplus, obsolete, negligible or uneconomical
assets no longer used in the business of Borrowers;
 
    (c) sales or dispositions of Permitted Investments for cash or in exchange
for Permitted Investments (including, for the avoidance of doubt, the sale of
auction rate securities);
 
    (d) dispositions of Section 1110 Assets (consisting of the return thereof to
the party that had provided financing therefor); provided, that such
dispositions, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect;
 
    (e) sales or dispositions of Inventory in the ordinary course of business;
 
    (f) sales or dispositions of other assets in arm’s length transactions at
fair market value in an aggregate amount not to exceed $2,500,000 in the
aggregate in any Fiscal Year;
 
    (g) (i) sale, disposition, exchange or abandonment of Intellectual Property;
provided, that such abandonment is (A) in the ordinary course of business
consistent with past practices and (B) with respect to Intellectual Property
that is not material to the business of the Borrowers and (ii) licensing or
sublicensing of Intellectual Property in the ordinary course of business
consistent with past practices;
 
    (h) sale, disposition, exchange, lease or abandonment of Slots (other than
the sale, disposition, lease or abandonment (but not exchange) of Slots at New
York LaGuardia Airport); provided that such sale, disposition, exchange or
abandonment could not reasonably be expected to result in a Material Adverse
Effect;
 
    (i) sale-leaseback, synthetic lease or similar transactions to the extent
not prohibited by Section 6.11;
 
    (j) the disposition of leasehold or similar interests in Real Estate that is
not owned Real Estate (including Gate Interests), including through assignment,
sublease or lease termination or rejection, as a whole or in part, or the
return, surrender, exchange or abandonment of any property subject thereto to
the extent any such disposition individually or all such dispositions in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect;
 
    (k) rejection of executory contracts in accordance with an order of the
Bankruptcy Court to the extent such rejections, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and
 
    (l) sale or disposition of Subject Assets, so long such sale is consistent
in all material respects with the Projections;
 
    (m) dispositions of assets by, or any of the Stock of, Lynx; provided that
the proceeds of such sale are applied as required by Section 1.2(b);
 
    (n) sale, disposition, exchange, lease or abandonment of up to four (4) A318
aircraft; 
 
provided that (i) except for the sale of assets by, or any of the Stock of, Lynx
as permitted by clause (m) above, nothing herein shall permit the disposition of
any material asset owned by Lynx and used by it in the ordinary course of
business other than (A) the sale of Subject Assets consisting of spare parts
pursuant to Section 6.8(l), (B) sales in the ordinary course of business to the
extent otherwise permitted hereunder, (C) sales of rotables to the extent not
generating cash proceeds in excess of $25,000 in any month, (D) any
sale-leaseback, synthetic lease or similar transaction with respect to engines
for Q400 aircraft and (E) other sales of assets with a value not to exceed
$250,000; it being understood that except for the sale of assets by, or any of
the Stock of, Lynx in each case as permitted in clause (m) above, Lynx shall not
be permitted to sell or dispose of aircraft, engines, order positions, operating
certificates or, to the extent the cash proceeds thereof exceed $25,000 in any
month, rotables and (ii) nothing herein shall permit the disposition of any
Slots other than as specifically provided for in clause (h) above or Subject
Aircraft other than as specifically provided for in clause (l) or (n) above.


6.9 Financial Covenants.
 
The Borrowers shall not breach or fail to comply with any of the Financial
Covenants.


6.10 Hazardous Materials.
 
No Borrower shall cause or knowingly permit a Release of any Hazardous Material
on, at, in, under, above, to, from or about any of the Real Estate where such
Release would (a) violate in any respect any Environmental Laws or Environmental
Permits or (b) otherwise adversely impact the value or marketability of any of
the Real Estate or any of the Collateral, other than in the case of each of
clauses (a) and (b), such violations, Releases or Environmental Liabilities that
could not reasonably be expected to have a Material Adverse Effect.


6.11 Sale-Leasebacks.
 
No Borrower shall engage in any sale-leaseback, synthetic lease or similar
transaction involving any of its Gate Interests or Slots or owned assets
(including without limitation, any aircraft), except (i) any sale-leaseback,
synthetic lease or similar transaction permitted by Section 6.3(a)(i), (ii) any
sale-leaseback, synthetic lease or similar transaction involving Section 1110
Assets (including, for the avoidance of doubt, engines for Q400 aircraft
referred to in Section 6.3(a)(i)) or Subject Assets and (iii) any sale-leaseback
or similar transaction of any owned asset that constitutes a fixture on, or that
is used primarily in the operation of, leased Real Estate, to the extent that
such sale-leaseback occurs in connection with an assignment or rejection of the
lease of such Real Estate followed by a lease-back of all or a portion of such
Real Estate.


6.12 Restricted Payments.
 
No Borrower shall make any Restricted Payment, except (a) payments of principal
of and interest on intercompany loans and advances between the Borrowers to the
extent permitted by Section 6.3, and (b) dividends and distributions by Frontier
to Frontier Holdings.


6.13 Change of Corporate Name or Location; Change of Fiscal Year.
 
No Borrower shall (a) change its name as it appears in official filings in the
state of its incorporation or other organization, (b) change its chief executive
office or principal place of business, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state
of incorporation or other organization, or (e) change its state of incorporation
or organization, in each case, without at least thirty (30) days prior written
notice to the Administrative Agent; provided, that in the case of clauses (b) or
(e), any such new location shall be in the continental United States. No
Borrower shall change its Fiscal Year.


6.14 Limitation on Negative Pledge Clauses.
 
No Borrower will enter into any agreement (other than the Loan Documents) with
any Person which prohibits or limits the ability of such Borrower to create,
incur, assume or suffer to exist any Lien securing the Obligations upon any of
its properties, assets or revenues, whether now owned or hereafter acquired,
other than agreements that contain (a) prohibitions or limitations existing on
the Closing Date and listed on Disclosure Schedule 6.14, and any extension or
renewal thereof on terms no less favorable to the Borrowers, (b) prohibitions
set forth in the Loan Documents, (c) prohibitions or restrictions imposed by any
agreement relating to secured Indebtedness or other obligations permitted by
this Agreement if such restriction or condition applies only to property secured
or financed by such Indebtedness or other obligations and (d) restrictions
prohibiting Liens contained in agreements relating to the use and occupancy of
airport premises and facilities, operating leases, Capital Leases or Licenses
with respect to properties subject thereto and interests created therein.


6.15 No Speculative Transactions.
 
No Borrower shall engage in any transaction involving commodity options, futures
contracts or similar transactions, except solely to hedge in the ordinary course
of business.


6.16 Real Estate Purchases and Leases.
 
No Borrower shall purchase a fee simple ownership interest in real estate. No
Borrower shall modify, amend, extend, cancel, terminate or otherwise change in
any materially adverse manner any term, covenant or condition of any Material
Real Estate Contract unless such modification, amendment, extension,
cancellation, termination or other change, or such new lease, sublease,
usufruct, use agreement or other occupancy or facility agreement could not
reasonably be expected to have a Material Adverse Effect. Nothing contained in
this Section 6.16 shall be deemed to restrict any Borrower’s ability to reject
any agreement for leased real property, in accordance with Section 6.8(j).


6.17 Subsidiaries.
 
No Borrower shall organize or invest in any new Subsidiary.


6.18 Material Contracts.
 
Except to the extent otherwise permitted by this Article 6, no Borrower shall
enter into or assume any contract after the Closing Date that would result in an
obligation (whether contingent or otherwise) of such Borrower in excess of
$5,000,000 without the prior written consent of Administrative Agent except to
the extent consistent in all material respects with the Projections and except
for Permitted Prepetition Payments; provided that, the Borrowers shall be
permitted to (x) enter into one operating lease with respect to A320 aircraft
for each A318 aircraft sold or otherwise disposed of by any Borrower pursuant to
Section 6.8(n) and (y) enter into contracts to acquire up to three Q400
aircraft.


7. TERM
 
7.1 Termination.
 
The financing arrangements contemplated hereby shall be in effect until the
Maturity Date, and the Loans and all other Obligations shall be automatically
due and payable in full on such date.


7.2 Survival of Obligations Upon Termination of Financing Arrangements.
 
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Borrowers or the rights of the Administrative Agent and
the Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Maturity Date. Except as
otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Borrowers, and all rights of the Administrative Agent and each
Lender, all as contained in the Loan Documents, shall not terminate or expire,
but rather shall survive any such termination or cancellation and shall continue
in full force and effect until the Termination Date; provided, that the
provisions of Article 13, the payment obligations under Sections 1.11 and 1.12,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.


8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
8.1 Events of Default.
 
The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder:


    (a) The Borrowers (i) fail to make any payment of principal of the Loans or
interest in respect thereof when due and payable, or (ii) fail to make any
payment of any other Obligations not covered in clause (i) above within three
(3) Business Days of the date when due and payable.
 
    (b) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Sections 1.2, 1.3, 4.1 or Article 6, or any of the provisions set
forth in Annexes B, D or E.
 
    (c) Any Borrower shall default in the performance of or compliance with any
term contained herein or any of the other Loan Documents, other than any such
term referred to in any other Section of this Section 8.1, and such default
shall not have been remedied or waived within fifteen (15) days after the
earlier of (i) any Responsible Officer of any Borrower becoming actually aware
of such default, and (ii) receipt by the Borrowers of notice from Administrative
Agent or any Lender of such default.
 
    (d) Except for defaults resulting directly from the commencement of the
Cases and defaults resulting from obligations (other than the Obligations) with
respect to which the Bankruptcy Code prohibits any Borrower from complying or
permits a Borrower not to comply, or arising as a result of an abandonment or
rejection of property in accordance with the Bankruptcy Code and except for any
default the existence of which is disputed in good faith by such Borrower; a
default or breach occurs under (y) the First Data Agreement and First Data
exercises any such material remedies, against any Borrower in connection
therewith (including, without limitation, ceasing to process credit card
charges), or (z) any other agreement, document or instrument to which any
Borrower is a party that is not cured within any applicable grace period
therefor, and such default or breach (i) involves the failure to make any
payment when due in respect of any Postpetition Indebtedness or Guaranteed
Indebtedness (other than the Obligations) of any Borrower in excess of
$4,000,000 in the aggregate (including amounts owing to all creditors under any
combined or syndicated credit arrangements), or (ii) causes, or permits any
holder of such Indebtedness or Guaranteed Indebtedness or a trustee to cause,
Postpetition Indebtedness or Guaranteed Indebtedness or a portion thereof in
excess of $4,000,000 in the aggregate to become due prior to its stated maturity
or prior to its regularly scheduled dates of payment, or cash collateral to be
demanded in respect thereof, in each case, regardless of whether such default is
waived, or such right is exercised, by such holder or trustee.
 
    (e) Any representation or warranty herein or in any Loan Document or in any
written statement, report, financial statement or certificate made or delivered
to the Administrative Agent or any Lender by any Borrower is untrue or incorrect
in any material respect (or, to the extent any representation or warranty is
qualified by materiality, Material Adverse Effect or words of like import, such
representation or warranty is untrue and incorrect in any respect), in each
case, as of the date when made or deemed made.
 
    (f) The Loan Documents and the Final DIP Order shall, for any reason, cease
to create a valid Lien on any of the Collateral purported to be covered thereby
or such Lien shall cease to be a perfected Lien having the priority provided for
herein and in the Final DIP Order, or any Borrower shall so allege in any
pleading filed in any court or any provision of any Loan Document shall, for any
reason, cease to be valid and binding on each Borrower party thereto (or any
Borrower shall challenge the enforceability of any Loan Document or shall assert
in writing, or engage in any action or inaction based on any such assertion,
that any provision of any of the Loan Documents has ceased to be or otherwise is
not valid, binding and enforceable in accordance with its terms).
 
    (g) A final unstayed Postpetition judgment or judgments for the payment of
money in excess of $4,000,000 in the aggregate at any time are outstanding
against one or more of the Borrower s (which judgments are not covered by
insurance policies as to which liability has been accepted by the insurance
carrier), and the same are not, within thirty (30) days after the entry thereof,
discharged or bonded pending appeal, or such judgments are not discharged prior
to the expiration of any such stay.
 
    (h) Any Change of Control occurs.
 
    (i) Any Air Carrier shall cease to be a Certificated Air Carrier.
 
    (j) In the case of any Slots or Gate Interests, any applicable Aviation
Authority modifies, suspends, revokes, terminates, cancels or otherwise takes
any action that adversely affects any Borrower’s Permits or any Borrower’s use
or occupation or maintenance of or other interest in such Slots and Gate
Interests due to any Borrower’s failure to abide by applicable law or any
contract governing the use of such Slots and Gate Interests, or any Borrower
otherwise ceases to use, occupy or maintain such Slots and Gate Interests, and
with respect to Gate Interests and any Slot other than a Slot at New York
LaGuardia Airport, any event referred to in this clause (j) could reasonably be
expected to have a Material Adverse Effect.
 
    (k) Any ERISA Event shall have occurred with respect to one or more Plans,
but only to the extent that such ERISA Event, together with all other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect.
 
    (l) Any of the Cases shall be dismissed (or the Bankruptcy Court shall make
a ruling requiring the dismissal of the Cases) or converted to a case under
chapter 7 of the Bankruptcy Code, or any Borrower shall file any pleading
requesting any such relief; a trustee under chapter 7 or chapter 11 of the
Bankruptcy Code, a responsible officer or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Cases; or an application shall
be filed by any Borrower for the approval of, or the Court shall enter an order
granting, (i) other than the First Data Claim, any Claim having priority senior
to or pari passu with the claims of the Administrative Agent and the Lenders
under the Loan Documents or, without the prior written consent of the
Administrative Agent, any other claim having priority over any or all
administrative expenses of the kind specified in sections 503(b) or 507(b) of
the Bankruptcy Code (other than the Carve-Out) or (ii) any Lien on the
Collateral having a priority senior to or pari passu with the Liens and security
interests granted herein, except as otherwise expressly provided herein
(including for the avoidance of doubt the Liens securing the obligations owed to
First Data as described in the First Data Order (which Liens shall be pari passu
to Liens in favor of Administrative Agent).
 
    (m) (A) Any Borrower shall file a motion seeking, or the Bankruptcy Court
shall enter, an order (i) approving any payment (as adequate protection or
otherwise) on account of any Claim against any Borrower arising or deemed to
have arisen prior to the Petition Date, other than a Permitted Prepetition
Payment, (ii) granting relief from the automatic stay applicable under section
362 of the Bankruptcy Code to any holder of any security interest to permit
foreclosure or obtain liens on any assets that have a value in excess of
$2,500,000 (it being understood that neither the relinquishment by the Borrowers
of Section 1110 Assets, nor the foreclosure of security interests in Section
1110 Assets (or in property in the possession of the applicable secured party)
as to which defaults have not been cured pursuant to Section 1110 of the
Bankruptcy Code, shall be considered to be included in this paragraph) provided
that, if any Borrower would otherwise be permitted under this Agreement to make
a payment to the holder of a security interest in cash or Cash Equivalents
(“Cash Collateral”), and the obligation to make such payment is secured by such
Cash Collateral, then in lieu of making such payment, such Borrower may direct
or authorize such secured party to, and such secured party may, apply such Cash
Collateral to satisfy such payment obligation (including by way of setoff
against or foreclosure on such Cash Collateral), (iii) except to the extent
consistent in all material respects with the Projections, authorizing the sale
of all or a material portion of such Borrower’s assets (except as specifically
provided in Section 6.8(m)) or (iv) except to the extent the disposition of
assets upon such liquidation would be permitted under Section 6.8, approving the
implementation of liquidation under chapter 11 of the Bankruptcy Code in any
Case or (B) an order confirming a Plan of Reorganization shall be entered that
does not provide for payment in full of all monetary Obligations (other than the
Excluded Obligations) upon the effectiveness of such Plan of Reorganization.
 
    (n) (i) The Final DIP Order or the Final Claim Order shall cease to be in
full force and effect, (ii) any Borrower shall fail to comply with the terms of
the Final DIP Order or the Final Claim Order or (iii) the Final DIP Order or the
Final Claim Order shall be amended, supplemented, stayed, reversed, vacated or
otherwise modified (or any of the Borrowers shall apply for authority to do so)
in any manner that affects the rights or duties of the Administrative Agent or
the Lenders, in each case, without the prior written consent of the
Administrative Agent in the case of the Final DIP Order or the Continuing Lender
in the case of the Final Claim Order.
 
8.2 Remedies.
 
    (a) If any Event of Default has occurred and is continuing, without further
order of, application to, or action by, the Bankruptcy Court, the rate of
interest applicable to the Loans shall increase to the Default Rate (subject to
Section 1.5(e)).
 
    (b) If any Event of Default has occurred and is continuing, without further
order of, application to, or action by, the Bankruptcy Court, (i) the
Administrative Agent may (and at the written request of the Requisite Lenders
shall) terminate the Commitments, if any, and/or declare all or any portion of
the Obligations, including all or any portion of any Loan, to be forthwith due
and payable, all without presentment, demand, protest or further notice of any
kind, all of which are expressly waived by the Borrowers; (ii) the
Administrative Agent may (and at the written request of the Requisite Lenders,
shall), without notice except as required by the Final DIP Order, exercise any
rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the Code
and (iii) subject solely to any requirement of the giving of notice by the terms
of the Final DIP Order, the automatic stay provided in section 362 of the
Bankruptcy Code shall be deemed automatically vacated without further action or
order of the Bankruptcy Court and the Administrative Agent and the Lenders shall
be entitled to exercise all of their respective rights and remedies under the
Loan Documents, including, without limitation, all rights and remedies with
respect to the Collateral.
 
8.3 Waivers by Borrowers.
 
Except as otherwise provided for in this Agreement, by applicable law or the
Final DIP Order, each Borrower waives: (a) presentment, demand and protest and
notice of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by the Administrative Agent on which any Borrower may in any way be
liable, and hereby ratifies and confirms whatever the Administrative Agent may
do in this regard, (b) all rights to notice and a hearing prior to the
Administrative Agent’s taking possession or control of, or to the Administrative
Agent’s replevy, attachment or levy upon, the Collateral or any bond or security
that might be required by any court prior to allowing the Administrative Agent
to exercise any of their remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.
 
8.4 Liquidation Budget.
 
If, on the Carve Out Date, there shall be any monetary Obligations (other than
Excluded Obligations) outstanding, the Borrowers shall promptly deliver a
wind-down budget to the Administrative Agent. If the Administrative Agent is not
reasonably satisfied with such budget, it may seek whatever relief it deems
appropriate before the Bankruptcy Court, and all parties reserve all rights with
respect thereto.
 


 
9. JOINT AND SEVERAL LIABILITY
 
Each Borrower agrees that they will be jointly and severally liable for the
Obligations with each other Borrower and that all other obligations of each
Borrower hereunder and under each Loan Document to which more than one Borrower
is a party shall be joint and several among all such Borrowers party hereto or
thereto.  Each Borrower agrees that each other Borrower will have authority on
behalf of all Borrowers to deal with the Administrative Agent and each Lender as
fully and completely as if each was the sole Borrower under this Agreement, all
without notice to the other Borrowers.  Notwithstanding the foregoing, each
Borrower agrees that the Administrative Agent and each Lender may, at its
discretion, (a) require joint instruction from some or all of the Borrowers
before taking action under this Agreement or any other Loan Document and (b) if
the Administrative Agent or any Lender received instructions from any Borrower
that are, in the Administrative Agent’s or such Lender’s opinion, in conflict
with instructions received from any other Borrower, comply with any of these
instructions and/or advise each Borrower of the apparent conflict and/or take no
action as to any of these instructions until it receives instructions from any
or all of the Borrowers that are satisfactory to the Administrative Agent or
such Lender.  Notice provided by the Administrative Agent or any Lender to any
Borrower will be deemed notice to all Borrowers.  Furthermore, each Borrower
authorizes Borrower Agent to act on its behalf.
 
10. SECURITY
 
10.1 Security.
 
To secure the prompt and complete payment, performance and observance of all of
the Obligations, in addition to other “Collateral” upon which a Lien is granted
under the other Collateral Documents, each Borrower hereby grants, assigns,
conveys, mortgages, pledges, hypothecates and transfers to Administrative Agent,
for itself and for the benefit of the Lenders, a first priority Lien (subject
only to (i) valid, perfected, nonavoidable and enforceable Liens existing as of
the Closing Date and listed on Disclosure Schedule 3.21, (ii) valid liens in
existence at the Closing Date to the extent perfected thereafter as permitted by
Section 546(b) of the Code, (iii) the Carve-Out and (iv) Permitted Liens
permitted pursuant to Section 6.7(a), (c), (e), (f), (g), (h), (i), (j), (k),
(m), (n) or (o)) in accordance with sections 364(c)(2) and 364(c)(3) of the
Bankruptcy Code upon all of the following property now owned or at any time
hereafter acquired by any Borrower or in which such Borrower now has or at any
time in the future may acquire any right, title or interest (capitalized terms
contained in this section, unless the context indicates otherwise, or unless
defined elsewhere herein, have the meanings provided for in the Code to the
extent the same is used or defined therein):
 
        (i) all Accounts;
 
        (ii) all Chattel Paper;
 
        (iii) all Documents;
 
        (iv) all General Intangibles (including payment intangibles and
Software);
 
        (v) all Goods, Inventory and Equipment, including spare parts and
Tooling, and other personal property, whether tangible or intangible or wherever
located;
 
        (vi) all Instruments;
 
        (vii) all Investment Property;
 
        (viii) all Vehicles;
 
        (ix) all owned real property (subject to Section 5.9(b));
 
        (x) the Commercial Tort Claims described on Disclosure Schedule 10.1;
 
        (xi) all Deposit Accounts of any Borrower, including all Blocked
Accounts and all other bank accounts and all deposits therein;
 
        (xii) all money, cash or cash equivalents of any Borrower;
 
        (xiii) all Supporting Obligations and Letter of Credit Rights of any
Borrower;
 
        (xiv) to the extent not otherwise included, all monies and other
property of any kind which is, after the Closing Date, received by such Borrower
in connection with refunds with respect to taxes, assessments and governmental
charges imposed on such Borrower or any of its property or income;
 
        (xv) to the extent not otherwise included, all causes of action (other
than claims of the Borrowers under Sections 502(d), 544, 545, 547, 548 and 550
of the Bankruptcy Code) and all monies and other property of any kind received
therefrom, and all monies and other property of any kind recovered by any
Borrower; and
 
        (xvi) all property of any Borrower held by the Administrative Agent or
any other Lender, including all property of every description, in the possession
or custody of or in transit to the Administrative Agent or such Lender for any
purpose, including safekeeping, collection or pledge, for the account of such
Borrower or as to which such Borrower may have any right or power;
 
        (xvii) to the extent not otherwise included, all Proceeds of each of the
foregoing, tort claims, insurance claims and other rights to payment not
otherwise included in the foregoing and products of the foregoing and all
accessions to, substitutions and replacements for, and rents and profits of,
each of the foregoing;
 
provided, that “Collateral” shall not include (i) the Excluded Collateral
provided that if and when any property shall cease to be Excluded Collateral,
such property shall be deemed at all times from and after the date such property
ceased to be Excluded Collateral to constitute Collateral and (ii) any General
Intangibles or other rights arising under any contract, instrument, license or
other document if the grant of a security interest therein would constitute a
breach or violation of a valid and effective restriction in favor of a third
party (including, without limitation, mandatory consent rights; and the parties
agree that the Administrative Agent shall not require any actions to be taken
with respect to such consent rights) or give rise to any indemnification
obligations or any right to terminate or commence the exercise of remedies under
such restrictions, but only to the extent, and for so long as, in the case of
clause (ii) such restriction is not terminated or rendered unenforceable or
otherwise deemed ineffective by any applicable law.
 
10.2 Perfection of Security Interests.
 
    (a) At any time and from time to time, upon the reasonable request of the
Administrative Agent and at the sole expense of the Borrowers, the Borrowers
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further actions as the Administrative Agent may deem
desirable to obtain the full benefits of any security interest granted or
purported to be granted by such Borrower hereunder and of the rights and powers
herein granted, including (i) upon the reasonable request of the Administrative
Agent, using its commercially reasonable efforts to secure all consents and
approvals necessary or appropriate for the assignment to or for the benefit of
the Administrative Agent of any License or Contract held by such Borrower and to
enforce the security interests granted hereunder, (ii) unless Administrative
Agent shall otherwise consent in writing (which consent may be revoked),
delivering to Administrative Agent all Collateral consisting of negotiable
Documents and certificated securities (in each case, accompanied by stock
powers, allonges or other instruments of transfer executed in blank) promptly
after such Borrower receives the same, (iii) delivering any requested Chattel
Paper or Instrument to Administrative Agent (in each case accompanied by
instruments of transfer executed in blank), (iv) to the extent required by this
Agreement and not waived by Administrative Agent in writing (which waiver may be
revoked) obtaining authenticated Control Agreements from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities, in each case
constituting Collateral, to or for any Borrower; provided, that the
Administrative Agent shall not deliver a notice that it is exercising exclusive
control over any financial assets or commodities to any such issuer, securities
intermediary or commodities intermediary unless an Event of Default has occurred
and is continuing, (v) in accordance with and to the extent required by Annex B
to this Agreement, obtaining a blocked account or similar agreement with each
bank or financial institution holding a Deposit Account for such Borrower;
provided, that the Administrative Agent shall not deliver a notice that it is
exercising exclusive control over any Deposit Account to any such bank or
financial institution unless an Event of Default has occurred and is continuing,
(vi) for each Borrower that is or becomes the beneficiary of a letter of credit
with a face amount in excess of $1,000,000 promptly, and in any event within two
(2) Business Days after becoming a beneficiary, notifying Administrative Agent
thereof and thereafter, unless the related Letter of Credit Rights constitute a
Supporting Obligation for which the Administrative Agent’s security interest is
perfected, using its commercially reasonable efforts to cause the issuer and/or
confirmation bank with respect to such Letter of Credit Rights to enter into a
tri-party agreement with the Administrative Agent assigning such Letter of
Credit Rights to the Administrative Agent and directing all payments thereunder
to a Blocked Account, all in form and substance reasonably satisfactory to the
Administrative Agent (vii) taking all steps necessary to grant the
Administrative Agent control of all electronic chattel paper in accordance with
the Code and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act, (viii) promptly, and in any event within five (5) Business Days
after the same is acquired by it, notifying the Administrative Agent of any
Commercial Tort Claim involving a claim of more than $1,000,000 acquired by it
and if requested by the Administrative Agent, entering into a supplement to this
Agreement, granting to Administrative Agent a Lien in such Commercial Tort
Claim, (ix) maintaining complete and accurate stock records, (x) except as
otherwise provided in clause (vi) hereof, delivering to the Administrative Agent
all documents, certificates and Instruments necessary or desirable to perfect
the Administrative Agent’s Lien on letters of credit on which such Borrower is
named as beneficiary and all acceptances issued in connection therewith and (xi)
taking such other steps as are deemed necessary or desirable to maintain the
Administrative Agent’s security interest in the Collateral.  Nothing contained
in this Section 10.2(a) shall be deemed to require any Borrower to obtain the
consent of any landlord (including, without limitation, any Aviation Authority)
or to obtain or record any memorandum of lease or leasehold mortgage or similar
instrument with respect to any leased real property.
 
    (b) Each Borrower hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (a) indicate the Collateral (i) as all assets of such Borrower or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Code in such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether such Borrower is an organization,
the type of organization and any organization identification number issued to
such Borrower, and (ii) in the case of a financing statement filed as a fixture
filing, a sufficient description of real property to which the Collateral
relates. Each Borrower agrees to furnish any such information to the
Administrative Agent promptly upon request. Each Borrower also ratifies its
authorization for the Administrative Agent to have filed in any Uniform
Commercial Code jurisdiction any initial financing statements or amendments
thereto if filed prior to the Closing Date.
 
    (c) Notwithstanding subsections (a) and (b) of this Section 10.2, or any
failure on the part of any Borrower or the Administrative Agent to take any of
the actions set forth in such subsections, the Liens and security interests
granted herein shall be deemed valid, enforceable and perfected by entry of the
Final DIP Order. No financing statement, notice of lien, mortgage, deed of trust
or similar instrument in any jurisdiction or filing office need be filed or any
other action taken in order to validate and perfect the Liens and security
interests granted by or pursuant to this Agreement or the Final DIP Order.
 
10.3 Rights of Lenders; Limitations on Lenders’ Obligations.
 
    (a) Subject to each Borrower’s rights and duties under the Bankruptcy Code
(including section 365 of the Bankruptcy Code), it is expressly agreed by each
Borrower that, anything herein to the contrary notwithstanding, each such
Borrower shall remain liable under each of its Contracts and each of its
Licenses to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, unless such Borrower determines in its
reasonable good faith judgment that such Contract or License is no longer
valuable to such Borrower’s business, economically or otherwise. Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any Contract or License by reason of or arising out of this Agreement or the
granting herein of a Lien thereon or the receipt by Administrative Agent or any
Lender of any payment relating to any Contract or License pursuant hereto.
Neither Administrative Agent nor any Lender shall be required or obligated in
any manner to perform or fulfill any of the obligations of any Borrower under or
pursuant to any Contract or License, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any Contract or License, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.
 
    (b) Subject to Section 10.5 hereof, the Administrative Agent authorizes each
Borrower to collect its Accounts, provided that such collection is performed in
accordance with such Borrower’s customary procedures, and the Administrative
Agent may, upon the occurrence and during the continuation of any Event of
Default and without notice, other than any requirement of notice provided in the
Final DIP Order, limit or terminate said authority at any time.
 
    (c) Subject to any requirement of notice provided in the Final DIP Order,
the Administrative Agent may at any time after an Event of Default has occurred
and is continuing without prior notice to any Borrower, notify Account Debtors
and other Persons obligated on the Collateral that Administrative Agent has a
security interest therein, and that payments shall be made directly to
Administrative Agent. Subject to any requirement of notice provided in the Final
DIP Order, upon the reasonable request of Administrative Agent, the Borrowers
shall so notify Account Debtors and other Persons obligated on Collateral. Once
any such notice has been given to any Account Debtor or other Person obligated
on the Collateral, the affected Borrower shall not give any contrary
instructions to such Account Debtor or other Person without Administrative
Agent’s prior written consent. Subject to any requirement of notice provided in
the Final DIP Order, upon the occurrence and during the continuation of an Event
of Default, the Administrative Agent may in its own name, or in the name of
others, communicate with such parties to such Accounts, Contracts, Instruments,
Investment Property and Chattel Paper to verify with such Persons to the
Administrative Agent’s reasonable satisfaction the existence, amount and terms
of any such Accounts, Contracts, Instruments, Investment Property or Chattel
Paper.
 
    (d) Subject to any requirement of notice provided in the Final DIP Order,
the Administrative Agent may at any time in the Administrative Agent’s own name,
in the name of a nominee of the Administrative Agent or in the name of any
Borrower communicate (by mail, telephone, facsimile or otherwise) with Account
Debtors to verify with such Persons, to the Administrative Agent’s satisfaction,
the existence, amount, terms of, and any other matter relating to, Accounts
and/or payment intangibles comprising Collateral; provided that unless an Event
of Default shall have occurred and be continuing, the Administrative Agent shall
not do any of the foregoing except during normal business hours and after giving
the Borrower Agent reasonable prior notice and the affected Borrower opportunity
to be present. If an Event of Default shall have occurred and be continuing,
each Borrower, at its own expense, shall cause the independent certified public
accountants then engaged by such Borrower to prepare and deliver to the
Administrative Agent and each Lender at any time and from time to time promptly
upon the Administrative Agent’s written request the following reports with
respect to each Borrower: (i) a reconciliation of all Accounts; (ii) an aging of
all Accounts; (iii) trial balances; and (iv) a test verification of such
Accounts as the Administrative Agent may request. The Administrative Agent may
at any time in its own name, in the name of a nominee of the Administrative
Agent or in the name of any Borrower communicate (by mail, telephone, facsimile
or otherwise) with parties to Contracts and obligors in respect of Instruments
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Instruments,
Chattel Paper and/or payment intangibles comprising Collateral; provided that
unless an Event of Default shall have occurred and be continuing, the
Administrative Agent shall not do any of the foregoing except during normal
business hours and after giving the Borrower Agent reasonable prior notice and
the affected Borrower opportunity to be present. Each Borrower, at its own
expense, shall deliver to the Administrative Agent the results of each physical
verification, if any, which such Borrower may in its discretion have made, or
caused any other Person to have made on its behalf, of all or any portion of its
Inventory.
 
10.4 Covenants of the Borrowers with Respect to Collateral.
 
Each Borrower covenants and agrees with Administrative Agent, for the benefit of
the Lenders, that from and after the date of this Agreement and until the
Termination Date:
 
    (a) Maintenance of Records. The Borrowers shall keep and maintain, at their
own cost and expense, satisfactory and complete records of the Collateral,
including a record of any and all payments received and any and all credits
granted with respect to the Collateral and all other dealings with the
Collateral, in each case in a manner consistent with past practice. Upon request
by the Administrative Agent, the Borrowers shall mark their books and records
pertaining to the Collateral to evidence this Agreement and the Liens granted
hereby. If any Borrower retains possession of any Chattel Paper or Instruments
with the Administrative Agent’s consent, such Chattel Paper and Instruments
shall, if requested by the Administrative Agent, be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the security interest of Wells Fargo Bank Northwest, National
Association, as the Administrative Agent, for the benefit of the Lenders.”
 
    (b) Covenants Regarding Patent, Trademark and Copyright Collateral.
 
        (i) The Borrowers shall notify Administrative Agent promptly if any
Borrower knows or has reason to know that any application or registration
relating to any material Patent, Trademark or Copyright (now or hereafter
existing) may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding any Borrower’s
ownership of any material Patent, Trademark or Copyright, its right to register
the same, or to keep and maintain the same.
 
        (ii) Promptly after any Borrower, either itself or through the
Administrative Agent, employee, licensee or designee, files an application for
the registration of any Patent, Trademark or Copyright with the United States
Patent and Trademark Office or the United States Copyright Office, the Borrowers
shall give the Administrative Agent written notice of such filing and, upon
request of the Administrative Agent, such Borrower shall execute and deliver any
and all Patent Security Agreements, Copyright Security Agreements or Trademark
Security Agreements as Administrative Agent may request to evidence
Administrative Agent’s Lien on such Patent, Trademark or Copyright, and the
General Intangibles of such Borrower relating thereto or represented thereby.
 
        (iii) The Borrowers shall take all actions necessary or requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings unless such Borrower
reasonably determines that such Patent, Trademark or Copyright Collateral is in
no way material to the conduct of its business or operations.
 
        (iv) In the event that any of the Patent, Trademark or Copyright
Collateral is infringed upon, or misappropriated or diluted by a third party,
such Borrower shall comply with Section 10.2(a)(viii) of this Agreement. Such
Borrower shall, unless such Borrower reasonably determines that such Patent,
Trademark or Copyright Collateral is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as
Administrative Agent shall deem appropriate under the circumstances to protect
such Patent, Trademark or Copyright Collateral.
 
    (c) Further Identification of Collateral. In addition to any other
requirements herein, the Borrowers will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
reasonably requests, statements and schedules further identifying and describing
the Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may specify.
 
    (d) Notices. The Borrowers will advise the Administrative Agent promptly, in
reasonable detail of any Lien or claim made or asserted against any of the
Collateral other than in respect of Permitted Liens.
 
    (e) Terminations; Amendments Not Authorized. Except to the extent permitted
by Section 10.4(f), each Borrower acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement relating to the Collateral and filed pursuant to the
terms hereof without the prior written consent of the Administrative Agent and
agrees that it will not do so without the prior written consent of the
Administrative Agent, subject to such Borrower’s rights under Section
9-509(d)(2) of the Code.
 
    (f) Authorized Terminations and Subordinations. The Administrative Agent
will promptly deliver to the Borrower Agent for filing or authorize each
Borrower to prepare and file termination statements and releases in respect of
any sales, transfers, conveyances, assignments or other dispositions of
Collateral made in accordance with Section 6.8 of this Agreement.
 
    (g) [Reserved].
 
    (h) Pledged Collateral.
 
        (i) All certificates and all promissory notes and instruments evidencing
the Pledged Collateral shall be delivered to and held by or on behalf of the
Administrative Agent, for itself and the benefit of the Lenders, pursuant
hereto. All Pledged Shares shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent and all promissory notes or other instruments evidencing
the Pledged Indebtedness shall be endorsed by the applicable Borrower;
 
        (ii) Without the prior written consent of the Administrative Agent, no
Borrower will sell, assign, transfer, pledge, or otherwise encumber any of its
rights in or to the Pledged Collateral, or any unpaid dividends, interest or
other distributions or payments with respect to the Pledged Collateral or grant
a Lien in the Pledged Collateral, unless otherwise expressly permitted by this
Agreement;
 
        (iii) Each Borrower will, at its expense, promptly execute, acknowledge
and deliver all such instruments and take all such actions as the Administrative
Agent from time to time may reasonably request in order to ensure to the
Administrative Agent and the Lenders obtain the benefits of the Liens in and to
the Pledged Collateral intended to be created by this Agreement, including the
filing of any necessary Code financing statements, which may be filed by the
Administrative Agent with or (to the extent permitted by law) without the
signature of the relevant Borrower, and will cooperate with the Administrative
Agent, at such Borrower’s expense, in obtaining all necessary approvals and
making all necessary filings under federal, state, local or foreign law in
connection with such Liens or any sale or transfer of the Pledged Collateral;
 
        (iv) Each Borrower has and will defend the title to the Pledged
Collateral and the Liens of the Administrative Agent in the Pledged Collateral
against the claim of any Person (other than the holder of a Permitted Lien) and
will maintain and preserve such Liens (it being understood that nothing in this
clause (iv) will prevent such Borrower from disposing of Pledged Collateral as
otherwise permitted by Section 6.8); and
 
        (v) Each Borrower will, upon obtaining ownership of any additional Stock
of a Pledged Entity or promissory notes or instruments representing Pledged
Indebtedness or Stock or promissory notes or instruments otherwise required to
be pledged to the Administrative Agent pursuant to any of the Loan Documents,
which Stock, notes or instruments are not already Pledged Collateral, promptly
(and in any event within five (5) Business Days) deliver to the Administrative
Agent a Pledge Amendment, duly executed by such Borrower, in substantially the
form of Exhibit B hereto (a “Pledge Amendment”) in respect of any such
additional Stock, notes or instruments, pursuant to which such Borrower shall
pledge to the Administrative Agent all of such additional Stock, notes and
instruments; provided that such Borrower shall be required to do the foregoing
with respect to any such promissory note or instrument only if requested to do
so by the Administrative Agent pursuant to Section 10.2(a)(ii) of this
Agreement. Borrower hereby authorizes Administrative Agent to attach each Pledge
Amendment to this Agreement and agrees that all Pledged Shares and Pledged
Indebtedness listed on any Pledge Amendment delivered to the Administrative
Agent shall for all purposes hereunder be considered Pledged Collateral.
 
10.5 Performance by Administrative Agent of the Borrowers’ Obligations.
 
If any Borrower fails to perform or comply with any of its agreements contained
herein and the Administrative Agent, as provided for by the terms of this
Agreement, shall itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the expenses of the Administrative Agent
incurred in connection with such performance or compliance, together with
interest thereon at the rate then in effect in respect of the Loan, shall be
payable by such Borrower to the Administrative Agent on demand and shall
constitute Obligations secured by the Collateral. Performance of such Borrower’s
obligations as permitted under this Section 10.5 shall in no way constitute a
violation of the automatic stay provided by section 362 of the Bankruptcy Code
and each Borrower hereby waives applicability thereof. Moreover, the
Administrative Agent shall in no way be responsible for the payment of any costs
incurred in connection with preserving or disposing of Collateral pursuant to
section 506(c) of the Bankruptcy Code and the Collateral may not be charged for
the incurrence of any such cost. Each Borrower, on behalf of itself and it
bankruptcy estate, hereby waives any right it may have to surcharge any of the
Collateral for any purpose whatsoever pursuant to section 506(c) of the
Bankruptcy Code.
 
10.6 Limitation on the Administrative Agent’s duty in Respect of Collateral.
 
The Administrative Agent and each Lender shall use reasonable care with respect
to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any Lender shall have any other duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of the Administrative Agent or such Lender, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.
 
10.7 Remedies; Rights Upon Default.
 
    (a) In addition to all other rights and remedies granted to it under the
other Loan Documents and under any other instrument or agreement securing,
evidencing or relating to any of the Secured Obligations, if any Event of
Default shall have occurred and be continuing, the Administrative Agent may
exercise all rights and remedies of a secured party under the Code. Without
limiting the generality of the foregoing, each Borrower expressly agrees that in
any such event the Administrative Agent, without demand of performance or other
demand, advertisement or notice of any kind (except the notice required by the
Final DIP Order or the notice specified below of time and place of public or
private sale) to or upon such Borrower or any other Person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code and other applicable law), may, to the
maximum extent permitted by law, forthwith enter upon the premises of such
Borrower where any Collateral is located through self-help, without judicial
process, without first obtaining a final judgment or giving such Borrower or any
other Person notice and opportunity for a hearing on the Administrative Agent’s
claim or action and may collect, receive, assemble, process, appropriate and
realize upon the Collateral, or any part thereof, and may forthwith sell, lease,
license, assign, give an option or options to purchase, or sell or otherwise
dispose of and deliver said Collateral (or contract to do so), or any part
thereof, in one or more parcels at a public or private sale or sales, at any
exchange at such prices as it may deem acceptable, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any Lender shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of the Lenders, the whole or any part of said Collateral so
sold, free of any right or equity of redemption, which equity of redemption each
Borrower hereby releases. Such sales may be adjourned and continued from time to
time with or without notice. The Administrative Agent shall have the right to
conduct such sales on any Borrower’s premises or elsewhere and shall have the
right to use any Borrower’s premises without charge for such time or times as
the Administrative Agent may deem necessary or advisable. EACH BORROWER HEREBY
IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT AS THE PROXY AND
ATTORNEY-IN-FACT OF SUCH BORROWER WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE THE PLEDGED SHARES, WITH FULL POWER OF SUBSTITUTION
TO DO SO. THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE
TERMINATION DATE. IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES, THE
APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF THE PLEDGED SHARES WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY PLEDGED SHARES ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF),
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT. NOTWITHSTANDING THE FOREGOING, (X)
THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT OR
TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO AND (Y) THE ADMINISTRATIVE AGENT SHALL NOT EXERCISE ANY SUCH
RIGHT WITH RESPECT TO ANY REGULATED SUBSIDIARY UNLESS ANY AND ALL REGULATORY
APPROVALS REQUIRED UNDER APPLICABLE LAW SHALL HAVE BEEN OBTAINED.
 
    (b) If any Event of Default shall have occurred and be continuing, each
Borrower further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at a place or
places designated by the Administrative Agent, whether at such Borrower’s
premises or elsewhere. Until the Administrative Agent is able to effect a sale,
lease, or other disposition of Collateral, the Administrative Agent shall have
the right to hold or use Collateral, or any part thereof, to the extent that it
deems appropriate for the purpose of preserving Collateral or its value or for
any other purpose deemed appropriate by the Administrative Agent. The
Administrative Agent shall have no obligation to any Borrower to maintain or
preserve the rights of such Borrower as against third parties with respect to
Collateral while Collateral is in the possession of the Administrative Agent.
The Administrative Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Administrative Agent’s remedies (for the benefit of the Lenders), with respect
to such appointment without prior notice or hearing as to such appointment. The
Administrative Agent shall deposit the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale to a Blocked Account and
such net proceeds shall be applied in accordance with Section 1.3. To the
maximum extent permitted by applicable law, each Borrower waives all claims,
damages, and demands against the Administrative Agent or any Lender arising out
of the repossession, retention or sale of the Collateral except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent or such Lender as finally determined by a court of competent jurisdiction.
Each Borrower agrees that ten (10) days prior notice by Administrative Agent of
the time and place of any public sale or of the time after which a private sale
may take place is reasonable notification of such matters (it being understood
and agreed that, except any notice required by the Final DIP Order, no such
notice need be given if with respect to portions of the Collateral that are
perishable or threaten to decline speedily in value or is of a type that is
customarily sold in a recognized market). The Borrowers shall remain liable for
any deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Secured Obligations, including any attorneys’ fees and
other expenses incurred by the Administrative Agent or any Lender to collect
such deficiency.
 
    (c) Except as otherwise specifically provided herein, each Borrower hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Agreement or
any Collateral.
 
    (d) To the extent that applicable law imposes duties on the Administrative
Agent to exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for the
Administrative Agent (i) to fail to incur expenses reasonably deemed significant
by the Administrative Agent to prepare Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition, (ii) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (iii) to
fail to exercise collection remedies against Account Debtors or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (iv) to exercise collection remedies against Account Debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as the Borrowers, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Borrower acknowledges that the
purpose of this Section 10.7(d) is to provide non-exhaustive indications of what
actions or omissions by the Administrative Agent would not be commercially
unreasonable in the Administrative Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Administrative Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 10.7(d). Without limitation upon the foregoing, nothing
contained in this Section 10.7(d) shall be construed to grant any rights to any
Borrower or to impose any duties on the Administrative Agent that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section 10.7(d).
 
    (e) Neither the Administrative Agent nor any Lender shall be required to
make any demand upon, or pursue or exhaust any of their rights or remedies
against, any Borrower, any other obligor, guarantor, pledgor or any other Person
with respect to the payment of the Secured Obligations or to pursue or exhaust
any of their rights or remedies with respect to any Collateral therefore or any
direct or indirect guarantee thereof. Neither the Administrative Agent nor the
Lenders shall be required to marshal the Collateral or any guarantee of the
Secured Obligations or to resort to the Collateral or any such guarantee in any
particular order, and all of its and their rights hereunder or under any other
Loan Document shall be cumulative. To the extent it may lawfully do so, each
Borrower absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Administrative Agent or
any Lender, any valuation, stay, appraisement, extension, redemption or similar
laws and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Agreement, or otherwise.
 
    (f) Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent is hereby authorized and empowered to transfer and
register in its name or in the name of its nominee the whole or any part of the
Collateral, to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon, to sell in one or more sales after ten
(10) days notice of the time and place of any public sale or of the time at
which a private sale is to take place (which notice the Borrowers agree is
commercially reasonable) the whole or any part of the Collateral (it being
understood and agreed that, except any notice required by the Final DIP Order,
no such notice need be given with respect to any portions of the Collateral that
are perishable or threaten to decline speedily in value or is of a type that is
customarily sold in a recognized market) and to otherwise act with respect to
the Collateral as though the Administrative Agent was the outright owner
thereof. Any sale shall be made at a public or private sale at the
Administrative Agent’s place of business, or at any place to be named in the
notice of sale, either for cash or upon credit or for future delivery at such
price as the Administrative Agent may deem fair, and the Administrative Agent
may be the purchaser of the whole or any part of the Collateral so sold and hold
the same thereafter in its own right free from any claim of such Borrower or any
right of redemption. Each sale shall be made to the highest bidder, but the
Administrative Agent reserves the right to reject any and all bids at such sale
which, in its discretion, it shall deem inadequate. Demands of performance,
except as otherwise herein specifically provided for, notices of sale,
advertisements and the presence of property at sale are hereby waived and any
sale hereunder may be conducted by an auctioneer or any officer or agent of the
Administrative Agent.
 
    (g) If, at the original time or times appointed for the sale of the whole or
any part of the Collateral, the highest bid, if there be but one sale, shall be
inadequate to discharge in full all the Secured Obligations, or if the
Collateral has been offered for sale in lots, and if at any of such sales, the
highest bid for the lot offered for sale would indicate to the Administrative
Agent, in its discretion, that the proceeds of the sales of the whole of the
Collateral would be unlikely to be sufficient to discharge all the Secured
Obligations, the Administrative Agent may, on one or more occasions and in its
sole discretion, postpone effectuating any of said sales by public announcement
at the time of sale or the time of previous postponement of sale, and no other
notice of such postponement or postponements of sale need be given, any other
notice being hereby waived; provided, however, that any sale or sales made after
such postponement shall be after ten (10) days notice to the Borrower Agent.
 
    (h) If, at any time when the Administrative Agent in its sole discretion
determines, following the occurrence and during the continuance of an Event of
Default, that, in connection with any actual or contemplated exercise of its
rights (when permitted under this Section 10.7(h)) to sell the whole or any part
of the Pledged Collateral hereunder, it is necessary or advisable to effect a
public registration of all or part of the Pledged Collateral pursuant to the
Securities Act of 1933, as amended (or any similar statute then in effect) (the
“Act”), such Borrower shall, in an expeditious manner, cause the Pledged
Entities to:
 
    (i) Prepare and file with the U.S. Securities and Exchange Commission (the
“Commission”) a registration statement with respect to the Pledged Shares and in
good faith use commercially reasonable efforts to cause such registration
statement to become and remain effective;
 
        (ii) Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective and
to comply with the provisions of the Act with respect to the sale or other
disposition of the Pledged Shares covered by such registration statement
whenever the Administrative Agent shall desire to sell or otherwise dispose of
the Pledged Shares;
 
        (iii) Furnish to the Administrative Agent such numbers of copies of a
prospectus and a preliminary prospectus, in conformity with the requirements of
the Act, and such other documents as the Administrative Agent may request in
order to facilitate the public sale or other disposition of the Pledged Shares
by the Administrative Agent;
 
        (iv) Use commercially reasonable efforts to register or qualify the
Pledged Shares covered by such registration statement under such other
securities or blue sky laws of such jurisdictions within the United States and
Puerto Rico as the Administrative Agent shall request, and do such other
reasonable acts and things as may be required of it to enable the Administrative
Agent to consummate the public sale or other disposition in such jurisdictions
of the Pledged Shares by the Administrative Agent;
 
        (v) Furnish, at the request of the Administrative Agent, on the date
that shares of the Pledged Collateral are delivered to the underwriters for sale
pursuant to such registration or, if the security is not being sold through
underwriters, on the date that the registration statement with respect to such
Pledged Shares becomes effective, (A) an opinion, dated such date, of the
independent counsel representing such registrant for the purposes of such
registration, addressed to the underwriters, if any, and in the event the
Pledged Shares are not being sold through underwriters, then to the
Administrative Agent, in customary form and covering matters of the type
customarily covered in such legal opinions; and (B) a comfort letter, dated such
date, from the independent certified public accountants of such registrant,
addressed to the underwriters, if any, and in the event the Pledged Shares are
not being sold through underwriters, then to the Administrative Agent, in a
customary form and covering matters of the type customarily covered by such
comfort letters and as the underwriters or the Administrative Agent shall
reasonably request. The opinion of counsel referred to above shall additionally
cover such other legal matters with respect to the registration in respect of
which such opinion is being given as the Administrative Agent may reasonably
request. The letter referred to above from the independent certified public
accountants shall additionally cover such other financial matters (including
information as to the period ending not more than five (5) Business Days prior
to the date of such letter) with respect to the registration in respect of which
such letter is being given as the Administrative Agent may reasonably request;
and
 
        (vi) Otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable but not later than eighteen
(18) months after the effective date of the registration statement, an earnings
statement covering the period of at least twelve (12) months beginning with the
first full month after the effective date of such registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the Act.
 
        (i) All expenses incurred in complying with Section 10.7(h) hereof,
including, without limitation, all registration and filing fees (including all
expenses incident to filing with the National Association of Securities Dealers,
Inc.), printing expenses, fees and disbursements of counsel for the registrant,
the fees and expenses of counsel for the Administrative Agent, expenses of the
independent certified public accountants (including any special audits incident
to or required by any such registration) and expenses of complying with the
securities or blue sky laws or any jurisdictions, shall be paid by the
Borrowers.
 
    (j) If, at any time when the Administrative Agent shall determine to
exercise its right to sell the whole or any part of the Pledged Collateral
hereunder, such Pledged Collateral or the part thereof to be sold shall not, for
any reason whatsoever, be effectively registered under the Act, the
Administrative Agent may, in its discretion (subject only to applicable
requirements of law), sell such Pledged Collateral or part thereof by private
sale in such manner and under such circumstances as the Administrative Agent may
deem necessary or advisable, but subject to the other requirements of this
Section 10.7, and shall not be required to effect such registration or to cause
the same to be effected. Without limiting the generality of the foregoing, in
any such event, the Administrative Agent in its discretion (x) may, in
accordance with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Collateral or part thereof could be or shall have been filed under
said Act (or similar statute), (y) may approach and negotiate with a single
possible purchaser to effect such sale, and (z) may restrict such sale to a
purchaser who is an accredited investor under the Act and who will represent and
agree that such purchaser is purchasing for its own account, for investment and
not with a view to the distribution or sale of such Pledged Collateral or any
part thereof. In addition to a private sale as provided above in this Section
10.7, if any of the Pledged Collateral shall not be freely distributable to the
public without registration under the Act (or similar statute) at the time of
any proposed sale pursuant to this Section 10.7, then the Administrative Agent
shall not be required to effect such registration or cause the same to be
effected but, in its discretion (subject only to applicable requirements of
law), may require that any sale hereunder (including a sale at auction) be
conducted subject to restrictions:
 
        (i) as to the financial sophistication and ability of any Person
permitted to bid or purchase at any such sale;
 
        (ii) as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;
 
        (iii) as to the representations required to be made by each Person
bidding or purchasing at such sale relating to that Person’s access to financial
information about such Borrower and such Person’s intentions as to the holding
of the Pledged Collateral so sold for investment for its own account and not
with a view to the distribution thereof; and
 
        (iv) as to such other matters as the Administrative Agent may, in its
discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the Bankruptcy Code and other laws affecting the enforcement of creditors’
rights and the Act and all applicable state securities laws.
 
    (k) Each Borrower recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Collateral and may be compelled to resort
to one or more private sales thereof. Each Borrower also acknowledges that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of such sale
being private. The Administrative Agent shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
the Pledged Entity to register such securities for public sale under the Act, or
under applicable state securities laws, even if such Borrower and the Pledged
Entity would agree to do so.
 
    (l) Each Borrower agrees to the maximum extent permitted by applicable law
that following the occurrence and during the continuance of an Event of Default
it will not at any time plead, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Agreement, or the
absolute sale of the whole or any part of the Pledged Collateral or the
possession thereof by any purchaser at any sale hereunder, and each Borrower
waives the benefit of all such laws to the extent it lawfully may do so. Each
Borrower agrees that it will not interfere with any right, power and remedy of
the Administrative Agent provided for in this Agreement or now or hereafter
existing at law or in equity or by statute or otherwise, or the exercise or
beginning of the exercise by the Administrative Agent of any one or more of such
rights, powers or remedies. No failure or delay on the part of the
Administrative Agent to exercise any such right, power or remedy and no notice
or demand which may be given to or made upon the Borrowers by the Administrative
Agent with respect to any such remedies shall operate as a waiver thereof, or
limit or impair the Administrative Agent’s right to take any action or to
exercise any power or remedy hereunder, without notice or demand, or prejudice
its rights as against any Borrower in any respect.
 
    (m) Each Borrower further agrees that a breach of any of the covenants
contained in this Section 10.7 will cause irreparable injury to the
Administrative Agent, that the Administrative Agent shall have no adequate
remedy at law in respect of such breach and, as a consequence, agrees that each
and every covenant contained in this Section 10.7 shall be specifically
enforceable against the Borrowers, and each Borrower hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants except for a defense that the Secured Obligations are not then due and
payable in accordance with the agreements and instruments governing and
evidencing such Obligations.
 
    (n) To the extent that any rights and remedies under this Section 10.7 would
otherwise be in violation of the automatic stay of section 362 of the Bankruptcy
Code, such stay shall be deemed modified, as set forth in the Final DIP Order,
as applicable, to the extent necessary to permit the Administrative Agent to
exercise such rights and remedies.
 
10.8 The Administrative Agent’s Appointment as Attorney-in-Fact.
 
Each Borrower irrevocably appoints the Administrative Agent its true and lawful
attorney, with full power of substitution, in the name of such Borrower, any
Lender or otherwise, for the sole use and benefit of the Lenders, but at the
Borrowers’ expense, to the extent permitted by law to exercise, at any time and
from time to time while an Event of Default shall have occurred and be
continuing, all or any of the following powers with respect to all or any of the
Collateral: (a) to demand, sue for, collect, receive and give acquittance for
any and all monies due or to become due upon or by virtue thereof, (b) to
settle, compromise, compound, prosecute or defend any action or proceeding with
respect thereto, (c) to sell, lease, license or otherwise dispose of the same or
the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent were the absolute owner thereof, and (d) to extend the time
of payment of any or all thereof and to make any allowance or other adjustment
with reference thereto.
 
10.9 Release of Collateral.
 
    (a) The Liens granted pursuant to this Agreement shall automatically
terminate, and all the Collateral shall be automatically released, without
further action by the Administrative Agent and without any further notice or
consent to or of any Lender, on the Termination Date.
 
    (b) Immediately upon (i) any sale, transfer, conveyance, assignment or other
disposition by any Borrower of any Collateral permitted by this Agreement (or
pursuant to a valid waiver or consent to any transaction otherwise prohibited by
this Agreement), (ii) any Pledged Collateral being cancelled, replaced or repaid
in accordance with the terms of this Agreement, such Collateral shall be
automatically released from the security interest granted pursuant to this
Agreement and the Lien on such Collateral in favor of the Administrative Agent,
for itself and for the benefit of the Lenders, shall automatically terminate
(and, if such Collateral consists of all of the equity interests in Lynx sold
pursuant to Section 6.8(m), Lynx shall be released from its Guaranty) in each
case without further action by the Administrative Agent and without any further
notice or consent to or of any Lender.
 
    (c) At the request of the Borrower, the Administrative Agent shall, and each
of the Secured Parties hereby authorizes and directs the Administrative Agent
(without any further notice or consent to or of any Secured Party) to,
subordinate, as reasonably requested by the holders of any Lien granted after
the Closing Date and permitted by Section 6.7(c) and any Permitted Refinancing
thereof, any part of the Collateral that is subject to such Lien.
 
    (d) At the request of the Borrowers, the Administrative Agent shall, and
each of the Lenders hereby authorizes and directs the Administrative Agent
(without further notice or consent to or of any Lender) to, execute and deliver
or file such termination or partial release statements and take such other
actions (including return of Collateral) as are necessary to terminate, release
or subordinate Liens pursuant to this Section 10.9 promptly upon the
effectiveness of any such termination, release or subordination. The
Administrative Agent and the Lenders hereby acknowledges and agree that the
Borrowers may use the Collateral to the extent permitted under this Agreement.
 
11. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF ADMINISTRATIVE AGENT
 
11.1 Assignment and Participations.
 
    (a) Right to Assign. Each Lender may sell, transfer, negotiate or assign all
or a portion of its rights and obligations hereunder (including all or a portion
of its Commitments and its rights and obligations with respect to Loans) to any
other Person with the prior written consent of the Borrower Agent (such consent
not to be unreasonably withheld or delayed); provided, that the Borrower Agent’s
refusal to so consent shall be deemed reasonable if any Lender seeks to sell,
transfer, negotiate or assign all or any portion of its rights hereunder to any
Person, other than a Lender or an Affiliate of a Lender, that is an air carrier
or an affiliate of an air carrier; provided, further, that the Borrower Agent’s
consent shall not be required if (i) the proposed assignee is a Lender or an
Affiliate of a Lender or (ii) an Event of Default has occurred and is
continuing.  The aggregate outstanding principal amount (determined as of the
effective date of the applicable Assignment) of the Loans and Commitments
subject to any such Sale shall be an integral multiple of $1,000,000, unless
such Sale is made to an existing Lender or an Affiliate or Approved Fund of any
existing Lender, is of the assignor’s (together with its Affiliates and Approved
Funds) entire interest in such Loan or is made with the prior consent of the
Borrowers and the Administrative Agent.
 
    (b) Procedure. The parties to each Sale made in reliance on clause (a)
above (other than those described in clause (e) below) shall execute and deliver
to the Administrative Agent (which shall keep a copy thereof) an Assignment,
together with any existing Note subject to such Sale (or any affidavit of loss
therefor acceptable to the Administrative Agent), any Certificates of Exemption
required to be delivered pursuant to Section 1.11 (which shall also be delivered
to the Borrower Agent) and payment by the assignee of an assignment fee in the
amount of $3,500. Upon receipt of all the foregoing, and conditioned upon such
receipt and upon the Administrative Agent and the Borrower Agent consenting to
such Assignment, from and after the effective date specified in such Assignment,
the Administrative Agent shall record or cause to be recorded in the Loan
Account the information contained in such Assignment.
 
    (c) Effectiveness. Effective upon the entry of such record in the Loan
Account, (i) such assignee shall become a party hereto and, to the extent that
rights and obligations under the Loan Documents have been assigned to such
assignee pursuant to such Assignment, shall have the rights and obligations of a
Lender, (ii) any applicable Note shall be transferred to such assignee through
such entry and (iii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment, and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto.
 
    (d) Grant of Security Interests. In addition to the other rights provided in
this Section 11.1, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, that no such holder
or trustee, whether because of such grant or assignment or any foreclosure
thereon (unless such foreclosure is made through an assignment in accordance
with clause (b) above), shall be entitled to any rights of such Lender hereunder
and no such Lender shall be relieved of any of its obligations hereunder.
 
    (e) Participants and SPVs. In addition to the other rights provided in this
Section 11.1, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrowers,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents; provided, that, whether as a
result of any term of any Loan Document or of such grant or participation, (i)
no such SPV or participant shall have a commitment, or be deemed to have made an
offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Borrowers towards such Lender, under any Loan Document shall
remain unchanged and each other party hereto shall continue to deal solely with
such Lender, which shall remain the holder of the Obligations in the Register,
except that (A) each such participant and SPV shall be entitled to the benefit
of Section 1.9, Section 1.11 and Section 1.12, but, in the case of Section 1.11,
only to the extent the Borrower Agent and the Administrative Agent receive a
Certificate of Exemption with respect to any such participant or SPV that is a
Foreign Person and in each such case only to the extent of any amount to which
such Lender would be entitled in the absence of any such grant or participation
and (B) each such SPV may receive other payments that would otherwise be made to
such Lender with respect to Loans funded by such SPV to the extent provided in
the applicable option agreement and set forth in a notice provided to the
Administrative Agent by such SPV and such Lender; provided, that in no case
(including pursuant to clause (A) or (B) above) shall an SPV or participant have
the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (iii)(B)
and (iii)(C) of Section 13.2(a) with respect to amounts, or dates fixed for
payment of amounts, to which such participant or SPV would otherwise be entitled
and, in the case of participants, except for those described in Section
13.2(a)(vii) (or amendments, consents and waivers with respect to Section 10.9
to release all or substantially all of the Collateral). No party hereto shall
institute against any SPV grantee of an option pursuant to this clause (d) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnified Person
against any Liability that may be incurred by, or asserted against, such
Indemnified Person as a result of failing to institute such proceeding
(including a failure to get reimbursed by such SPV for any such Liability). The
agreement in the preceding sentence shall survive the termination of the
Commitments and the payment in full of the Obligations.
 
11.2 Appointment of Administrative Agent
 
    (a) Each of the Lenders hereby irrevocably appoints Wells Fargo Bank
Northwest, National Association to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrowers shall not have rights as a third party
beneficiary of any of such provisions.
 
    (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Borrowers to secure any of the Obligations, together with
such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 11.6 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Loan Documents, or for exercising any
rights and remedies hereunder or thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article 11, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.
 
11.3 Rights as a Bank.
 
The Person serving as the Administrative Agent hereunder and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
 
11.4 Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
    (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
    (b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
    (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
 
    (d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Requisite Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 13.2) or (ii) in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrowers or a Lender.
 
    (e) The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article 2 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
11.5 Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
 
11.6 Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Persons.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Persons of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
11.7 Resignation of Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers.  Upon receipt of any such notice of resignation, the
Requisite Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Requisite Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Persons in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
 
11.8 Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Persons and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Persons and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
11.9 Collateral and Guaranty Matters.
 
Each of the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,
 
    (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Termination Date, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 13.2;
 
    (b) to release any Borrower from its obligations hereunder if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder; and
 
    (c) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted Lien
to the extent expressly permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Borrower from its obligations hereunder pursuant to this 11.9.  In each case
as specified in this 11.9, the Administrative Agent will, at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents or to subordinate its interest in such item, or to release any
Borrower from its obligations hereunder, in each case in accordance with the
terms of the Loan Documents and this Section 11.9
 
11.10 Indemnification.
 
Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by Borrowers and without limiting the Obligations of Borrowers
hereunder), ratably according to their respective Pro Rata Shares, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any other Loan Document or any action taken or omitted to be taken by the
Administrative Agent in connection therewith; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. Without
limiting the foregoing, each Lender agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that the Administrative Agent is not reimbursed for such expenses by
Borrowers.
 
12. SUCCESSORS AND ASSIGNS
 
12.1 Successors and Assigns.
 
This Agreement and the other Loan Documents shall be binding on and shall inure
to the benefit of each Borrower, the Administrative Agent, the Lenders and their
respective successors and assigns (including, in the case of any Borrower, a
debtor-in-possession on behalf of such Borrower), except as otherwise provided
herein or therein. No Borrower may assign, transfer, hypothecate or otherwise
convey its rights, benefits, obligations or duties hereunder or under any of the
other Loan Documents without the prior express written consent of the
Administrative Agent and the Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Borrower without the prior express
written consent of the Administrative Agent and Lenders shall be void. The terms
and provisions of this Agreement are for the purpose of defining the relative
rights and obligations of each Borrower, the Administrative Agent and Lenders
with respect to the transactions contemplated hereby and no Person shall be a
third party beneficiary of any of the terms and provisions of this Agreement or
any of the other Loan Documents.
 
13. MISCELLANEOUS
 
13.1 Complete Agreement; Modification of Agreement.
 
The Loan Documents constitute the complete agreement between the parties with
respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 13.2. Any letter of interest, commitment
letter, fee letter or confidentiality agreement, if any, between any Borrower
and the Administrative Agent or any Lender or any of their respective
Affiliates, predating this Agreement and relating to a financing of
substantially similar form, purpose or effect shall be superseded by this
Agreement.
 
13.2 Amendments and Waivers.
 
    (a) Except as otherwise expressly provided in this Agreement, the Requisite
Lenders (or the Administrative Agent with the prior written consent of the
Requisite Lenders), on the one hand, and the Borrowers, on the other hand, may
from time to time enter into written amendments, supplements or modifications
for the purpose of adding, deleting or modifying any provision of any Loan
Document or changing in any manner the rights, remedies, obligations and duties
of the parties thereto, and with the written consent of the Requisite Lenders,
the Administrative Agent, on behalf of Lenders, may execute and deliver a
written instrument waiving, on such terms and conditions as may be specified in
such instrument, any of the requirements applicable to any Borrower, as the case
may be, party to any Loan Document, or any Default or Event of Default and its
consequences; provided, that:
 
        (i) no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent and the Requisite Lenders affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents; and
 
        (ii) the Administrative Agent may, with the consent of the Borrowers and
Initial Lenders holding not less than 51% of the outstanding Loans of all
Initial Lenders, amend, modify or supplement any Loan Document to cure any
ambiguity, typographical error, defect or inconsistency;
 
provided, further, that no such amendment, supplement, modification or waiver
shall be effective to, without the prior written consent, in addition to Lenders
required above to take such action, of each Lender directly affected thereby:
 
        (iii) (A) modify the Commitment of such Lender or subject such Lender to
any additional obligation, (B) extend any scheduled final maturity of any Loan
owing to such Lender, (C) waive or reduce, or postpone or cancel any scheduled
date fixed for the payment of principal of or interest on any such Loan or any
fees owing to such Lender (it being understood that any mandatory prepayment
required under Section 1.2(b) does not constitute any scheduled date fixed for
payments), (D) reduce, or release any Borrower from its obligations to repay,
any other Obligation owed to such Lender or (E) consent to the assignment or
transfer by any Borrower of any of its rights and obligations under this
Agreement;
 
        (iv) amend, modify or waive any provision of Section 1.2 or 1.3;
 
        (v) subordinate any of the Obligations or Liens securing the
Obligations, except as permitted by this Agreement; or
 
        (vi) (A) amend, modify or waive this Section 13.2 or any other provision
specifying the Administrative Agent, Lenders or group of Lenders required for
any amendment, modification or waiver thereof or (B) change the respective
percentages specified in the definition of “Requisite Lenders”;
 
provided, further, that no such amendment, supplement, modification or waiver
shall be effective to, without the prior written consent of all Lenders:
 
        (vii) release or permit any Borrower to sell or otherwise dispose of all
or substantially all of the Collateral provided for in the Collateral Documents;
provided, however, that no waiver, amendment, supplement or modification shall
be required for the Administrative Agent to take additional Collateral pursuant
to any Loan Document.
 
    (b) Any waiver, amendment, supplement or modification pursuant to this
Section 13.2 shall apply equally to each of Lenders and shall be binding upon
Lenders and all future holders of any of the Loans, the Notes, and all other
Obligations.
 
    (c) To the extent (a) the consent or vote of any Lender is required, but not
obtained (any such Lender whose consent is not obtained as described in this
Section 13.2(c) being referred to as a “Non-Consenting Lender”) in connection
with any proposed amendment, modification, supplement, waiver or exercise of
remedies (a “Proposed Change”) and (b) the Administrative Agent shall have
consented to such Proposed Change, at the request of Borrower and with the
consent of the Administrative Agent (not to be unreasonably withheld), any
Person reasonably acceptable to such Administrative Agent (which Person may be
any Lender acting as such Administrative Agent and shall have consented to such
Proposed Change) shall have the right (but not the obligation) to purchase from
such Non-Consenting Lender, and such Non-Consenting Lender shall, upon the
request of such Administrative Agent, sell and assign to such Person all of the
applicable Commitments and Loans of such Non-Consenting Lender for an amount
equal to the principal balance of all applicable Loans held by such
Non-Consenting Lender and all accrued and unpaid interest and fees with respect
thereto through the date of such sale and purchase (the “Purchase Amount”);
provided, however, that such sale and purchase (and the corresponding
assignment) shall not be effective until (A) such Administrative Agent shall
have received from such Person an agreement in form and substance satisfactory
to such Administrative Agent whereby such Person shall agree to be bound by the
terms hereof and (B) such Non-Consenting Lender shall have received the Purchase
Amount from such Person. Each Lender agrees that, if it becomes a Non-Consenting
Lender, it shall execute and deliver to the Administrative Agent the Note or
Notes evidencing such Commitments or Loans and an Assignment Agreement to
evidence such sale and assignment; provided, however, that the failure of any
Non-Consenting Lender to deliver such Note or Notes or execute an Assignment
Agreement shall not render such sale and purchase (and the corresponding
assignment) invalid.
 
    (d) Upon the Termination Date, the Administrative Agent shall deliver to the
Borrowers termination statements, mortgage releases, reconveyances and other
documents necessary or appropriate to evidence the termination of the Liens
securing payment of the Obligations.
 
13.3 Fees and Expenses.
 
The Borrowers shall reimburse the Administrative Agent and each Initial Lender
for all reasonable and documented out-of-pocket fees, costs and expenses
(including the reasonable and documented fees and expenses of all of its
counsel, advisors, consultants and auditors) incurred in connection with the
negotiation, preparation and filing and/or recordation of the Loan Documents and
incurred by it in connection with:
 
    (a) any amendment, modification or waiver of, or consent with respect to, or
termination of, any of the Loan Documents or advice in connection with the
administration of the Loans made pursuant hereto or its rights hereunder or
thereunder;
 
    (b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by the Administrative Agent, any Lender, any Borrower or any other
Person and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Loan Documents or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against any or all of the
Borrowers or any other Person that may be obligated to the Administrative Agent
by virtue of the Loan Documents, including any such litigation, contest,
dispute, suit, proceeding or action arising in connection with any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that no Person shall be entitled to reimbursement under this clause
(b) in respect of any litigation, contest, dispute, suit, proceeding or action
to the extent any of the foregoing results from such Person’s gross negligence,
bad faith or willful misconduct as finally determined by a court of competent
jurisdiction;
 
    (c) any attempt to enforce any remedies of the Administrative Agent or any
Lender against any or all of the Borrowers or any other Person that may be
obligated to the Administrative Agent or any Lender by virtue of any of the Loan
Documents, including any such attempt to enforce any such remedies in the course
of any work-out or restructuring of the Loans during the pendency of one or more
Events of Default;
 
    (d) any workout or restructuring of the Loans during the pendency of one or
more Events of Default; and
 
    (e) efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Borrowers or their respective affairs,
and (iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate
or otherwise dispose of any of the Collateral, in each case pursuant to and in
accordance with the terms of the Loan Documents;
 
including, as to each of clauses (a) through (e) above, all reasonable and
documented attorneys’ and other professional and service providers’ fees arising
from such services and other advice, assistance or other representation,
including those in connection with any appellate proceedings, and all expenses,
costs, charges and other fees incurred by such counsel and others in connection
with or relating to any of the events or actions described in this Section 13.3,
all of which shall be payable, on demand, by the Borrowers to the Administrative
Agent and the Initial Lenders and shall be part of the Obligations; provided
however that the Borrowers’ obligation to reimburse for reasonable and
documented attorneys’ fees pursuant to this Section 13.3 shall be limited to one
counsel for the Administrative Agent and all Initial Lenders collectively.
Without limiting the generality of the foregoing, such expenses, costs, charges
and fees may include: reasonable and documented fees, costs and expenses of
accountants, environmental advisors, appraisers, investment bankers, management
and other consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; charges for any E-System; and expenses for travel,
lodging and food paid or incurred in connection with the performance of such
legal or other advisory services.


13.4 No Waiver.
 
The Administrative Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Borrowers of any provision of this Agreement
or any other Loan Document shall not waive, affect or diminish any right of the
Administrative Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 13.2, none of the undertakings,
agreements, warranties, covenants and representations of any Borrower contained
in this Agreement or any of the other Loan Documents and no Default or Event of
Default by any Borrower shall be deemed to have been suspended or waived by the
Administrative Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
the Administrative Agent and the applicable required Lenders and directed to the
Borrowers specifying such suspension or waiver.


13.5 Remedies.
 
The Administrative Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that the
Administrative Agent or any Lender may have under any other agreement, including
the other Loan Documents, by operation of law or otherwise. Recourse to the
Collateral shall not be required.


13.6 Severability.
 
Wherever possible, each provision of this Agreement and the other Loan Documents
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement or any other Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.


13.7 Conflict of Terms.
 
Except as otherwise provided in this Agreement or any of the other Loan
Documents by specific reference to the applicable provisions of this Agreement,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.


13.8 Confidentiality.
 
The Administrative Agent and Lender agree to use commercially reasonable efforts
(equivalent to the efforts the Administrative Agent or Lender applies to
maintain the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Borrowers and
designated as confidential for a period of two (2) years following receipt
thereof, except that the Administrative Agent and Lender may disclose such
information (a) to Persons employed or engaged by the Administrative Agent or
Lender; (b) to any bona fide assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 13.8 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by them as described in clause (a) above); (c) as required or requested
by any Governmental Authority or reasonably believed by the Administrative Agent
or Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Administrative
Agent’s or Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any Litigation to which the Administrative Agent or Lender is a party related to
the Loan Documents or the Loans or other Obligations thereunder; (f) that ceases
to be confidential through no fault of the Administrative Agent or Lender; (g)
to its affiliates and its and their directors, officers, employees, advisors,
representatives or agents, and (h) to ratings agencies.


13.9 GOVERNING LAW.
 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THE
LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA. EACH BORROWER HEREBY CONSENTS AND AGREES THAT
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SHALL HAVE
NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
THE BORROWERS, THE ADMINISTRATIVE AGENT AND LENDERS PERTAINING TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT THE
ADMINISTRATIVE AGENT, LENDERS AND THE BORROWERS ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK
COUNTY AND; PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF THE ADMINISTRATIVE AGENT. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND EACH BORROWER HEREBY WAIVES ANY OBJECTION THAT SUCH BORROWER MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS
AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE
OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT
AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AGENT AT THE
ADDRESS SET FORTH IN ANNEX F OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF THE BORROWER AGENT’S ACTUAL RECEIPT THEREOF
OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE
PREPAID.


13.10 Notices.
 
    (a) Except as otherwise provided herein, whenever it is provided herein that
any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 13.10); (c) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex F or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than the Borrowers, Borrower Agent, Lenders or the Administrative
Agent) designated in Annex F to receive copies shall in no way adversely affect
the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.
 
    (b) Subject to the provisions of Section 13.10(a), each of the
Administrative Agent, the Borrowers, the Lenders, and each of their Related
Persons is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein; provided, that
notices to any Borrower shall not be made by any posting to an Internet or
extranet based site or other equivalent service but may be made by e-mail or
E-fax, if available, so long as such notices are also sent in accordance with
Section 13.10(a). Each Borrower and each Lender hereby acknowledges and agrees
that the use of Electronic Transmissions is not necessarily secure and that
there are risks associated with such use, including risks of interception,
disclosure and abuse and each indicates it assumes and accepts such risks by
hereby authorizing the transmission of Electronic Transmissions.
 
    (c) Subject to the provisions of Section 13.10(a), (i)(A) no posting to any
E-System shall be denied legal effect merely because it is made electronically,
(B) each E Signature on any such posting shall be deemed sufficient to satisfy
any requirement for a “signature” and (C) each such posting shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to any Loan Document, any applicable provision of any Uniform
Commercial Code, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Lender
and each Borrower may rely and assume the authenticity thereof, (iii) each such
posting containing a signature, a reproduction of a signature or an E-Signature
shall, for all intents and purposes, have the same effect and weight as a signed
paper original and (iv) each party hereto or beneficiary hereto agrees not to
contest the validity or enforceability of any posting on any E-System or
E-Signature on any such posting under the provisions of any applicable
Requirement of Law requiring certain documents to be in writing or signed;
provided, however, that nothing herein shall limit such party’s or beneficiary’s
right to contest whether any posting to any E-System or E-Signature has been
altered after transmission.
 
    (d) All uses of an E-System shall be governed by and subject to, in addition
to this Section 13.10, separate terms and conditions posted or referenced in
such E-System and related contractual obligations executed by the Lenders and
the Borrowers in connection with the use of such E-System.
 
    (e) ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND
“AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PERSONS
WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC
TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO
WARRANTY OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PERSONS IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. The Borrowers agree that the Administrative Agent has no responsibility
for maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.
 
13.11 Section Titles.
 
The Section titles and Table of Contents contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.


13.12 Counterparts.
 
This Agreement may be executed in any number of separate counterparts, each of
which shall collectively and separately constitute one agreement.


13.13 WAIVER OF JURY TRIAL.
 
THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE ADMINISTRATIVE AGENT, LENDERS AND ANY BORROWER ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS RELATED THERETO.


13.14 [Reserved]
 


13.15 Advice of Counsel.
 
Each of the parties represents to each other party hereto that it has discussed
this Agreement and, specifically, the provisions of Sections 13.9 and 13.13,
with its counsel.


13.16 No Strict Construction.
 
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.


13.17 Patriot Act.
 
Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Patriot Act.


[The remainder of this page is intentionally left blank.]



 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
 

  FRONTIER AIRLINES HOLDINGS, INC., as a Borrower          
 
By:
/s/ Ted Christie       Name: Ted Christie        Title: CFO/Senior Vice
President Finance          

 
 



 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 

  LYNX AVIATION, INC., as a Borrower          
 
By:
/s/ Matthew R. Henry       Name: Matthew R. Henry        Title: Corporate
Secretary          

 
 

 

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 

  FRONTIER AIRLINES, INC., as a Borrower          
 
By:
/s/ Ted Christie       Name: Ted Christie       Title: CFO/Senior Vice President
Finance           

 
 





 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 

  WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as Administrative Agent    
     
 
By:
/s/ Michael Arsenault       Name: Michael Arsenault        Title: Assistant Vice
President          

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 

  REPUBLIC AIRWAYS HOLDINGS, INC., as a Continuing Lender          
 
By:
/s/ Robert H. Cooper       Name: Robert Cooper        Title: Executive Vice
President/CFO          

 
 
 


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Each of the undersigned Departing Lenders acknowledges and agrees to the
provisions set forth in the last paragraph of Section 2.1.
 
 
 



  CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Departing Lender          
 
By:
/s/ Ian Landow       Name: Ian Landow        Title: Authorized Signatory       
   

 
 
 

             
 
By:
/s/ Douglas DiBella       Name: Douglas DiBella        Title: Vice President   
       


 



 
 
 

--------------------------------------------------------------------------------

 

 

 
 

  AQR CAPITAL, LLC, as a Departing Lender          
 
By:
/s/ Bradley D. Asness       Name: Bradley D. Asness        Title: Principal &
General Counsel        AQR Capital Management, LLC  

 
 
 



 
CNH PARTNERS, LLC, as a Departing Lender
         
 
By:
/s/ Bradley D. Asness       Name: Bradley d. Asness        Title: General
Counsel       CNH Partners, LLC  

 

 



 
 
 
 

--------------------------------------------------------------------------------

 

ANNEX A
TO
CREDIT AGREEMENT


DEFINITIONS


Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:


“Account Debtor” means any Person who may become obligated to any Borrower
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).


“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Borrower, including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments), (including any such
obligations that may be characterized as an account or contract right under the
Code), (b) all of each Borrower’s rights in, to and under all purchase orders or
receipts for goods or services, (c) all of each Borrower’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all healthcare insurance
receivables, and (e) all collateral security of any kind, now or hereafter in
existence, given by any Account Debtor or other Person with respect to any of
the foregoing.


“Act” has the meaning ascribed to it in Section 10.7(h).


“Administrative Agent” has the meaning ascribed to it in the Preamble.


“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 20% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, and (c) each of such
Person’s joint venturers and partners who are Affiliates under clause (a)
hereof. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, that the term “Affiliate,” when
used with reference to a Borrower, shall specifically exclude the Administrative
Agent and each Lender.


“Aggregate Cash On Hand” means the amount of cash and Cash Equivalents of the
Borrowers that may be classified, in accordance with GAAP, as “unrestricted” on
the consolidated balance sheets of the Borrowers.


“Agreement” means the Existing DIP Credit Agreement, as amended by this
Agreement, and as the same may be further amended, supplemented, restated or
otherwise modified from time to time.


“Air Carrier” means each of Frontier Airlines and Lynx.


“Airport Authority” means any city or any public or private board or other body
or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.


“Appendices” has the meaning ascribed to it in the recitals to the Agreement.


“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.


“Asset Sale” has the meaning ascribed to it in Section 6.8.


“Assignment” means an assignment and assumption agreement substantially in the
form published by the Loan Syndications and Trading Association or another form
reasonably acceptable to the Administrative Agent.


“Aviation Authority” means any nation or government or national or governmental
authority of any nation, state, province or other political subdivision thereof,
and any agency, department, regulator, airport authority, air navigation
authority or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government in respect
of the regulation of commercial aviation or the registration, airworthiness or
operation of civil aircraft and having jurisdiction over the Borrowers
including, without limitation, the FAA and DOT.


“Avoidance Actions” shall mean the Borrowers’ claims and causes of action
arising under Sections 502(d), 544, 545, 547, 548 or 550 of the Bankruptcy Code
or any other avoidance action under the Bankruptcy Code; provided, that
“Avoidance Actions” shall not include any Proceeds of such property.


“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. Sections 101 et seq.


“Bankruptcy Court” has the meaning ascribed to it in the Preamble or shall mean
any other court having competent jurisdiction over the Cases.


“Blocked Account” means any account of any Borrower that is subject to a Blocked
Account Agreement or a Control Agreement pursuant to Annex C.


“Blocked Account Agreement” means a control agreement, in form and substance
satisfactory to the Administrative Agent, among any Borrower, the Administrative
Agent for the benefit of the Lenders and the applicable bank or financial
institution. Any Blocked Account Agreement substantially in the form of any
Blocked Account Agreement in effect on the Closing Date shall be deemed to be
satisfactory to the Administrative Agent.


“Books and Records” means books and records of the Borrowers, including
financial, corporate, operations and sales books, records, books of account,
sales and purchase records, lists of suppliers and customers, formulae, business
reports, plans and projections and all other documents, logs, surveys, plans,
files, records, assessments, correspondence, and other data and information,
financial or otherwise, and all aircraft manuals, log books and other documents
and records, including all data and information stored on computer-related or
other electronic media.


“Borrower” or “Borrower” has the meaning ascribed thereto in the preamble to the
Agreement.


“Borrower Agent” has the meaning ascribed thereto in the preamble to the
Agreement.


“Budget” has the meaning ascribed to it in Section (c) of Annex D.


“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York.


“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.


“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.


“Carve-Out” means an amount, that shall not be subject to liens, rights or
claims of the Administrative Agent, the Lenders or First Data, equal to:


        (i) the lesser of (x) Aggregate Cash on Hand on the Carve Out Date and
(y) $13,000,000; plus


        (ii) 50% of the amount, if positive, of (x) Aggregate Cash on Hand on
the Carve Out Date minus (y) $13,000,000; plus


        (iii) following the receipt by the Administrative Agent and the Lenders
of an amount equal to the aggregate outstanding principal amount of the Loans
outstanding hereunder (excluding any interest added thereto pursuant to Section
1.5), 20% of the proceeds of any Collateral other than the Collateral owned by
Lynx, such that, until all the monetary Obligations (other than the Excluded
Obligations) have been paid in full, the sharing shall be 20% in respect of the
Carve-Out and 40% to each of (x) First Data and (y) the Administrative Agent and
the Lenders.


which funds shall be used to satisfy (i) any unpaid fees of the U.S. Trustee or
the Clerk of the Bankruptcy Court pursuant to 28 U.S.C. § 1930(a), (ii) any fees
and expenses incurred by any trustee under section 726(b) of the Bankruptcy
Code, (iii) the aggregate allowed unpaid fees and expenses payable under
sections 330 and 331 of the Bankruptcy Code to professional persons retained
pursuant to an order of the Bankruptcy Court by any Borrower or any Committee
and (iv) all other expenses related to a wind-down of the Borrowers’ estates,
such as rent, salaries, utilities and debt service on owned aircraft until they
can be sold.  In the event the Carve-Out is reduced by any amount during an
Event of Default, upon the effectiveness of any cure or waiver of such Event of
Default pursuant to the terms of this Agreement, the Carve-Out shall be
increased by such amount.


“Carve Out Date” means the earlier to occur of (i) the termination of the
Commitments and/or acceleration of the Obligations pursuant to Section 8.2(b)
and (ii) the date on which Frontier voluntarily ceases all flight operations.


“Cases” has the meaning ascribed to it in the Preamble.


“Cash Collateral” has the meaning ascribed to it in Section 8.1(m).


“Cash Equivalents” means Permitted Investments and such other cash and cash
equivalents acceptable to the Administrative Agent.


“Cash Interest” has the meaning ascribed to it in Section 1.5(a).


“Cash Management Systems” has the meaning ascribed to it in Section 5.15.


“CEO Event” means Sean Menke no longer being the President and Chief Executive
Officer of Frontier Holdings.


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. Sections 9601 et seq.).


“Certificate of Exemption” has the meaning ascribed to it in Section 1.11(c).


“Certificated Air Carrier” means a Person holding an air carrier operating
certificate issued pursuant to Chapter 447 of Title 49, for aircraft capable of
carrying ten or more individuals or 6,000 pounds or more of cargo, or that is
otherwise certified or registered to the extent required to fall within the
purview of Section 1110 of the Bankruptcy Code.


“Change of Control” means that (i) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of any Borrower (together with any new directors whose
election by the board of directors of such Borrower or whose nomination for
election by the Stockholders of such Borrower was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason, other than death or disability, to
constitute a majority of the directors then in office or (ii) Frontier Holdings
shall fail to own 100% of the issued and outstanding Stock of Frontier Airlines
or, except to the extent permitted by Section 6.8(m), Lynx.


“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances (including
interest and penalties relating thereto) upon or relating to (a) the Collateral,
(b) the Obligations, (c) the employees, payroll, income or gross receipts of any
Borrower, (d) any Borrower’s ownership or use of any properties or other assets,
or (e) any other aspect of any Borrower’s business.


“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Borrower, wherever located.


“Claim” has the meaning ascribed to such term in Section 101(5) of the
Bankruptcy Code.


“Closing Date” means August 4, 2008.


“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, the Administrative Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.


“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Borrower in or upon which a Lien is
granted under this Agreement or any Collateral Documents.


“Collateral Documents” means this Agreement and all agreements entered into
guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.


“Commercial Tort Claim” means any “commercial tort claim,” as such term is
defined in the Code, now owned or hereafter acquired by any Borrower.


“Commission” has the meaning ascribed to it in Section 10.7(h).


“Commitment” means (a) as to any Lender, the commitment of such Lender to make
its Pro Rata Share of the Loan as set forth on Annex G to the Agreement or in
the most recent Assignment Agreement executed by such Lender, and (b) as to all
Lenders, the aggregate commitment of all Lenders to make the Loan as to each of
clauses (a) and (b), as such Commitments may be reduced, amortized or adjusted
from time to time in accordance with the Agreement. After advancing the
aggregate amount of the Commitment, each reference to a Lender’s Commitment
shall refer to that Lender’s Pro Rata Share of the outstanding Loan.


“Commitment Fee” has the meaning ascribed to it in Section 1.6(a).


“Committee” means the official statutory committee of unsecured creditors
approved in the Cases pursuant to section 1102 of the Bankruptcy Code.


“Committee Documents” has the meaning ascribed to it in clause (j) of Annex D.


“Compliance Certificate” has the meaning ascribed to it in clause (b) of Annex
D.


“Computer Software” means all computer software and databases (including,
without limitation, source code, object code and all related documentation).


“Continuing Lender” means each Lender party hereto on the Effective Date that is
not a Departing Lender.


“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Borrower may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.


“Control Agreement” means an agreement, in form and substance satisfactory to
the Administrative Agent, between the Administrative Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Borrower, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Borrower, (iii)
a futures commission merchant or clearinghouse, as applicable, with respect to
commodity accounts and commodity contracts held by any Borrower, whereby, among
other things, the issuer, securities intermediary or futures commission merchant
limits any security interest in the applicable financial assets in a manner
reasonably satisfactory to the Administrative Agent, acknowledges the Lien of
Administrative Agent for the benefit of the Lenders on such financial assets,
and agrees to follow the instructions or entitlement orders of the
Administrative Agent without further consent by the affected Borrower. Any
Control Agreement substantially in the form of any Control Agreement (or Blocked
Account Agreement) in effect on the Effective Date shall be deemed to be
satisfactory to the Administrative Agent.


“Copyright License” means any and all rights now owned or hereafter acquired by
any Borrower under any written agreement granting any right to use any Copyright
or Copyright registration.


“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Administrative Agent for the benefit of the Lenders, by each applicable
Borrower substantially in the form of Exhibit C hereto.


“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Borrower: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.


“Court Documents” has the meaning ascribed to it in clause (i) on Annex D.


“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.


“Default Rate” has the meaning ascribed to it in Section 1.5(e).


“Departing Lender” has the meaning specified in Section 2.1.


“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Borrower.


“Documents” means any “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower, wherever located.


“Dollars” or “$” means lawful currency of the United States of America.


“DOT” shall mean the United States Department of Transportation or any analogous
successor agency.


“Effective Date” has the meaning specified in Section 2.1.


“E-Fax” means any system used to receive or transmit faxes electronically.


“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.


“E-System” means any electronic system, including Intralinks(R) and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.


“EBITDAR” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain during such period arising from the sale,
exchange or other disposition of capital assets by such Person (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets and all securities) (a “Capital Asset
Sale”), and (v) any other non-cash gains that have been added in determining
consolidated net income, in each case to the extent included in the calculation
of consolidated net income of such Person for such period in accordance with
GAAP, but without duplication, plus (c) the sum of (i) any provision for income
taxes, (ii) Interest Expense, (iii) loss from extraordinary items for such
period, (iv) depreciation and amortization for such period, (v) amortized debt
discount for such period, (vi) the amount of any deduction to consolidated net
income as the result of any grant to any employee of such Person of any Stock,
(vii) depreciation, amortization and aircraft rent expense for such period, in
each case to the extent included in the calculation of consolidated net income
of such Person for such period in accordance with GAAP, (viii) any aggregate net
loss during such period arising from a Capital Asset Sale, (ix) all other
non-cash charges for such period, (x) costs and expenses, including fees,
incurred directly in connection with the consummation of the transactions
contemplated under the Loan Documents to the extent included in the calculation
of consolidated net income and (xi) expenses incurred with respect to the
Chapter 11 reorganization as set forth on Frontier Holdings’ consolidated
statement of income for such period, including (A) professional and other fees,
(B) key employee retention program payments, (C) financing fees, (D) severance
costs and (E) any litigation expenses incurred during or in connection with the
Cases. For purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such Person or any of such Person’s Subsidiaries;
(2) the income (or deficit) of any other Person (other than a Subsidiary) in
which such Person has an ownership interest, except to the extent any such
income has actually been received by such Person in the form of cash dividends
or distributions; (3) any restoration to income of any contingency reserve,
except to the extent that provision for such reserve was made out of income
accrued during such period; (4) any write-up of any asset; (5) any net gain from
the collection of the proceeds of life insurance policies; (6) any net gain
arising from the acquisition of any securities, or the extinguishment, under
GAAP, of any Indebtedness, of such Person; (7) in the case of a successor to
such Person by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets; and (8) any deferred credit representing the excess of equity in any
Subsidiary of such Person at the date of acquisition of such Subsidiary over the
cost to such Person of the investment in such Subsidiary.


“Electronic Transmission” means each notice, request, instruction, demand,
report, authorization, agreement, document, file, information and any other
communication transmitted, posted or otherwise made or communicated by e-mail,
E-Fax, Internet or extranet-based site or any other equivalent electronic
service, whether owned, operated or hosted by the Administrative Agent, any
Affiliate of the Administrative Agent or any other Person.


“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, principles of common law, rules, standards
and regulations, now or hereafter in effect, and any applicable judicial or
administrative interpretation thereof, including any applicable judicial or
administrative order, consent decree, order or judgment, imposing liability or
standards of conduct for or relating to the regulation and protection of human
health, safety, the environment and natural resources (including ambient air,
surface water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation). Environmental Laws include CERCLA;
the Hazardous Materials Transportation Act of 1994 (49 U.S.C. Sections 5101 et
seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Sections 136 et seq.); the Resource Conservation and Recovery Act (42 U.S.C.
Sections 6901 et seq.); the Toxic Substances Control Act (15 U.S.C. Sections
2601 et seq.); the Clean Air Act (42 U.S.C. Sections 7401 et seq.); the Clean
Water Act (33 U.S.C. Sections 1251 et seq.); the Occupational Safety and Health
Act (29 U.S.C. Sections 651 et seq.); and the Safe Drinking Water Act (42 U.S.C.
Sections 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.


“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, Environmental Laws or
Environmental Permits, in each case, in connection with, or otherwise related
to, any Release or threatened Release or presence of a Hazardous Material
(whether on, at, in, under, from or about or in the vicinity of any real or
personal property) or any environmental or Hazardous Material exposure matter.


“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.


“ERISA Affiliate” means, with respect to any Borrower, any trade or business
(whether or not incorporated) that, together with such Borrower, are treated as
a single employer within the meaning of Sections 414(b), (c), (m) or (o) of the
IRC.


“ERISA Event” means, with respect to any Borrower or any ERISA Affiliate, (a)
the complete or partial withdrawal of any Borrower or any ERISA Affiliate from
any Multiemployer Plan; (b) the institution of proceedings to terminate a
Multiemployer Plan by the PBGC; (c) the failure by any Borrower or ERISA
Affiliate to make when due required contributions to a Multiemployer Plan; (d)
any other event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Multiemployer Plan or for the imposition of
liability under Section 4212(c) of ERISA; (e) the termination of a Multiemployer
Plan under Section 4041A of ERISA or the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA; (f) the loss of a
Qualified Plan’s qualification or tax exempt status; (g) any Multiemployer Plan
being, or being reasonably expected to be, in “endangered status” or “critical
status” within the meaning of Section 432 of the IRC; or (h) the imposition of a
Lien (or the occurrence of conditions presenting a material risk of the
imposition of a Lien) on the assets of any Borrower or ERISA Affiliate arising
under ERISA or Subchapter D of Chapter 1 of the IRC.


“Escrow Accounts” shall mean accounts of the Borrowers or any Subsidiary, solely
to the extent any such accounts hold funds set aside by the Borrowers or any
Subsidiary to manage the collection and payment of amounts collected, withheld
or incurred by the Borrowers or such Subsidiary for the benefit of third parties
relating to: (a) federal income tax withholding and backup withholding tax,
employment taxes, transportation excise taxes and security related charges; (b)
any and all state and local income tax withholding, employment taxes and related
charges and fees and similar taxes, charges and fees, including, but not limited
to, state and local payroll withholding taxes, unemployment and supplemental
unemployment taxes, disability taxes, workman’s or workers’ compensation charges
and related charges and fees; (c) state and local taxes imposed on overall gross
receipts, sales and use taxes, fuel excise taxes and hotel occupancy taxes; (d)
passenger facility fees and charges collected on behalf of and owed to various
administrators, institutions, authorities, agencies and entities; (e) other
similar federal, state or local taxes, charges and fees (including without
limitation any amount required to be withheld or collected under applicable
law); (f) voluntary and/or other non-statutorily required employee payroll
deductions, whether authorized by the employee, imposed by court order, agreed
to pursuant to collective bargaining arrangement or otherwise, including (i)
employee contributions made for the purpose of participating in any
employer-sponsored retirement plan as described and defined in Section 401(k) of
the IRC (including repayment of any 401(k) related loans made to the employee
but excluding any funds matched and/or contributed by the employer on behalf of
any employee), (ii) employee payments made for the purpose of participating in
any employer-sponsored medical, dental or related health plan, (iii) employee
payments made for the purpose of satisfying periodic union dues, (iv) employee
payments made for the purpose of purchasing life, accident, disability or other
insurance, (v) employee payments made for the purpose of participating in any
employer-sponsored cafeteria plan as described and defined in Section 125 of the
IRC, (vi) employee-directed donations to charitable organizations and (vii)
levys, garnishments and other attachments on employee compensation (as described
in Sections 6305 and 6331 of the IRC, in Section 4913 of Title 10 of D.C.A. or
in any analogous provision of other applicable federal, state or local law)
collected on behalf of any Governmental Authority or any other Person authorized
to receive funds of the type described in this clause (f).


“ESOP” means a Pension Plan that is intended to satisfy the requirements of
4975(e)(7) of the IRC.


“Event of Default” has the meaning ascribed to it in Section 8.1.


“Excluded Accounts” shall mean (i) the Escrow Accounts, (ii) Restricted
Accounts, and (iii) accounts located outside the United States; provided that
the aggregate amount held in all such accounts referred to in this clause (iii)
at any time does not exceed $350,000.


“Excluded Collateral” means, collectively, (i) Excluded Accounts (other than the
Borrowers’ rights to receive any excess funds remaining in the Escrow Accounts
following the payment in full of the taxes, fees and charges payable from such
Escrow Accounts and other than the Borrowers’ rights to receive any excess funds
remaining in the Restricted Accounts), (ii) Excluded Equipment, (iii) Section
1110 Assets or Section 1110 Agreements to the extent that the Borrowers are
prohibited from granting liens thereon or assignments thereof under the terms of
any Section 1110 Agreement in effect at the Closing Date; provided, that any
Proceeds of Section 1110 Assets shall not be Excluded Collateral to the extent
that the Borrowers are entitled to such Proceeds (after payment of obligations
secured or otherwise required to be paid from Proceeds of such Section 1110
Assets)), (iv) any asset subject to the restrictions on Liens set forth in
Section 5.9(b), (v) Avoidance Actions, (vi) to the extent the Administrative
Agent has otherwise consented in writing, any asset excluded as Collateral
(other than any Proceeds thereof that any Borrower is entitled to receive after
payment of obligations secured by or otherwise required to be paid from such
proceeds) in any other Collateral Documents, (vii) any goods referenced in the
“Demand for Reclamation of Goods Sold” dated April 21, 2008 and delivered by
Qwest Communications Corporation and any Proceeds from the sale of any such
goods, but only to the extent that such goods are subject to a valid reclamation
claim pursuant to Section 546(c) of the Bankruptcy Code and (viii) all
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
the applicable federal law.


“Excluded Equipment” means Equipment to the extent the granting of a security
interest in such Equipment would constitute a breach or violation of a valid and
effective restriction in favor of a third party or give rise to any
indemnification obligations or any right to terminate or commence the exercise
of remedies under such restrictions, in each case, to the extent not subject to
the automatic stay and only to the extent, and for so long as, such restriction
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the Code or any other applicable law; provided, that “Excluded Equipment” shall
not include Proceeds, substitutions or replacements of Excluded Equipment
(unless such Proceeds, substitutions or replacements would constitute Excluded
Equipment),.


“Excluded Obligations” means contingent indemnification and expense
reimbursement obligations.


“Exempt Accounts” has the meaning ascribed to it in clause (a) on Annex B.


“Existing DIP Credit Agreement” means the Secured Super-Priority Debtor in
Possession Credit Agreement dated as of August 4, 2008 among the Borrowers, the
lenders parties thereto and the Administrative Agent, as amended up to the
Effective Date.
“FAA” means the Federal Aviation Administration of the United States of America,
and any successor Governmental Authority.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.


“Fees” means any and all fees payable to the Administrative Agent or any Lender
pursuant to the Agreement or any of the other Loan Documents, including the
Commitment Fee.


“Final Claim Order” means an order approving the terms of a settlement allowing
Republic Airlines Inc.’s pre-petition, non-priority, unsecured claims against
Frontier and Frontier Holdings in the amount of $150,000,000 in the aggregate,
in the form filed with the Bankruptcy Court on March 5, 2009 with only such
changes as shall be satisfactory to the Borrowers and Republic Airlines Inc.


“Final DIP Order” means an order approving or authorizing this Agreement and the
other Loan Documents and the incurrence by the Borrowers hereunder of
Postpetition secured and super-priority Indebtedness, in the form filed with the
Bankruptcy Court on March 5, 2009 with only such changes as shall be
satisfactory to the Administrative Agent.


“Financial Covenants” means the financial covenants set forth in Annex E.


“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrower delivered in
accordance with Section 3.4 and Annex D.


“First Data” means First Data Merchant Services Corporation.


“First Data Agreement” means the letter agreement dated July 9, 2008 from First
Data to Borrower Agent.


“First Data Claim” means the Super-Priority Claim of First Data granted pursuant
to the First Data Order which such claim shall be pari passu or junior to the
Obligations in favor of Administrative Agent.


“First Data Order” means the Order Authorizing the Debtors to Perform Under
Letter Agreement with Sovereign Bank and First Data Merchant Services
Corporation and Merchant Services Bankcard Agreement with Sovereign Bank and
First Data Merchant Services Corporation as Amended Thereby entered by the
Bankruptcy Court on July 10, 2008.


“Fiscal Month” means any of the monthly accounting periods of the Borrowers.


“Fiscal Quarter” means any of the quarterly accounting periods of the Borrowers,
ending on March 31, June 30, September 30 and December 31 of each year.


“Fiscal Year” means any of the annual accounting periods of the Borrowers ending
on March 31 of each year.


“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Borrower.


“Foreign Person” has the meaning ascribed to it in Section 1.11(c).


“Frontier Airlines” has the meaning ascribed thereto in the preamble to the
Agreement.


“Frontier Holdings” has the meaning ascribed thereto in the preamble to the
Agreement.


“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.


“Gate Interests” shall mean all of the right, title, privilege, interest, and
authority now or hereafter acquired or held by each Borrower in connection with
the right to use or occupy holdroom and passenger boarding and deplaning space
(including, without limitation, hardstand positions) at any airport terminal
located in the United States at which such Borrower conducts scheduled
operations.


“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by any Borrower, including all right,
title and interest that such Borrower may now or hereafter have in or under any
Contract, all payment intangibles, customer lists, Licenses, Copyrights,
Trademarks, Patents, and all applications therefor and reissues, extensions or
renewals thereof, rights in Intellectual Property, interests in partnerships,
joint ventures and other business associations, licenses, permits, copyrights,
trade secrets, proprietary or confidential information, inventions (whether or
not patented or patentable), technical information, procedures, designs,
knowledge, know-how, Software, databases, data, skill, expertise, experience,
processes, models, drawings, materials and records, goodwill (including the
goodwill associated with any Trademark or Trademark License), all rights and
claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged Stock and Investment Property, rights of
indemnification, all Books and Records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Borrower or any computer bureau or service company from time to time acting for
such Borrower.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including but not limited to, any
Aviation Authority.


“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, (d) protect the
beneficiary of such arrangement from loss (other than product warranties given
in the ordinary course of business) or (e) indemnify the owner of such primary
obligation against loss in respect thereof. The amount of any Guaranteed
Indebtedness at any time shall be deemed to be an amount equal to the lesser at
such time of (x) the stated or determinable amount of the primary obligation in
respect of which such Guaranteed Indebtedness is incurred and (y) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Indebtedness, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.


“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.


“IATA” means International Air Transport Association.


“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are not overdue by more than six (6) months unless being contested
in good faith, (b) all reimbursement and other obligations with respect to
letters of credit, bankers’ acceptances and surety bonds, whether or not
matured, (c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations and the capitalized amount of
remaining lease or similar payments under all synthetic leases that would appear
on the balance sheet of such Person in accordance with GAAP if such synthetic
leases were accounted for as a Capital Lease, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, (i) the
Obligations, and (j) Guaranteed Indebtedness but excluding any claims arising
upon the rejection of unexpired leases and other executory contracts.


“Indemnified Liabilities” has the meaning ascribed to it in Section 1.9.


“Indemnified Person” has the meaning ascribed to it in Section 1.9.


“Initial Lenders” means the Continuing Lenders party hereto on the date hereof,
for so long as such Continuing Lenders continue to be Continuing Lenders
hereunder.


“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower, wherever located, and, in any
event, including all promissory notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.


“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks, and technology.


“Interest Election” has the meaning ascribed to it in Section 1.5(a).


“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date.


“Interest Payment Date” means the last Business Day of each March, June,
September and December to occur while any Loan is outstanding; provided, that,
in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and (y)
the Maturity Date shall also constitute an Interest Payment Date with respect to
any interest that has then accrued under the Agreement.


“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Borrower for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitute raw materials,
work in process, finished goods, returned goods, supplies or materials of any
kind, nature or description used or consumed or to be used or consumed in such
Borrower’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded Software.


“Investment” means (i) any direct or indirect purchase or other acquisition by
any Borrower of, or of a beneficial interest in, any of the Stock of any other
Person (other than a Borrower); (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Borrower from any
Person (other than a Borrower), of any Stock of such Person; and (iii) any
direct or indirect loan, advance or capital contribution by any Borrower to any
other Person (other than a Borrower). The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment (other than reductions for return
on capital as repayment of Indebtedness and the like). The term “Investment”
shall not include deposits or reserves to secure the performance of leases or
the making of deposits or predelivery payments described in Section 6.3(a)(xiv).


“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Borrower, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Borrower, including the rights of such Borrower to any
securities account and the financial assets held by a securities intermediary in
such securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (iii) all securities
accounts of any Borrower; (iv) all commodity contracts of any Borrower; and (v)
all commodity accounts held by any Borrower.


“IT Assets” means computers, Computer Software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines and all other
information technology equipment and elements and all associated documentation.


“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.


“IRS” means the Internal Revenue Service of the United States of America.


“Lenders” means the Continuing Lenders named on the signature pages of the
Agreement and, if any such Lender shall decide to assign all or any portion of
the Obligations in accordance with Section 11.1(a), such term shall include any
assignee of such Lender.


“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.


“License” means any Copyright License, Patent License, Trademark License or
other similar license of rights or interests now held or hereafter acquired by
any Borrower.


“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any capital lease or
conditional sale agreement, and any financing lease having substantially the
same economic effect as any of the foregoing).


“Litigation” has the meaning ascribed to it in Section 3.13.


“Loan” means any loan made by any Lender pursuant to this Agreement.


“Loan Account” has the meaning ascribed to it in Section 1.8.


“Loan Documents” means the Agreement, the Notes, the Collateral Documents and
all other agreements, instruments, documents and certificates executed and
delivered to, or in favor of, the Administrative Agent or any Lender in
connection with the Agreement and the transactions contemplated hereby and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written agreements whether heretofore, now or
hereafter executed by or on behalf of any Borrower and delivered to the
Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby.  Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.


“Lynx” has the meaning ascribed thereto in the preamble to the Agreement.


“Margin Stock” has the meaning ascribed to it in Section 3.10.


“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, prospects or financial or other condition of the Borrowers
individually or taken as a whole (other than the commencement of the Cases and
events customarily leading up to and following the commencement of the Cases or
otherwise reflected in the Projections and other written materials provided to
the Administrative Agent or the Initial Lenders prior to the Effective Date),
(ii) the ability of the Borrowers to pay the Obligations, or (iii) the
Administrative Agent’s or any Lender’s rights and remedies under the Agreement
and the other Loan Documents; provided, that any change in the cost of U.S. Gulf
Coast jet aviation fuel at any time shall, in and of itself, not be deemed to
constitute a Material Adverse Effect.


“Material Real Estate Contracts” means (for purposes of the Agreement only) any
lease, usufruct, use agreement, license, permit or other occupancy or facility
use agreement under which a Borrower is a tenant or counterparty, that relates
to major facilities required for a Borrower’s operations, the loss of the lease,
usufruct, use agreement, license, permit or other occupancy or facility use
agreement with respect thereto could reasonably be expected to result in a
Material Adverse Effect.


“Maturity Date” means the earliest of (a) Scheduled Maturity Date, (b) the
effective date of a Plan of Reorganization and (c) the date of termination of
Lenders’ obligations to permit existing Loans to remain outstanding pursuant to
Section 8.2(b).


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Borrower or ERISA Affiliate is making, is
obligated to make or has made or been obligated to make, contributions on behalf
of participants who are or were employed by any of them, or with respect to
which any Borrower or ERISA Affiliate otherwise has, or has had, any liability
or obligation that can be enforced against the Borrower or any ERISA affiliate.


“Net Cash Proceeds” means:


    (a) with respect to any Asset Sale, the sum of cash and Cash Equivalents
received in connection with such Asset Sale if in excess of $100,000, net of (1)
the reasonable cash costs of sale, assignment or other disposition, (2) taxes
paid or reasonably estimated to be payable as a result thereof, (3) reserves
provided, to the extent required by GAAP, against any liabilities that are
directly attributed to such Asset Sale (provided that upon release of such
reserves, the amount so release will be considered to be Net Cash Proceeds) and
(4) any amount required to be paid or prepaid on Indebtedness or other
obligations (other than the Obligations) secured by the assets subject to such
Asset Sale, or otherwise required to be repaid as a result of such Asset Sale to
the extent actually repaid;
 
    (b) with respect to the issuance of any capital stock or other Stock by any
Borrower, the sum of the cash and Cash Equivalents received in connection with
such issuance net of the underwriting discounts and commissions, and other
out-of-pocket expenses, incurred by such Loan Party in connection with such
issuance; and
 
    (c) with respect to any Property Loss Event, the sum of cash and Cash
Equivalents received in connection with such Property Loss Event net of (i) the
cost of collection, adjustment or settlement of any claims by any Borrower in
respect thereof, (ii) any amount required to be paid or prepaid on Indebtedness
or other obligations (other than the Obligations) secured by the assets subject
to such Property Loss Event, or otherwise required to be repaid as a result of
such Property Loss Event to the extent actually repaid or (iii) to the extent
the asset subject to such Property Loss Event does not constitute Collateral,
the amount permitted to be reinvested in the asset the subject of such Property
Loss Event or any replacement asset by the terms of any agreement governing
Indebtedness or other obligations (other than the Obligations) secured by the
assets subject to such Property Loss Event to the extent actually invested.
 
“New Loan” has the meaning assigned to it in Section 1.1(a)(i).


“Non-Stayed Order” means an order of the Bankruptcy Court which is in full force
and effect, as to which no stay has been entered and which has not been
reversed, modified, vacated or overturned as a whole or in part.


“Note” has the meaning assigned to it in Section 1.1(a).


“Obligations” means all loans, advances, debts, liabilities and obligations of
every nature for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any
Borrower to the Administrative Agent or any Lender, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement, or other instrument, arising under the
Agreement or any of the other Loan Documents. This term includes all principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against any Borrower in bankruptcy, whether or not allowed
in such case or proceeding), Fees, expenses, attorneys’ fees and any other sum
chargeable to any Borrower under the Agreement or any of the other Loan
Documents.


“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Borrower granting any right with respect to any invention on
which a Patent is in existence.


“Patent Security Agreements” means the Patent Security Agreements made in favor
of Administrative Agent for the benefit of the Lenders by each applicable
Borrower.


“Patents” means all of the following in which any Borrower now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.


“Patriot Act” has the meaning ascribed to it in Section 3.25.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means a Plan which is an “employee pension benefit plan”
described in Section 3(2) of ERISA.


“Permits” has the meaning ascribed to it in Section 3.22.


“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases (other than leases of aircraft) to which any Borrower is a
party as lessee made in the ordinary course of business; (d) workers’,
mechanics’ or similar liens arising in the ordinary course of business, so long
as such Liens are inchoate and unperfected and attach only to Tooling, Fixtures
and/or real estate or being contested in accordance with Section 5.2(b); (e)
carriers’, warehousemen’s, suppliers’ or other similar possessory liens arising
in the ordinary course of business so long as such Liens are inchoate and
unperfected and attach only to Inventory or being contested in accordance with
Section 5.2(b); (f) deposits securing, or in lieu of, surety, appeal or customs
bonds in proceedings to which any Borrower is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(h); (h)
zoning restrictions, easements, licenses, or other restrictions on the use of
any real estate or interests of any Borrower in real estate or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use or the value of any parcel of owned Real
Estate; (i) presently existing or hereafter created Liens in favor of the
Administrative Agent for the benefit of the Lenders; (j) statutory and common
law landlords’ liens under, and contractual liens granted to a landlord pursuant
to, leases to which any Borrower is a party; (k) (i) leases, subleases,
licenses, permits and similar use rights, entered into with respect to the owned
Real Estate, that are by their express terms subject and subordinate to the
Administrative Agent’s Liens, for the benefit of the Lenders, in the owned Real
Estate, and do not, in the aggregate, materially detract from the value of the
any parcel of owned Real Estate and (ii) leases, subleases, licenses, permits
and similar use rights, entered into in the ordinary course of business with
respect to any leased real estate, to the extent they are not prohibited by the
Collateral Documents and would not have a Material Adverse Effect and would not
materially and adversely affect the Administrative Agent’s Liens, for the
benefit of the Lenders, in Collateral stored or located at such location; (l)
with respect to Real Estate, other defects and encumbrances as may be approved
by the Administrative Agent, (m) liens imposed by applicable law on the assets
of any Borrower located at an airport for the benefit of an Aviation Authority
and listed on Disclosure Schedule 6.7; (n) subject, with respect to Blocked
Accounts, to the Blocked Account Agreements, Liens in favor of depositary banks
(including set-off rights) arising as a matter of law and (o) encumbrances and
Liens of types consistent with those described in the other clauses of this
definition that are permitted under the terms of existing financing arrangements
with respect to Section 1110 Assets listed on Disclosure Schedule 6.7.


“Permitted Investments” means Investments made in accordance with the Final
Order Authorizing Continued Use of Existing Investment Policy entered by the
Bankruptcy Court on May 2, 2008.


“Permitted Liens” means (i) Liens granted by the Borrowers to the Administrative
Agent for the benefit of the Lenders under the Collateral Documents and (ii) any
other Liens permitted to be created or assumed or to exist pursuant to Section
6.7 of this Agreement.


“Permitted Prepetition Payment” means a payment (as adequate protection or
otherwise) on account of any Claim against any Borrower arising or deemed to
have arisen prior to the Petition Date, which payments (i) are made through the
exercise of set-off rights or the application of cash collateral securing such
prepetition obligation, (ii) made pursuant to Section 1110 Agreements
(including, for the avoidance of doubt, the WestLB Facility) or (iii) do not
exceed $5,000,000 in the aggregate.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement (collectively, a
“refinancing”) of any Indebtedness of such Person; provided, that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed 100%
(or, to the extent no payment of principal thereof (except upon acceleration) is
required on or prior to the Scheduled Maturity Date, 105%) of the principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced,
except by an amount equal to the unpaid accrued interest and premium thereon;
(b) such refinancing has a final maturity date equal to or later than the final
maturity of the Indebtedness being refinanced, (c) such refinancing does not
reduce the weighted average life to maturity of the Indebtedness being
refinanced, and (d) if the Indebtedness being refinanced is subordinated in
right of payment to the Obligations, such refinancing is subordinated in right
of payment to the Obligations on terms at least as favorable to Lenders as those
contained in the documentation governing the Indebtedness being refinanced.


“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).


“Petition Date” has the meaning ascribed to it in the Preamble.


“PIK Interest” shall have the meaning ascribed to it in Section 1.5(a).


“Plan” means, at any time, a Pension Plan or Retiree Welfare Plan that any
Borrower or ERISA Affiliate maintains or to which such Borrower contributes or
has an obligation to contribute, or with respect to which any Borrower or ERISA
Affiliate has any liability or obligation that can be enforced against the
Borrower or any ERISA Affiliate.


“Plan of Reorganization” means a plan of reorganization in the Cases under
chapter 11 of the Bankruptcy Code.


“Pledged Collateral” means all of the following property now owned or at anytime
acquired by a Borrower or in which such Borrower now has or at any time in the
future may acquire any right, title or interest:


    (a) the Pledged Shares and the certificates representing the Pledged Shares,
and all dividends, distributions, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares; and


    (b) any additional shares of stock of a Pledged Entity from time to time
acquired by any Borrower in any manner (which shares shall be deemed to be part
of the Pledged Shares), and the certificates representing such additional
shares, and all dividends, distributions, cash, instruments and other property
or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such stock; and


    (c) the Pledged Indebtedness and the promissory notes or instruments
evidencing the Pledged Indebtedness, and all interest, cash, instruments and
other property and assets from time to time received, receivable or otherwise
distributed in respect of the Pledged Indebtedness; and


    (d) all additional Indebtedness arising after the Closing Date and owing to
any Borrower and evidenced by promissory notes or other instruments, together
with such promissory notes and instruments, and all interest, cash, instruments
and other property and assets from time to time received, receivable or
otherwise distributed in respect of that Indebtedness.


“Pledged Entity” means an issuer of Pledged Collateral.


“Pledged Indebtedness” means the Indebtedness evidenced by promissory notes and
instruments listed on Part 2 of Disclosure Schedule 10.4 hereto.


“Pledged Shares” means those shares listed on Part 1 of Disclosure Schedule 10.4
hereto.


“Policy” has the meaning ascribed to it in Section 3.17.


“Postpetition” means, when used with respect to any indebtedness, agreement,
instrument, claim, proceeding or other matter, any indebtedness incurred,
agreement or instrument first entered into or becoming effective, or claim or
proceeding that first arose or was first instituted, or another matter that
first occurred, after the commencement of the Cases.


“Proceeds” means “proceeds,” as such term is defined in the Code, including (a)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to any Borrower from time to time with respect to any asset, (b) any and all
payments (in any form whatsoever) made or due and payable to any Borrower from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of such property by any Governmental
Authority (or any Person acting under color of governmental authority), (c) any
claim of any Borrower against third parties (i) for past, present or future
infringement of any Patent or Patent License, or (ii) for past, present or
future infringement or dilution of any Copyright, Copyright License, Trademark
or Trademark License, or for injury to the goodwill associated with any
Trademark or Trademark License, (d) any recoveries by any Borrower against third
parties with respect to any litigation or dispute concerning such property
including claims arising out of the loss or nonconformity of, interference with
the use of, defects in, or infringement of rights in, or damage to, such
property, (e) all amounts collected on, or distributed on account of, other
property, including dividends, interest, distributions and Instruments with
respect to Investment Property and pledged Stock, and (f) any and all other
amounts, rights to payment or other property acquired upon the sale, lease,
license, exchange or other disposition of such property and all rights arising
out of such property.


“Projections” means the Borrowers’ forecasted consolidated balance sheets,
profit and loss statements and cash flow statements, together with formatted
profit and loss inputs and related information, provided to Administrative Agent
prior to the Effective Date in each case consistent with the historical
Financial Statements of the Borrowers (other than adjustments related to the
impact of the Cases).


“Property Loss Event” means (a) any loss of or damage to property of any
Borrower that results in the receipt by such Person of proceeds of insurance in
excess of $1,000,000 for all Property Loss Events in the aggregate and (b) any
taking of property of any Borrower that results in receipt by such person of a
compensation payment in respect thereof in excess of $1,000,000 for all Property
Loss Events in the aggregate.


“Proposed Change” has the meaning ascribed to it in Section 13.2(c).


“Pro Rata Share” means with respect to all matters relating to any Lender, (a)
prior to the Commitments being terminated pursuant to this Agreement, the
percentage obtained by dividing (i) the aggregate Commitments of that Lender by
(ii) the aggregate Commitments of all Lenders as any such percentages may be
adjusted by assignments permitted pursuant to Section 11.1 and (b) after the
Commitments have been terminated pursuant to the terms of this Agreement, the
percentage obtained by dividing (i) the aggregate principal amount of the Loans
payable to that Lender by (ii) the aggregate principal amount of the Loans then
outstanding.


“Purchase Amount” has the meaning ascribed to it in Section 13.2(c).


“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.


“Real Estate” has the meaning ascribed to it in Section 3.16(a).


“Related Person” means, with respect to any Person, any Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Person.


“Relationship Bank” has the meaning ascribed to it in Section (b) of Annex B.


“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.


“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other legal requirements or determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.


“Requisite Lenders” means Lenders having 51% or more of the aggregate
outstanding amount of all Loans.


“Responsible Officer” of a Person means such Person’s Chief Executive Officer,
chief financial officer, president or treasurer.


“Restricted Accounts” means (i) the accounts identified as Restricted Accounts
on Disclosure Schedule 3.19, (ii) any deposit account holding cash and cash
equivalents subject to Liens permitted under Section 6.7(h), Section 6.7(i) or
Section 6.7(j) or securing surety or appeal bonds permitted under Section
6.3(a)(viii) and (iii) accounts in which deposits received from potential
purchasers in connection with the sale of any aircraft, engine or related
equipment by any Borrower prior to any such sale being consummated are placed.


“Restricted Payment” means, with respect to any Borrower (a) the declaration or
payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Borrower’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Indebtedness subordinated in right of payment to the
Obligations; and (d) any payment made to redeem, purchase, repurchase or retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire Stock of such Borrower now or hereafter outstanding.


“Retiree Welfare Plan” means, at any time, a Plan which is an “employee welfare
benefit plan” as described in Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Section 4980B of the IRC and at the sole expense
of the participant or the beneficiary of the participant.


“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies.


“Scheduled Maturity Date” means December 1, 2009.


“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.


“Section 1110 Agreement” means any agreement related to property that qualifies
as “equipment,” as such term is used in Section 1110(a)(3) of the Bankruptcy
Code, including, without limitation, security agreements, mortgages, trusts,
leases, conditional sale agreements or other instruments applicable to such
property.


“Section 1110 Assets” shall mean property that qualifies as “equipment,” as such
term is used in Section 1110(a)(3) of the Bankruptcy Code.


“Secured Obligations” means the Obligations and all other obligations of any
Borrower under any Loan Documents to which it is a party.


“Security” means any Stock, voting trust certificate, bond, debenture, note or
other evidence of Indebtedness, whether secured, unsecured, convertible or
subordinated, or any certificate of interest, share or participation in, any
temporary or interim certificate for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing, but shall not
include any evidence of the Obligations.


“Slots” shall mean all (i) “slots” as defined in 14 CFR § 93.213(a)(2), as that
section may be amended or re-codified from time to time, (ii) an operating
authorization for a landing or takeoff operation at a specified time period at
any airport in the United States subject to orders or regulations issued by the
FAA (including, but not limited to, slots at New York LaGuardia, as defined in
the Final Order, Operating Limitations at New York LaGuardia Airport, Docket No.
FAA 2006-25755-82 dated December 13, 2006), as such order may be amended or
recodified from time to time, and in any subsequent scheduling order or
regulation issued by the FAA, as such order may be amended or recodified from
time to time, and (iii) an authorization granted by a Governmental Authority to
conduct a landing or takeoff during a specific hour or other period at any
United States or foreign airport, in each case of the Borrowers now held or
hereafter acquired (other than “slots” which have been permanently allocated to
another air carrier and in which any Borrower holds temporary use rights.)


“Software” shall mean computer programs whether in source code or object code
form, together with all related documentation.


“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Commission under the
Securities Exchange Act of 1934).


“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.


“Subject Aircraft” means the two (2) A320 aircraft, four (4) A319 aircraft, and
nine (9) A318 aircraft.


“Subject Assets” means, collectively, (i) Subject Aircraft and (ii) spare parts.


“Subsidiary” means, with respect to any Person, (a) any domestic corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any domestic partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Borrower.


“Super-Priority Claim” shall mean a claim against any Borrower in any of the
Cases that is an administrative expense claim having priority over any or all
administrative expenses of the kind specified in sections 503(b) or 507(b) of
the Bankruptcy Code.


“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of the Administrative Agent or a Lender by the jurisdictions
under the laws of which the Administrative Agent and Lenders are organized or
conduct business or any political subdivision thereof.


“Termination Date” means the date on which (a) the Loan has been repaid in full,
(b) all other monetary Obligations (other than Excluded Obligations) arising
under the Loan pursuant to the Agreement and the other Loan Documents have been
completely discharged, and (c) the Commitment shall have expired or irrevocably
been terminated under the Agreement.


“Title 49” means Title 49 of the United States Code, which, among other things,
recodified and replaced the Federal Aviation Act of 1958, as amended, and the
regulations promulgated pursuant thereto or any subsequent legislation that
amends, supplements, or supersedes such provisions.


“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan) that is
covered by Title IV of ERISA.


“Tooling” means tooling inventory, including but not limited to dies, molds,
tooling, casting patterns, gauges, jigs, racks and stands for engines, cowls,
radome and wheels, aircraft jacks, test benches, test equipment, lathes,
welders, grinders, presses, punches and hoists and other similar items (whether
or not completed or fixed or handheld).


“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Borrower granting any right to use any Trademark.


“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of the Administrative Agent for the benefit of the Lenders by each
applicable Borrower substantially in the form of Exhibit D.


“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Borrower: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; (b) all reissues, extensions or renewals
thereof; and (c) all goodwill associated with or symbolized by any of the
foregoing.


“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
all or substantially all of Article 9 as contained in the 2000 Official Text of
the Uniform Commercial Code, as recommended by the National Conference of
Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.


“Vehicles” means all vehicles covered by a certificate of title law of any
state.


“West LB Facility” means the Credit Agreement dated as of March 31, 2005 among
Frontier Airlines, the lenders party thereto and West LB, AG, New York Branch,
as amended.


Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex E. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.


Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Borrower, such words are intended to
signify that such Borrower has actual knowledge or awareness of a particular
fact or circumstance or that such Borrower, if it had exercised reasonable
diligence, would have known or been aware of such fact or circumstance.







A-
 
 
 

--------------------------------------------------------------------------------

 

ANNEX B
TO CREDIT AGREEMENT


CASH MANAGEMENT SYSTEM
 
Each Borrower shall establish and maintain the Cash Management Systems described
below:
 
    (a) Until the Termination Date, each Borrower shall cause each of its
accounts to be Blocked Accounts; provided, that (i) Excluded Accounts shall not
be required to be Blocked Accounts and (ii) the Borrowers may maintain
additional accounts in the United States that are not Blocked Accounts to the
extent the aggregate amount held in such accounts shall not exceed $35,000 per
account and $1,000,000 for all such accounts (together with the Excluded
Accounts, the “Exempt Accounts”).
 
    (b) The Borrowers shall only maintain, in their names, deposit accounts at
JPMorgan Chase Bank, N.A., Colorado Business Bank or any bank listed on
Disclosure Schedule 3.19 (such bank, a “Relationship Bank”).
 
    (c) The Borrowers shall cause each deposit account (other than Exempt
Accounts) to be subject to a Blocked Account Agreement. The Borrowers shall
cause each investment account (other than any Exempt Account) to be submitted to
a Control Agreement. Each such Blocked Account Agreement and Control Agreement
shall be in form and substance reasonably satisfactory to the Administrative
Agent.
 
    (d) It is understood and agreed that, notwithstanding anything herein to the
contrary, Blocked Account Agreements and Control Agreements substantially in the
same form as those entered into on the Closing Date will be satisfactory to the
Administrative Agent.
 
    (e) So long as no Event of Default has occurred and is continuing, Borrower
may add or replace a Relationship Bank; provided, that (i) the Administrative
Agent shall have consented in writing in advance to the addition or replacement
of such Relationship Bank (such consent not to be unreasonably withheld) and
(ii) prior to the time of the opening of an account (other than an Exempt
Account) with such Relationship Bank, the relevant Borrower and such bank shall
have executed and delivered to the Administrative Agent a Blocked Account
Agreement or Control Agreement with respect to such account.
 
    (f) The Blocked Accounts shall be cash collateral accounts, with all cash,
checks and other similar items of payment in such accounts securing payment of
the Loans and all other Obligations, and in which each applicable Borrower shall
have granted a Lien to the Administrative Agent for the benefit of the Lenders
pursuant to the Agreement and the other Loan Documents.
 
    (g) Administrative Agent shall not deliver a notice that it is exercising
exclusive control over any Blocked Account or other account subject to a Control
Agreement, or otherwise give instructions or entitlement orders with respect
thereto, to any bank or other financial institution unless an Event of Default
has occurred and is continuing.
 

B-
 
 
 

--------------------------------------------------------------------------------

 

ANNEX C
TO CREDIT AGREEMENT


 
CLOSING CHECKLIST
 
In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(d), the following items must be
received by the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent (it being understood that any document
delivered substantially in the form of the applicable Exhibit hereto shall be
deemed to be in form and substance satisfactory to the Administrative Agent) or
waived in writing by the Administrative Agent on or prior to the Effective Date
(each capitalized term used but not otherwise defined herein shall have the
meaning ascribed thereto in Annex A to the Agreement):
 
1.           Appendices.  All Appendices to the Agreement, in form and substance
satisfactory to the Administrative Agent (it being agreed that Appendices
substantially identical to the Appendices attached to the Agreement on the
Closing Date shall be deemed to be in form and substance satisfactory to the
Administrative Agent).
 
2.           Notes.  Duly executed originals of the Notes, dated the Effective
Date, for each Lender having requested such a Note prior to the Effective Date.
 
3.           Charter and Good Standing; Incumbency.  For each Borrower, (a) a
good standing certificate from its state of incorporation, dated a recent date
prior to the Effective Date and certified by the applicable Secretary of State
or other authorized Governmental Authority and (b) a certificate of such
Person’s corporate secretary or assistant secretary, certifying the continued
truth, accuracy and completeness of the incumbency certificates and the
certificates of such Person relating to its charter, bylaws and amendments
thereto, each as provided to the Lenders on the Closing Date.
 
4.           Resolutions.  For each Borrower, resolutions of such Person’s Board
of Directors or other equivalent body or committee thereof approving and
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the transactions to be consummated in
connection therewith, each certified as of the Effective Date by such Person’s
corporate secretary or an assistant secretary as being in full force and effect
without any modification or amendment.
 
5.           Officer’s Certificate.  The Administrative Agent shall have
received duly executed originals of a certificate of the Chief Financial Officer
of the Borrower Agent, dated the Effective Date, stating that, there has been no
Material Adverse Effect since the date of Borrower’s Form 10-K or 10-Q most
recently filed prior to the Effective Date as updated by subsequent public
filings prior to the Effective Date and other written materials provided to the
Administrative Agent prior to the Effective Date (including Projections and
reserve build and cash flow data delivered prior to the Effective Date).
 
6.           Projections.  The Administrative Agent shall have received, not
less than two (2) Business Days prior to the Effective Date, Projections
referred to in Section 3.4, and the Administrative Agent shall be satisfied, in
its sole discretion, with such Projections; provided that the Projections
delivered on or prior to March 17, 2009 shall be deemed to be satisfactory to
the Administrative Agent.
 
7.           Other Documents.  Delivery of certain notes, instruments,
certificates, documents and agreements of each Borrower as the Administrative
Agent may request in its discretion exercised reasonably in accordance with
customary business practices for comparable asset-based secured super-priority
debtor in possession transactions.
 
8.           Security Interests; Filings; Lien Search Results.  (a) Evidence
reasonably satisfactory to the Administrative Agent that it (for the benefit of
the Lenders) has a valid and perfected first priority security interest in the
Collateral (or, if applicable, subject to the relative priorities set forth in
the Collateral Documents), and that all documents and instruments (including
financing statements under the Code) required by law or reasonably requested by
the Administrative Agent to be filed, registered or recorded in order to perfect
the Lenders’ security interests in the Collateral shall have been filed,
registered or recorded, or shall have been delivered to the Administrative Agent
for filing, registration or recording, and (b) the results of a recent Lien, tax
and judgment search for the period from July 31, 2008 in each relevant
jurisdiction, excluding the FAA registry, with respect to the Borrowers,
revealing no Liens on any of the assets of the Borrowers, other than Liens
permitted hereby and other Liens acceptable to the Administrative Agent.
 



 
 
 

--------------------------------------------------------------------------------

 

ANNEX D
TO CREDIT AGREEMENT


FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING


The Borrowers shall deliver or cause to be delivered to the Administrative Agent
or to the Administrative Agent and Lenders, as indicated, the following:


    (a) Monthly Financials.  To the Administrative Agent and Lenders, within
thirty (30) days after the end of the first two Fiscal Months of each Fiscal
Quarter, financial information regarding the Borrowers and their Subsidiaries,
certified by the Chief Financial Officer of the Borrower Agent, consisting of
consolidated (i) unaudited balance sheets as of the close of such Fiscal Month
and the related statements of income and cash flows for that portion of the
Fiscal Year ending as of the close of such Fiscal Month and (ii) unaudited
statements of income and cash flows for such Fiscal Month, setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections for such Fiscal Year, all (except for
Projections) prepared in accordance with GAAP (subject to normal quarter-end or
year-end adjustments). Such financial information shall be accompanied by (A) a
statement in reasonable detail (each, a “Compliance Certificate”) showing the
calculations used in determining compliance with each of the Financial Covenants
that is tested on a monthly basis and (B) the certification of the Chief
Financial Officer of the Borrower Agent that (i) such financial information
(except for Projections) presents fairly in all material respects in accordance
with GAAP (subject to normal year-end adjustments) the financial position,
results of operations and statements of cash flows of such Borrower and its
Subsidiaries, on a consolidated or a consolidating basis (as applicable) as at
the end of such Fiscal Month and for that portion of the Fiscal Year then ended,
and (ii) any other information (except for Projections) presented is true,
correct and complete in all material respects and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.
 
    (b) Quarterly Financials.  To Administrative Agent and Lenders, within
forty-five (45) days after the end of the first three Fiscal Quarters of each
Fiscal Year, consolidated and consolidating financial information regarding the
Borrower and their Subsidiaries, certified by the Chief Financial Officer of the
Borrower Agent, consisting of (i) unaudited consolidated balance sheet as of the
close of such Fiscal Quarter and the related statements of income and cash flow
for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter, (ii) unaudited consolidating balance sheet of Frontier Airlines, Inc.
and Lynx Aviation, Inc., as of the close of such Fiscal Quarter and the related
statements of income and cash flow for that portion of the Fiscal Year ending as
of the close of such Fiscal Quarter, and (iii) unaudited consolidated statements
of income and cash flows for such Fiscal Quarter, in each case setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections for such Fiscal Year, all (except for
Projections) prepared in accordance with GAAP (subject to normal year-end
adjustments). Such financial information shall be accompanied by (A) a statement
in reasonable detail (each, a “Compliance Certificate”) showing the calculations
used in determining compliance with each of the Financial Covenants that is
tested on the last day of the applicable Fiscal Quarter and (B) the
certification of the Chief Financial Officer of the Borrower Agent that (i) such
financial information (except for Projections) presents fairly in all material
respects in accordance with GAAP (subject to normal year-end adjustments) the
financial position, results of operations and statements of cash flows of such
Borrower and its Subsidiaries, on a consolidated or a consolidating basis (as
applicable) as at the end of such Fiscal Quarter and for that portion of the
Fiscal Year then ended, (ii) any other information (except for Projections)
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default has occurred and is continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default. In
addition, Borrower shall deliver to Administrative Agent and Lenders, within
forty-five (45) days after the end of each Fiscal Quarter, a management
discussion and analysis for Borrower and its Subsidiaries on a consolidated
basis that includes a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.
 
    (c) 13 Week Rolling Forecasts.  To the Administrative Agent and Lenders,
commencing with the first fiscal month following the Closing Date, as soon as
practicable but no later than the last day of each week, a statement of
projected cash receipts and cash disbursements for each week of the period of
thirteen continuous weeks commencing with the immediately following week, in a
form consistent with the form provided to the Administrative Agent prior to the
Closing Date (the “Budget”).
 
    (d) Annual Audited Financials.  To the Administrative Agent and Lenders,
within ninety (90) days after the end of each Fiscal Year, consolidated and
consolidating financial information regarding the Borrowers and their
Subsidiaries, consisting of (i) audited consolidated balance sheet as of the
close of such Fiscal Year and the related statements of income and cash flows
for the Fiscal Year then ended, and (ii) unaudited consolidating balance sheets
of Frontier Airlines, Inc. and Lynx Aviation, Inc. as of the close of such
Fiscal Year and the related statements of income and cash flow for the Fiscal
Year then ending, all prepared in accordance with GAAP, in each case, setting
forth in comparative form in each case the figures for the previous Fiscal Year,
which Financial Statements shall be prepared in accordance with GAAP and in the
case of the Financial Statements referred to in (i), certified without
qualification (other than going-concern or like qualification), by KPMG, LLP,
another “Big 4 accounting firm or another independent registered public
accounting firm otherwise reasonably acceptable to the Administrative Agent.
Such Financial Statements shall be accompanied by (1) a statement prepared in
reasonable detail showing the calculations used in determining compliance with
each of the Financial Covenants, (2) the annual letters to such accountants in
connection with their audit examination detailing contingent liabilities and
material litigation matters, and (3) the certification of the Chief Executive
Officer or Chief Financial Officer of the Borrower Agent that all such Financial
Statements present fairly in all material respects in accordance with GAAP the
financial position, results of operations and statements of cash flows of such
Borrower and its Subsidiaries on a consolidated or consolidating basis (as
applicable), as at the end of such Fiscal Year and for the period then ended,
and that there was no Default or Event of Default in existence as of such time
or, if a Default or Event of Default has occurred and is continuing, describing
the nature thereof and all efforts undertaken to cure such Default or Event of
Default.
 
    (e) Management Letters.  To the Administrative Agent and Lenders, within
forty-five (45) Business Days after receipt thereof by any Borrower, copies of
all management letters, exception reports or similar letters or reports received
by such Borrower from its independent registered public accountants.
 
    (f) Default Notices.  To the Administrative Agent and Lenders, as soon as
practicable, and in any event within five (5) Business Days after an executive
officer of any Borrower has actual knowledge of the existence of any Default,
Event of Default or other event that has had a Material Adverse Effect,
telephonic or telecopied notice specifying the nature of such Default or Event
of Default or other event, including the anticipated effect thereof, which
notice, if given telephonically, shall be promptly confirmed in writing on the
next Business Day.
 
    (g) SEC Filings and Press Releases.  To the Administrative Agent and
Lenders, promptly upon their becoming available, and at a minimum on a quarterly
basis, copies of: (i) all Financial Statements, reports, notices and proxy
statements made publicly available by any Borrower to its security holders; (ii)
all regular and periodic reports and all registration statements and
prospectuses, if any, filed by any Borrower with any securities exchange or with
the Commission or any governmental or private regulatory authority; and (iii)
all press releases and other statements made available by any Borrower to the
public concerning material changes or developments in the business of any such
Person.
 
    (h) Litigation.  To the Administrative Agent and Lenders in writing,
promptly upon learning thereof, notice of any unstayed Postpetition Litigation
commenced or threatened against any Borrower that is not, in such Borrower’s
reasonable judgment, covered by insurance and that (i) seeks damages in excess
of $1,000,000, (ii) seeks injunctive relief that could reasonably be expected to
result in costs and/or liabilities or loss of revenues to Borrowers in excess of
$1,000,000, (iii) is asserted or instituted against any Plan, its fiduciaries or
its assets or against any Borrower or ERISA Affiliate in connection with any
Plan, (iv) alleges criminal misconduct by any Borrower, or (v) alleges the
violation of any law regarding, or seeks remedies in connection with, any
Environmental Liabilities if such Litigation is reasonably likely to result in
any Borrower incurring Environmental Liabilities in excess of $250,000
individually.
 
    (i) Documents Filed with Bankruptcy Court.  To the Administrative Agent and
the Lenders, copies of all pleadings, motions, applications, judicial
information, financial information and other documents filed by or on behalf of
the Debtors with the Bankruptcy Court or the U.S. Trustee in any Case that are
not otherwise made publicly available by filings on the Electronic Case
Filing System for such Case (the “Court Documents”); provided, however, that any
such Court Documents filed under seal and/or subject to confidentiality and
other restrictions prohibiting disclosure to the Administrative Agent shall not
be provided to Administrative Agent.
 
    (j) Documents Provided to Committees.  To the Administrative Agent and the
Lenders, copies of any reports filed in any Case and provided to any creditors’
or other committee or the U.S. Trustee (“Committee Documents”) that are not
otherwise made publicly available by filings on the Electronic Case Filing
System for such Case; provided, however, that any such Committee Documents filed
under seal and/or subject to confidentiality and other restrictions prohibiting
disclosure to the Administrative Agent shall not be provided to Administrative
Agent.
 
    (k) Weekly Reports.  To the Administrative Agent and the Lenders, customary
weekly reports concerning the financial and operating results and cash positions
of the Borrowers provided to the Chief Executive Officer and Chief Financial
Officer of Frontier Holdings, each substantially concurrently with such
delivery.
 
    (l) Other Documents.  To the Administrative Agent and Lenders, such other
financial and other information respecting any Borrower’s business or financial
condition as the Administrative Agent shall, from time to time, reasonably
request.
 
Documents required to be delivered pursuant to paragraphs (b), (d) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Borrowers give notice to the
Lenders that such documents have been posted to the Borrowers’ Internet site on
the Internet at www.frontierairlines.com, at www.sec.gov/edaux/searches.html or
at another website identified in such notice and accessible to the Lenders
without charge; provided that the Borrowers shall deliver paper copies of such
documents to any Lender that requests the Borrowers to deliver such paper
copies.
 



D-
 
 
 

--------------------------------------------------------------------------------

 

ANNEX E
TO CREDIT AGREEMENT


FINANCIAL COVENANTS


The Borrowers shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:


    (a) Minimum EBITDAR. At the end of each Fiscal Month set forth below, the
amount equal to the sum of EBITDAR for the 4-month period then ended of the
Borrowers and their Subsidiaries on a consolidated basis shall not be less than
the amount set forth below opposite such Fiscal Month.


Fiscal Month
EBITDAR
 
March 2009
 
$54,200,000
April 2009
$33,800,000
May 2009
$43,500,000
June 2009
$74,700,000
July 2009
$79,700,000
August 2009
$94,300,000
September 2009
$81,800,000
October 2009
$65,500,000
November 2009
$41,700,000



(b) Contingency Budget.  In order to ensure that the Carve-Out, if implicated,
will be adequately funded, as of 5:00 p.m. on the first Business Day of each
week, the Borrowers shall have Aggregate Cash on Hand of at least $20,000,000.


Accounting Terms.


    (a) All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, as in effect from
time to time, applied in a manner consistent with that used in preparing the
Audited Financial Statements, except as otherwise specifically prescribed
herein.


    (b) If at any time any change in GAAP or the application thereof would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Requisite Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.





E-
 
 
 

--------------------------------------------------------------------------------

 

ANNEX F
TO CREDIT AGREEMENT


NOTICE ADDRESSES


(A)           If to Administrative Agent, at


Wells Fargo Bank Northwest, National Association
299 S. Main Street, 12th Floor
Salt Lake City, UT 84111
Attention: Corporate Trust Lease Group
Telecopier No.: 801-246-5053
Telephone No.: 801-246-5630


 
with copies to:
 
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, NY 10103-3198
Attention: David A. Rosenzweig
Telecopier No.: 212-318-3400
Telephone No.: 212-318-3000




(B)           If to Borrower Agent or any Borrower, at
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, CO 80249
Attention: Office of the Chief Financial Officer
Telecopier No.: 720-374-4379
Telephone No.: 720-374-4200
 
with copies to:


Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, CO 80249
Attention: Office of the General Counsel


Davis Polk & Wardwell
450 Lexington Avenue
New York, NY 10017
Attention: Marshall Huebner
Telecopier No.: 212 450 3800
Telephone No.: 212 450 4000



F-
 
 
 

--------------------------------------------------------------------------------

 

ANNEX G
TO CREDIT AGREEMENT


COMMITMENTS


Lender
Commitment
Republic Airways Holdings Inc.
$40,000,000
           
Total
$40,000,000






G-
 
 
 

--------------------------------------------------------------------------------

 
